 

Exhibit 10.1

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10).  Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.



Confidential

 

EXECUTION COPY



 

 

AMENDED AND RESTATED DISCOVERY COLLABORATION AND LICENSE AGREEMENT

between

CYTOMX THERAPEUTICS, INC.

and

ABBVIE IRELAND UNLIMITED COMPANY

Dated as of June 28, 2019

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE 1  DEFINITIONS

1

 

ARTICLE 2  TARGET NOMINATION AND EXCHANGE  

23

 

 

2.1

Target Nomination.23

 

 

2.2

[***]25

 

 

2.3

[***]25

 

ARTICLE 3  COLLABORATION MANAGEMENT

25

 

 

3.1

Joint Research Committee.25

 

 

3.2

General Provisions Applicable to JRC.27

 

 

3.3

Discontinuation of Participation on the JRC28

 

 

3.4

Interactions Between a JRC and Internal Teams28

 

 

3.5

Working Groups28

 

 

3.6

Expenses29

 

ARTICLE 4  DEVELOPMENT AND REGULATORY

29

 

 

4.1

Antibody Sequence Delivery29

 

 

4.2

Creation of Discovery Probodies29

 

 

4.3

Creation of Discovery PDCs30

 

 

4.4

Development of AbbVie Probodies, Discovery PDCs and Licensed Products31

 

 

4.5

Supply of Technology for Development Purposes31

 

 

4.6

Expenses32

 

 

4.7

Subcontracting32

 

 

4.8

Regulatory Matters.32

 

 

4.9

Compliance33

 

 

4.10

Records.33

 

ARTICLE 5 COMMERCIALIZATION

33

 

 

5.1

In General33

 

 

5.2

Diligence34

 

 

5.3

Statements and Compliance with Applicable Law34

 

 

5.4

Booking of Sales; Distribution34

 

 

5.5

Product Trademarks34

 

 

5.6

Markings35

 

 

5.7

Commercial Supply of AbbVie Probodies, Discovery PDCs or Licensed Products.35

 

ARTICLE 6 GRANT OF RIGHTS  

36

 

 



--------------------------------------------------------------------------------

 

 

 

6.1

Grants to AbbVie.36

 

 

6.2

Grants to Licensor.37

 

 

6.3

Sublicenses37

 

 

6.4

Distributorships37

 

 

6.5

Co-Promotion Rights37

 

 

6.6

Retention of Rights.37

 

 

6.7

Confirmatory Patent License38

 

 

6.8

Exclusivity with Respect to the Territory.38

 

 

6.9

In-License Agreements39

 

 

6.10

Reverse Engineering40

 

ARTICLE 7 PAYMENTS AND RECORDS

40

 

 

7.1

Upfront Payment40

 

 

7.2

Second Accepted Target Fee40

 

 

7.3

Development Milestones40

 

 

7.4

Regulatory Milestones41

 

 

7.5

Sales-Based Milestones42

 

 

7.6

Royalties.43

 

 

7.7

Royalty Payments and Reports45

 

 

7.8

Mode of Payment; Offsets45

 

 

7.9

Withholding Taxes45

 

 

7.10

Indirect Taxes46

 

 

7.11

Interest on Late Payments46

 

 

7.12

Financial Records46

 

 

7.13

Audit47

 

 

7.14

Audit Dispute47

 

 

7.15

Confidentiality47

 

 

7.16

Diagnostic or Veterinary Products47

 

 

7.17

No Other Compensation48

 

ARTICLE 8  INTELLECTUAL PROPERTY

48

 

 

8.1

Ownership of Intellectual Property.48

 

 

8.2

Maintenance and Prosecution of Patents.49

 

 

8.3

Enforcement of Patents.52

 

 

8.4

Infringement Claims by Third Parties55

 

 

8.5

Invalidity or Unenforceability Defenses or Actions.56

 

 

8.6

Third Party Licenses57

 

 

8.7

Product Trademarks.58

 

 

8.8

Inventor's Remuneration59

 

ARTICLE 9  PHARMACOVIGILANCE  AND SAFETY

59

 

 

9.1

Pharmacovigilance59

 

 

9.2

Global Safety Database59

 

- ii -

 

--------------------------------------------------------------------------------

 

 

ARTICLE 10  Confidentiality AND Non-Disclosure

59

 

 

10.1

Product Information59

 

 

10.2

Confidentiality Obligations60

 

 

10.3

Permitted Disclosures61

 

 

10.4

Public Announcements63

 

 

10.5

Publications.63

 

 

10.6

Return of Confidential Information64

 

 

10.7

Survival65

 

ARTICLE 11 REPRESENTATIONS AND WARRANTIES

  65

 

 

11.1

Mutual Representations and Warranties65

 

 

11.2

Additional Representations, Warranties and Covenants of Licensor65

 

 

11.3

Debarment68

 

 

11.4

Obtainment of Rights69

 

 

11.5

Disclaimer of Warranties69

 

ARTICLE 12  Indemnity

69

 

 

12.1

Indemnification of Licensor69

 

 

12.2

Indemnification of AbbVie70

 

 

12.3

Notice of Claim70

 

 

12.4

Control of Defense.70

 

 

12.5

Special, Indirect, and Other Losses72

 

 

12.6

Insurance72

 

ARTICLE 13  Term and Termination

73

 

 

13.1

Term.73

 

 

13.2

Termination for Material Breach.73

 

 

13.3

Additional Termination Rights by AbbVie.74

 

 

13.4

Termination for Insolvency74

 

 

13.5

Rights in Bankruptcy.75

 

 

13.6

Termination in Entirety.75

 

 

13.7

Termination of Terminated Territory76

 

 

13.8

Termination of Accepted Target:76

 

 

13.9

Remedies77

 

 

13.10

Accrued Rights; Surviving Obligations.77

 

ARTICLE 14 Miscellaneous

78

 

 

14.1

Force Majeure78

 

 

14.2

Change in Control of Licensor.78

 

 

14.3

Export Control78

 

 

14.4

Assignment.79

 

 

14.5

Severability80

 

- iii -

 

--------------------------------------------------------------------------------

 

 

 

14.6

Governing Law, Jurisdiction and Service.80

 

 

14.7

Dispute Resolution81

 

 

14.8

Notices.82

 

 

14.9

Entire Agreement; Amendments83

 

 

14.10

English Language84

 

 

14.11

Waiver and Non-Exclusion of Remedies84

 

 

14.12

No Benefit to Third Parties84

 

 

14.13

Further Assurance84

 

 

14.14

Relationship of the Parties84

 

 

14.15

Performance by Affiliates84

 

 

14.16

Counterparts; Facsimile Execution85

 

 

14.17

References85

 

 

14.18

Construction85

 

 

SCHEDULES

 

Schedule 1.19Announced Reserved Programs

Schedule 1.21Antibody Criteria

Schedule 1.52Corporate Names

Schedule 1.60Discovery PDC Success Criteria

Schedule 1.63Discovery Probody Success Criteria

Schedule 1.64Discovery Research Plan

Schedule 1.178Tool Patents

Schedule 7.4.4Peer-Reviewed Publications

Schedule 10.4Form of Press Release

Schedule 11.2.1Existing Patents

Schedule 14.7.3ADR Procedures

 

- iv -

 

--------------------------------------------------------------------------------

 

 

DISCOVERY COLLABORATION AND LICENSE AGREEMENT

This Amended and Restated Discovery Collaboration and License Agreement (the
“Agreement”) is made and entered into as of June 28, 2019 with an effective date
of April 21, 2016 (the “Effective Date”) by and between CytomX Therapeutics,
Inc., a corporation organized under the laws of Delaware (“Licensor”), and
AbbVie Ireland Unlimited Company, an unlimited company organized under the laws
of Ireland (“AbbVie”).  Licensor and AbbVie are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

Recitals

WHEREAS, Licensor controls certain intellectual property rights with respect to
Probodies (as defined herein) in the Territory (as defined herein);

WHEREAS, Licensor and AbbVie desire to collaborate in the research and
development of Discovery Probodies (as defined herein) in accordance with the
terms and conditions set forth below; and

WHEREAS, Licensor wishes to grant a license to AbbVie, and AbbVie wishes to
take, a license under such intellectual property rights to research and develop
Discovery Probodies and to research, develop and commercialize AbbVie Probodies
(as defined herein), Discovery PDCs (as defined herein) and Licensed Products
(as defined herein) in the Territory (as defined herein), in each case in
accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1“AbbVie” has the meaning set forth in the preamble hereto.

1.2“AbbVie Background Know-How” means all Information that is [***].  

1.3“AbbVie Background Patents” means all Patents that are [***].  

1.4“AbbVie Indemnitees” has the meaning set forth in Section 12.2.

1.5“AbbVie In-License Agreement” means any existing agreements and any agreement
entered into during the Term between AbbVie and a Third Party under which
payments by AbbVie or its Affiliates are required for intellectual property
covering the Development, Manufacture, or Commercialization of any AbbVie
Probody, Discovery PDC or Licensed Product, including any agreement entered into
pursuant to Section 8.6, as such agreements may be amended from time-to-time.

1.6“AbbVie Probody” means a Discovery Probody targeting the AbbVie Probody
Target for which AbbVie has not exercised the Option to Develop and
Commercialize

 



--------------------------------------------------------------------------------

 

 

Discovery PDCs pursuant to Section 4.3.1.  For the purpose of clarity, if AbbVie
exercises the Option to Develop and Commercialize Discovery PDCs pursuant to
Section 4.3.1, any Discovery Probody deemed to be an AbbVie Probody prior to the
date of such exercise shall no longer be deemed an AbbVie Probody from such
date.

1.7“AbbVie Probody Target” means the [***].

1.8“AbbVie Program Know-How” means all Program Know-How [***].  

1.9“AbbVie Program Patents” means Program Patents that are [***].

1.10“Acceptance” means, with respect to a Drug Approval Application, receipt of
written notice from the applicable Regulatory Authority indicating that such
Drug Approval Application has been accepted for filing and further review.

1.11“Accepted Target” has the meaning set forth in Section 2.1.4

1.12“Accounting Standards” means, with respect to a Party, that such Party shall
maintain records and books of accounts in accordance with United States
Generally Accepted Accounting Principles.

1.13“Acquisition” means, with respect to a Party, a merger, acquisition (whether
of all of the stock or all or substantially all of the assets of a Person or any
operating or business division of a Person) or similar transaction by or with
the Party, other than a Change in Control of the Party.

1.14“ADR” has the meaning set forth in Section 14.7.1.

1.15“Adverse Ruling” has the meaning set forth in Section 13.2.1.

1.16“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person (or, with respect to a limited partnership or
other similar entity, its general partner or controlling entity).  The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management or policies of such entity.  

1.17“Agreement” has the meaning set forth in the preamble hereto.

1.18“Alliance Manager” has the meaning set forth in Section 3.2.5.

1.19“Announced Reserved Program” means the publicly announced internal programs
of Licensor or its Affiliates as of the Effective Date that are set forth on
Schedule 1.19 and involve a Probody that binds with the Target set forth on
Schedule 1.19.  

- 2 -

 



--------------------------------------------------------------------------------

 

 

1.20“Antibody(ies)” means:

1.20.1an immunoglobulin (Ig) molecule, generally comprising four (4) polypeptide
chains, two (2) heavy (H) chains and two (2) light (L) chains, or an equivalent
Ig homologue thereof (e.g., a camelid nanobody, which comprises only a heavy
chain, or single domain antibodies (dAbs) which can be either heavy or light
chain); including full length functional mutants, variants, or derivatives
thereof (including but not limited to chimeric, veneered, humanized antibodies,
fully human equivalents (e.g. created by guided selection or similar
technology)), which retain the essential epitope binding features of an Ig
molecule, and including dual specific, bispecific, multispecific, and dual
variable domain immunoglobulins; Immunoglobulin molecules can be of any class
(e.g., IgG, IgE, IgM, IgD, IgA, and IgY), or subclass (e.g., IgG1, IgG2, IgG3,
IgG4, IgA1, and IgA2) and allotype; or

1.20.2a molecule comprising at least one (1) polypeptide chain that is not full
length, including (a) a Fab fragment, which is a monovalent fragment consisting
of the variable light (VL), variable heavy (VH), constant light (CL) and
constant heavy 1 (CH1) domains; (b) a F(ab')2 fragment, which is a bivalent
fragment comprising two (2) Fab fragments linked by a disulfide bridge at the
hinge region; (c) a heavy chain portion of an Fab (Fd) fragment, which consists
of the VH and CH1 domains; (d) a variable fragment (Fv) fragment, which consists
of the VL and VH domains of a single arm of an antibody, (e) a domain antibody
(dAb) fragment, which comprises a single variable domain; (f) an isolated
complementarity determining region (CDR); (g) a Single Chain Fv Fragment; (h) a
diabody, which is a bivalent, bispecific antibody in which VH and VL domains are
expressed on a single polypeptide chain, but using a linker that is too short to
allow for pairing between the two (2) domains on the same chain, thereby forcing
the domains to pair with the complementarity domains of another chain and
creating two (2) antigen binding sites; and (i) a linear antibody,
which  comprises a pair of tandem Fv segments (VH-CH1-VH-CH1) which, together
with complementarity light chain polypeptides, form a pair of antigen binding
regions; and (j) other non-full length portions of heavy and/or light chains, or
mutants, variants, or derivatives thereof, alone or in any combination.

1.21“Antibody Criteria” means the criteria with respect to a Discovery Antibody
set forth on Schedule 1.21.

1.22“Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
guidelines, or other requirements of the Regulatory Authorities, major national
securities exchanges or major securities listing organizations, that may be in
effect from time to time during the Term and applicable to a particular activity
or country or other jurisdiction hereunder.

1.23“Audit Arbitrator” has the meaning set forth in Section 7.14.

1.24“Bankruptcy Code” has the meaning set forth in Section 13.5.1.

1.25“Bayh Dole Act” means the Patent and Trademark Law Amendments Act of 1980,
as amended, codified at 35 U.S.C. §§ 200-212, as amended, as well as any
regulations promulgated pursuant thereto, including in 37 C.F.R. Part 401.

1.26“Biosimilar Application” has the meaning set forth in Section 8.3.3.

1.27“Biosimilar Competition” has the meaning set forth in Section 7.6.3(a).

- 3 -

 



--------------------------------------------------------------------------------

 

 

1.28“Biosimilar Product” means, on a country-by-country basis, a biologic
product (a) whose licensing, approval, or marketing authorization relies in
whole or in part on a prior approval, licensing or marketing authorization
granted any Licensed Product, (b) whose licensing, approval, or marketing
authorization relies in whole or in part on any data generated in support of a
prior approval,  licensing, or marketing authorization granted any Licensed
Product; or (c) is determined by the FDA or other Regulatory Authority outside
of the United States to be interchangeable with a Licensed Product, as set forth
at 42 USC 262(k)(4) or other analogous Applicable Law outside of the United
States. A Licensed Product licensed, marketed, sold, manufactured, or produced
by AbbVie, its Affiliates or Sublicensees will not constitute a Biosimilar
Product

1.29“BLA” has the meaning set forth in the definition of “Drug Approval
Application.

1.30“Blocking Third Party Payload IP” means [***].

1.31“Blocking Third Party Platform IP” means [***].  

1.32“Board of Directors” has the meaning set forth in the definition of “Change
in Control.”

1.33“Breaching Party” has the meaning set forth in Section 13.2.1.

1.34“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

1.35“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

1.36“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.37“[***]” means [***].

1.38“[***]” has the meaning set forth in Section 2.1.5.

1.39“CD71 Agreement” means the CD71 Co-Development and License Agreement dated
as of the date hereof by and between the Parties.

1.40“Centralized Approval Procedure” means the procedure through which a MAA
filed with the EMA results in a single marketing authorization valid throughout
the European Union.

1.41“Change in Control,” with respect to a Party, shall be deemed to have
occurred if any of the following occurs after the Effective Date:

- 4 -

 



--------------------------------------------------------------------------------

 

 

1.41.1any “person” or “group” (as such terms are defined below) (a) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
such Party then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) of such Party
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of such Party or (b) has the power, directly
or indirectly, to elect a majority of the members of the Party’s board of
directors, or similar governing body (“Board of Directors”); or

1.41.2such Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of
the Board of Directors of such Party immediately prior to such transaction
constitute less than a majority of the members of the Board of Directors of such
Party or such surviving Person immediately following such transaction or (b) the
Persons that beneficially owned, directly or indirectly, the shares of Voting
Stock of such Party immediately prior to such transaction cease to beneficially
own, directly or indirectly, shares of Voting Stock of such Party representing
at least a majority of the total voting power of all outstanding classes of
Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or

1.41.3such Party sells or transfers to any Third Party, in one (1) or more
related transactions, properties or assets representing all or substantially all
of such Party’s assets to which this Agreement relates; or

1.41.4the holders of capital stock of such Party approve a plan or proposal for
the liquidation or dissolution of such Party.  

For the purpose of this definition of Change in Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act; (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act; and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”

1.42“Clinical Data” means all Information with respect to any AbbVie Probody,
Discovery PDC or Licensed Product and made, collected, or otherwise generated
under or in connection with Clinical Studies or Phase IV Studies, including any
data (including raw data), reports, and results with respect thereto.

1.43“Clinical Studies” means Phase 0, Phase I, Phase II, Phase III, and such
other tests and studies in human subjects that are required by Applicable Law,
or otherwise recommended by the Regulatory Authorities, to obtain or maintain
Regulatory Approvals for a Licensed Product for one (1) or more Indications,
including tests or studies that are intended to expand the Product Labeling for
such Licensed Product with respect to such Indication.  

1.44“Combination Product” means a Licensed Product containing [***]. By way of
example, and not meant to limit the foregoing definition, a Combination Product
includes:

- 5 -

 



--------------------------------------------------------------------------------

 

 

1.44.1 a Licensed Product that contains [***]; and

1.44.2a Licensed Product that is [***].

1.45“Commercialization” means any and all activities directed to the preparation
for sale of, offering for sale of, or sale of an AbbVie Probody, Discovery PDC
or Licensed Product, including activities related to marketing, promoting,
distributing, importing and exporting such AbbVie Probody, Discovery PDC or
Licensed Product, and, for purposes of setting forth the rights and obligations
of the Parties under this Agreement, shall be deemed to include conducting
Medical Affairs Activities and conducting Phase IV Studies, and interacting with
Regulatory Authorities regarding any of the foregoing.  When used as a verb, “to
Commercialize” and “Commercializing” means to engage in Commercialization, and
“Commercialized” has a corresponding meaning.

1.46“Commercially Reasonable Efforts” means [***].

1.47“Competing Product” means any product that is or contains a Restricted
Discovery Antibody, Probody or PDC that binds to an Accepted Target.

1.48“Competitor” means any Person that, [***].  

1.49“Conduct” means, with respect to any Clinical Study, to (a) sponsor, support
or perform, directly or indirectly through a Third Party, such Clinical Study;
or (b) provide to a Third Party funding for, or clinical supplies (including
placebos) for use in, such Clinical Study.

1.50“Confidential Information” means any Information or data provided orally,
visually, in writing or other form by or on behalf of one (1) Party (or an
Affiliate or representative of such Party) to the other Party (or to an
Affiliate or representative of such Party) in connection with this Agreement,
whether prior to (including under the Prior CDA), on, or after the Effective
Date, including Information relating to the terms of this Agreement, any
Discovery Probody, Discovery PDC or any Licensed Product (including the
Regulatory Documentation), any Exploitation of any Discovery Probody, Discovery
PDC or any Licensed Product, any know-how with respect thereto developed by or
on behalf of the disclosing Party or its Affiliates (including AbbVie Background
Know-How, AbbVie Program Know-How, Licensor Background Know-How and Licensor
Program Know-How, as applicable), or the scientific, regulatory or business
affairs or other activities of either Party.  Notwithstanding the foregoing,
(a) Joint Program Know-How shall be deemed to be the Confidential Information of
both Parties, and both Parties shall be deemed to be the receiving Party and the
disclosing Party with respect thereto, (b) all Regulatory Documentation owned by
AbbVie pursuant to Section 4.8.1 and all Confidential Information related to
AbbVie Program Know-How shall be deemed to be the Confidential Information of
AbbVie, and AbbVie shall be deemed to be the disclosing Party and Licensor shall
be deemed to be the receiving Party with respect thereto, and (c) all
Confidential Information related to Licensor Program Know-How shall be deemed to
be the Confidential Information of Licensor, and Licensor shall be deemed to be
the disclosing Party and AbbVie shall be deemed to be the receiving Party with
respect thereto.  

1.51“Control” means, with respect to any item of Information, Regulatory
Documentation, material, Patent, or other property right, the possession of the
right, whether directly or indirectly, and whether by ownership, license,
covenant not to sue or otherwise (other

- 6 -

 



--------------------------------------------------------------------------------

 

 

than by operation of the license and other grants in Sections 6.1 or 6.2), to
grant a license, sublicense or other right (including the right to reference
Regulatory Documentation) to or under such Information, Regulatory
Documentation, material, Patent, or other property right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

1.52“Corporate Names” means the Trademarks and logos identified on Schedule 1.52
and such other names and logos as Licensor may designate in writing from time to
time.

1.53“Default Notice” has the meaning set forth in Section 13.2.1.

1.54“Delivery System” has the meaning set forth in the definition of “Net
Sales.”

1.55“Derived” means in whole or in part obtained, developed, created, designed,
derived or resulting from, based upon, containing, incorporating or otherwise
generated from.

1.56“Development” means all activities related to [***].  When used as a verb,
“Develop” means to engage in Development.  Development shall exclude [***].  For
purposes of clarity, Development shall include [***].

1.57“Discovery Antibody” has the meaning set forth in Section 4.1.

1.58“Discovery PDC” means a PDC that, when activated, specifically binds to an
Accepted Target.

1.59“Discovery PDC or AbbVie Probody Failure” means, [***].

1.60“Discovery PDC Success Criteria” means the success criteria with respect to
a Discovery PDC set forth on Schedule 1.60.

1.61“Discovery Probody” means a Probody that, when activated, specifically binds
to an Accepted Target.  

1.62“Discovery Probody Delivery Deadline” means, on an Accepted
Target-by-Accepted Target basis, (a) the date that is [***] after the date on
which AbbVie delivers the Discovery Antibody sequence and other materials and
data meeting the Antibody Criteria pursuant to Section 4.1 (whether for the
initial Discovery Antibody or a replacement provided pursuant to Section 4.2(b)
or Section 4.3.2(b)),  (b) the date that is [***] after the JRC’s determination
pursuant to Section 4.2 that a Discovery Probody does not meet the Discovery
Probody Success Criteria and AbbVie’s selection, pursuant to Section 4.2(a), to
have Licensor create a Discovery Probody based on the same Discovery Antibody,
or (c) the date that is [***] after the JRC’s determination pursuant to Section
4.3.2 that a Discovery PDC does not meet the Discovery PDC Success Criteria and
AbbVie’s selection, pursuant to Section 4.3.2(a), to have Licensor create a
Discovery Probody based on the same Discovery Antibody, as applicable.

1.63“Discovery Probody Success Criteria” means the criteria with respect to a
Discovery Probody set forth on Schedule 1.63.  

1.64“Discovery Research Plan” means the research plan setting forth the
activities (and timelines) for the conversion of Discovery Antibodies into
Discovery Probodies

- 7 -

 



--------------------------------------------------------------------------------

 

 

and the conversion of Discovery Probodies into Discovery PDCs for each Accepted
Target attached as Schedule 1.64, as the same may be amended from time to time
in accordance with the terms hereof.  

1.65“Dispute” has the meaning set forth in Section 14.7.

1.66“Distributor” has the meaning set forth in Section 6.4.

1.67“Divestiture” means, [***].  When used as a verb, “Divest” and “Divested”
means to cause a Divestiture.

1.68“Dollars” or “$” means United States Dollars.

1.69“Drug Approval Application” means a Biologics License Application (a “BLA”)
as defined in the FFDCA, or any corresponding foreign application in the
Territory, including, with respect to the European Union, a Marketing
Authorization Application (a “MAA”) filed with the EMA pursuant to the
Centralized Approval Procedure or with the applicable Regulatory Authority of a
country in Europe with respect to the mutual recognition or any other national
approval procedure.

1.70“Effective Date” means the effective date of this Agreement as set forth in
the preamble hereto.

1.71“EMA” means the European Medicines Agency and any successor agency(ies) or
authority having substantially the same function.

1.72“E.U. Major Market Country” means each of the following: [***].

1.73“European Union” or “E.U.” means the economic, scientific, and political
organization of member states known as the European Union, as its membership may
be altered from time to time, and any successor thereto.

1.74“Existing Patents” has the meaning set forth in Section 11.2.1.

1.75“Exploit” or “Exploitation” means to make, have made, import, export, use,
have used, sell, have sold, or offer for sale, including to Develop,
Commercialize, register, modify, enhance, improve, Manufacture, have
Manufactured, hold, or keep (whether for disposal or otherwise), or otherwise
dispose of.  Notwithstanding the foregoing, “Exploit” or “Exploitation” with
respect to an AbbVie Probody, Discovery PDC or Licensed Product does not include
[***].

1.76“FDA” means the United States Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.

1.77“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

1.78“Field” means [***].

1.79“First Commercial Sale” means, with respect to a Licensed Product and a
country, the first sale for monetary value for use or consumption by the end
user of such Licensed Product in such country after Regulatory Approval for such
Licensed Product has been obtained in such country.  [***]

- 8 -

 



--------------------------------------------------------------------------------

 

 

1.80“Gatekeeper” means an independent Third Party mutually agreeable to the
Parties to be engaged by Licensor promptly, but in no case later than [***],
following the Effective Date for the purpose of confirming whether Nominated
Targets are on the list of Unavailable Targets, on mutually agreeable terms,
including provisions relating to confidentiality.  

1.81“Gatekeeper Notice” has the meaning set forth in Section 2.1.4.

1.82“GLP Tox Study” means a toxicology study that is conducted in compliance
with the then-current good laboratory practice standards promulgated or endorsed
by the FDA, as defined in U.S. 21 C.F.R. Part 58 (as they may be updated from
time to time) and is required to meet the requirements for filing an IND in the
United States.

1.83“IMS” has the meaning set forth in Section 7.6.3(a).

1.84“IND” means an application filed with a Regulatory Authority for
authorization to commence Clinical Studies, including (a) an Investigational New
Drug Application as defined in the FFDCA or any successor application or
procedure filed with the FDA, (b) any equivalent of a United States IND in other
countries or regulatory jurisdictions, (i.e., Clinical Trial Application (CTA))
and (c) all supplements, amendments, variations, extensions and renewals thereof
that may be filed with respect to the foregoing.

1.85“Indemnification Claim Notice” has the meaning set forth in Section 12.3.

1.86“Indemnified Party” has the meaning set forth in Section 12.3.

1.87“Indication” means each separate and distinct disease, disorder, illness,
health condition, or interruption, cessation or disruption of a bodily function,
system, tissue type or organ, for which Regulatory Approval is required.

1.88“Indirect Taxes” has the meaning set forth in Section 7.10.

1.89“Information” means all knowledge of a technical, scientific, business and
other nature, including know-how, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material, and
other biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
reagents (e.g., plasmids, proteins, cell lines, assays and compounds) and
biological methodology; in each case (whether or not confidential, proprietary,
patented or patentable, of commercial advantage or not) in written, electronic
or any other form now known or hereafter developed.

1.90“Initiation” or “Initiate” means, with respect to a Clinical Study, the
first dosing of the first human subject in such Clinical Study.

1.91“In-Licensed Patents” has the meaning set forth in Section 11.2.3.

1.92“Intellectual Property” has the meaning set forth in Section 13.5.1.

1.93“Internal Reserved Program” means [***].

1.94“Joint Intellectual Property Rights” means the Joint Program Know-How and
Joint Program Patents.  

- 9 -

 



--------------------------------------------------------------------------------

 

 

1.95“Joint Program Know-How” means all Program Know-How that is: (a) related to
a Discovery Probody and not related exclusively to  an AbbVie Probody, except to
the extent exclusively related to the Licensor Platform or except to the extent
exclusively related to the Discovery Antibody, or (b) is conceived, discovered,
developed, or otherwise made jointly by or on behalf of AbbVie, or its
Affiliates or sublicensees, on the one hand, and Licensor, or its Affiliates or
sublicensees, on the other hand, but, in each case of clause (a) and (b),
expressly excluding any AbbVie Program Know-How, Licensor Program Know-How, and
Tools.  

1.96“Joint Program Patents” means Program Patents (a) related to a Discovery
Probody and not related exclusively to an AbbVie Probody, except to the extent
exclusively related to the Licensor Platform, or except to the extent
exclusively related to the Discovery Antibody, or (b) conceived, discovered,
developed, or otherwise made jointly by or on behalf of AbbVie, or its
Affiliates or sublicensees, on the one hand, and Licensor, or its Affiliates or
sublicensees, on the other hand, but, in each case of clause (a) and (b),
expressly excluding any AbbVie Program Patents, Licensor Program Patents, and
Tools.  

1.97“Joint Research Committee” or “JRC” has the meaning set forth in
Section 3.1.1.

1.98“Knowledge” means [***].

1.99“Licensed Product” means any product comprising or containing an AbbVie
Probody or Discovery PDC, [***], in any and all forms, presentations, delivery
systems, dosages, strengths, and formulations.

1.100“Licensor” has the meaning set forth in the preamble hereto.

1.101“Licensor Background Know-How” means all Information that is Controlled by
Licensor or any of its Affiliates on the Effective Date or during the Term, that
is: [***].  

1.102“Licensor Background Patents” means all Patents, including those Patents
identified on Schedule 11.2.1 that are: [***].

1.103“Licensor Indemnitees” has the meaning set forth in Section 12.1.

1.104“Licensor In-License Agreement” means the Exclusive License Agreement by
and between the Regents of the University of California (acting through its
Santa Barbara campus) the (“UCSB Agreement”) and Licensor, effective August 19,
2010, as amended, and any other agreement between Licensor and a Third Party
under which AbbVie is granted a sublicense or other right under this Agreement
as provided in Section 6.9.    

1.105“Licensor Platform” means Licensor’s proprietary Probody technology
platform, including [***].

1.106“Licensor Program Know-How” means all Program Know-How that is [***].

1.107“Licensor Program Patents” means all Program Patents that are [***].

1.108“Licensor Prosecuted Infringement” has the meaning set forth in Section
8.3.1(b).

- 10 -

 



--------------------------------------------------------------------------------

 

 

1.109“Linker” means a compound or other substance used to link a Payload to an
Antibody or Probody.  

1.110“Losses” has the meaning set forth in Section 12.1.

1.111“MAA” has the meaning set forth in the definition of Drug Approval
Application.

1.112“Major Market” means each of the [***].

1.113“Manufacture” and “Manufacturing” means all activities related to the
synthesis, making, production, processing, purifying, formulating, filling,
finishing, packaging, labeling, shipping, and holding of the AbbVie Probody,
Discovery PDC, any Licensed Product, or any intermediate thereof, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial production and analytic development,
product characterization, stability testing, quality assurance, and quality
control.

1.114“Manufacturing Process” has the meaning set forth in Section 5.7.2.

1.115“Manufacturing Technology Transfer” has the meaning set forth in Section
5.7.2.

1.116“Markings” has the meaning set forth in Section 5.6.

1.117“Mask” means a [***].

1.118“Medical Affairs Activities” means, with respect to any country or other
jurisdiction in the Territory, the coordination of medical information requests
and field based medical scientific liaisons with respect to AbbVie Probodies,
Discovery PDCs or Licensed Products, including activities of medical scientific
liaisons and the provision of medical information services with respect to an
AbbVie Probody, Discovery PDC or Licensed Product.

1.119“Mono Product” has the meaning set forth in the definition of “Net Sales.”

1.120“Net Sales” means, with respect to a Licensed Product for any period,
[***]:

(a)[***];

(b)[***];

(c)[***];

(d)[***];

(e)[***];

(f)[***];

(g)[***];

(h)[***];

(i)[***]; and

(j)[***].

- 11 -

 



--------------------------------------------------------------------------------

 

 

1.121[***]

(i) [***].

(ii)[***].

(iii)[***].

(iv)[***].

1.122 “Neutral” has the meaning set forth in Schedule 14.7.3.

1.123“New Target” has the meaning set forth in Section 2.3.1.

1.124“Nominated Target” has the meaning set forth in Section 2.1.4.

1.125“Non-Breaching Party” has the meaning set forth in Section 13.2.1.

1.126“Option” has the meaning set forth in Section 4.3.1.

1.127“Other Active Ingredient” means any component that provides pharmacological
activity or other direct therapeutic effect in the Field or that therapeutically
affects the structure or any function of the body whereby such component: [***].

1.128“Owned Patents” has the meaning set forth in Section 11.2.3.

1.129“Party” and “Parties” has the meaning set forth in the preamble hereto.

1.130“Party Development Activities” means Development activities conducted in
support of obtaining or maintaining Regulatory Approval of a Licensed Product in
a country or other jurisdiction in the Territory pursuant to the Discovery
Research Plan.

1.131“Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), and (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b), and (c)) .

1.132“Payload” means (a) [***] compound, including [***] or (b) a compound that
alone, or in combination with other compounds, has [***].

1.133“PDC” or “Probody Drug Conjugate” means a Probody conjugated to a Payload
using a Linker.

1.134“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

- 12 -

 



--------------------------------------------------------------------------------

 

 

1.135 “Phase 0” means an exploratory, first-in-human trial conducted in
accordance with the FDA 2006 Guidance on Exploratory Investigational New Drug
Studies (or the equivalent in any country or other jurisdiction outside of the
United States) and designed to expedite the development of therapeutic or
imaging agents by establishing very early on whether the agent behaves in human
subjects as was anticipated from pre-clinical studies.

1.136“Phase I” means a human clinical trial of an AbbVie Probody, Discovery PDC
or Licensed Product, the principal purpose of which is a preliminary
determination of safety, tolerability, pharmacological activity or
pharmacokinetics in healthy individuals or patients, and which may include
expansion to estimate activity in a specific patient cohort, or similar clinical
study prescribed by the Regulatory Authorities, including the trials referred to
in 21 C.F.R. §312.21(a), as amended.

1.137“Phase II” means a human clinical trial of a Licensed Product conducted in
any country in the Territory (whether a standalone trial or a stage of a “Phase
1/2” clinical trial described in the protocol as the “Phase 2 portion”, or a
stage of a “Phase 2/3” clinical trial described in the protocol as the “Phase 2
portion”) the principal purpose of which is (a) to evaluate the clinical
efficacy, safety, pharmacodynamics or biological activity of such  Product in
the target patient population as its primary endpoint, or (b) determine
anti-cancer activity in the applicable tumor type as its primary endpoint (as
described in the protocol), in each case of clause (a) or (b), and is
prospectively designed to generate sufficient data that may permit commencement
of Phase III, or (c) that would otherwise satisfy the requirements of 21 C.F.R.
§ 312.21(b), or its foreign equivalent.

1.138“Phase III” means a human clinical trial of a Licensed Product conducted in
any country in the Territory (whether a standalone trial or a stage of a “Phase
2/3” clinical trial described in the protocol as the “Phase 3 portion”): (a)
with a defined dose or a set of defined doses of such Licensed Product designed
to establish statistically significant efficacy and safety of such Licensed
Product for the purpose of enabling the preparation and submission of a BLA to
the competent Regulatory Authorities in a country of the Territory, or (b) where
the results of such clinical trial are intended (if successful) to be used to
establish both safety and efficacy of such Licensed Product in patients which
are the subject of such trial and serve as the basis for initial or supplemental
Regulatory Approval of such Licensed Product, or (c) that would otherwise
satisfy requirements of 21 CFR 312.21(c), or its foreign equivalent.

1.139“Phase IV Study” means a post-marketing human clinical study: (a) for a
Licensed Product with respect to any Indication as to which Regulatory Approval
has been received or that is the subject of an investigator-initiated study
program.

1.140“PHSA” means the United States Public Health Service Act, as amended from
time to time.

1.141“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.

1.142“Prior CDA” has the meaning set forth in Section 14.9.

1.143“Probody” means an Antibody that is linked to a Substrate and a Mask that
is claimed by the Licensor Background Patents or the Program Patents or derives
from, uses or is

- 13 -

 



--------------------------------------------------------------------------------

 

 

made using the Licensor Background Know-How or Program Know-How; where such
Antibody is not conjugated to a Payload using a Linker.

1.144 Product Information” has the meaning set forth in Section 10.1.

1.145“Product Infringement” has the meaning set forth in Section 8.3.1.

1.146“Product Labeling” means, with respect to a Licensed Product in a country
or other jurisdiction in the Territory, (a) the Regulatory Authority‑approved
full prescribing information for such Licensed Product for such country or other
jurisdiction, including any required patient information, and (b) all labels and
other written, printed, or graphic matter upon a container, wrapper, or any
package insert utilized with or for such Licensed Product in such country or
other jurisdiction.

1.147“Product Trademarks” means the Trademark(s) to be used by AbbVie or its
Affiliates or its or their respective Sublicensees for the Development or
Commercialization of Licensed Products in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any trademarks, service marks, names or logos that
include any corporate name or logo of the Parties or their Affiliates).  

1.148“Program Know-How” means all Information and inventions that are conceived,
discovered, developed, or otherwise made by or on behalf of either Party or its
Affiliates or sublicensees in connection with the work conducted under or in
connection with this Agreement.  

1.149“Program Patents” mean all Patents that are conceived, discovered,
developed, or otherwise made by or on behalf of either Party or its Affiliates
or sublicensees in connection with the work conducted under or in connection
with this Agreement.  

1.150“Proposed Future In-Licensed Rights” has the meaning set forth in Section
6.9.

1.151“Proposed Target Information” has the meaning set forth in Section 2.1.3.

1.152“Publication Policies” has the meaning set forth in Section 10.5.

1.153“Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, any and all approvals (including Drug Approval
Applications), licenses, registrations, or authorizations of any Regulatory
Authority necessary to Commercialize an AbbVie Probody, Discovery PDC or
Licensed Product in such country or other jurisdiction, including, where
applicable, (a) pricing or reimbursement approval in such country or other
jurisdiction, (b) pre- and post-approval marketing authorizations (including any
prerequisite Manufacturing approval or authorization related thereto), and
(c) approval of Product Labeling.

1.154“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
authority, agency, department, bureau, commission, council, or other entities
(e.g., the FDA, EMA and PMDA) regulating or otherwise exercising authority with
respect to activities contemplated in this Agreement, including the Exploitation
of the AbbVie Probody, Discovery PDC or Licensed Products in the Territory.

- 14 -

 



--------------------------------------------------------------------------------

 

 

1.155 “Regulatory Documentation” means all (a) applications (including all INDs
and Drug Approval Applications), registrations, licenses, authorizations, and
approvals (including Regulatory Approvals), (b) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files, and (c) Clinical Data and data contained or relied upon in
any of the foregoing, in each case ((a),(b) and (c)) relating to an AbbVie
Probody, Discovery PDC or Licensed Product.

1.156“Regulatory Exclusivity” means, with respect to any country or other
jurisdiction in the Territory, an additional market protection, other than
Patent protection, granted by a Regulatory Authority in such country or other
jurisdiction which confers an exclusive Commercialization period during which
AbbVie or its Affiliates or Sublicensees have an exclusive right to market and
sell an AbbVie Probody, Discovery PDC or Licensed Product in such country or
other jurisdiction through a regulatory exclusivity right (e.g., new chemical
entity exclusivity, new use or Indication exclusivity, new formulation
exclusivity, orphan drug exclusivity, pediatric exclusivity, or any applicable
data exclusivity).

1.157“Replaced Target” has the meaning set forth in Section 2.3.1.

1.158“Restricted Discovery Antibody” means [***].  

1.159“Royalty Term” means, with respect to each Licensed Product and each
country or other jurisdiction in the Territory, the period beginning on the date
of the First Commercial Sale of such Licensed Product in such country or other
jurisdiction, and ending on the later to occur of (a) the expiration,
invalidation or abandonment date of the last: (i) Licensor Background Patent,
(ii) Licensor Program Patent, or (iii) AbbVie Program Patent that claims the
molecular structure of a Discovery PDC or AbbVie Probody; any of which (i),
(ii), or (iii) includes a Valid Claim that covers the manufacture, use or sale
of such Licensed Product in such country or other jurisdiction, (b) the
expiration of Regulatory Exclusivity in such country or other jurisdiction for
such Licensed Product or (c) the tenth (10th) anniversary of the First
Commercial Sale of such Licensed Product in such country or other
jurisdiction.  

1.160“Second Accepted Target Fee” has the meaning set forth in Section 7.2.

1.161“Segregate” means, [***].

1.162“Senior Officer” means, with respect to Licensor, its President and Chief
Executive Officer or his/her designee, and with respect to AbbVie, (a) for
Development and Manufacturing, its Chief Scientific Officer or his/her designee
and (b) for Commercialization matters, its Executive Vice President – Commercial
Operations or his/her designee.

1.163“Sublicensee” means a Third Party, other than a Distributor, that has been
granted by AbbVie a right to sell, market, distribute and/or promote a Licensed
Product under the grants in Section 6.1; and “Sublicense” shall mean an
agreement or arrangement granting such rights.  As used in this Agreement,
“Sublicensee” shall not include a wholesaler or reseller of the Product who does
not market or promote the Product.

1.164“Substitute Target” has the meaning set forth in Section 2.2.

- 15 -

 



--------------------------------------------------------------------------------

 

 

1.165“Substrate” means [***].

1.166“Target” means (a) a specific biological molecule that is identified by a
GenBank accession number or similar information, or by its amino acid or nucleic
acid sequence, (b) any naturally occurring mutant or allelic variant of a
molecule disclosed in clause (a), including transcriptional and
posttranscriptional isoforms (e.g., alternative splice variants), and
post-translational modification variants (e.g., protein processing, maturation
and glycosylation variants); and (c) truncated forms (including fragments
thereof); in each case which have a biological function substantially identical
to that of any biological molecules disclosed in clause (a).  

1.167“Target Acceptance Date” has the meaning set forth in Section 2.1.4.

1.168“Target Exchange” has the meaning set forth in Section 2.3.

1.169“Target Notice” has the meaning set forth in Section 2.1.4.

1.170“Term” has the meaning set forth in Section 13.1.1.

1.171“Terminated Target” has the meaning set forth in Section 13.8.

1.172“Terminated Territory” means each Major Market with respect to which this
Agreement is terminated by Licensor pursuant to Section 13.2.2, each country
with respect to which this Agreement is terminated by AbbVie pursuant to Section
13.3.2, or, if this Agreement is terminated in its entirety, the entire
Territory.

1.173“Territory” means the entire world.

1.174“Third Party” means any Person other than Licensor, AbbVie and their
respective Affiliates.

1.175“Third Party Claims” has the meaning set forth in Section 12.1.

1.176“Third Party Manufacturers” has the meaning set forth in Section 5.7.2.

1.177“Third Party Provider” has the meaning set forth in Section 4.7.

1.178“Tools”  means any Patents, Program Know-How, Program Patents, or
Information or other intellectual property right covering methods, processes,
materials and tools to the extent generally applicable to the discovery of Masks
or Substrates, or assays of the activity relating to such discovery, including
the cleavage of Substrates, thereof.  As of the Effective Date, the Patents
among the Tools consist of the Patents listed in Schedule 1.178.

1.179“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo,
business symbol or domain names, whether or not registered.

1.180“Unavailable Target” has the meaning set forth in Section 2.1.2.

1.181[***]  

1.182“United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).

- 16 -

 



--------------------------------------------------------------------------------

 

 

1.183“Valid Claim” means a claim of any issued and unexpired Patent whose
validity, enforceability, or patentability has not been affected by any of the
following: (a) irretrievable lapse, abandonment, revocation, dedication to the
public, or disclaimer; or (b) a holding, finding, or decision of invalidity,
unenforceability, or non-patentability by a court, governmental agency, national
or regional patent office, or other appropriate body that has competent
jurisdiction, such holding, finding, or decision being final and unappealable or
unappealed within the time allowed for appeal.

1.184“Voting Stock” has the meaning set forth in the definition of “Change in
Control.”

1.185“Withholding Party” has the meaning set forth in Section 7.9.

1.186“Working Group” has the meaning set forth in Section 3.5.

ARTICLE 2
TARGET NOMINATION AND EXCHANGE

2.1Target Nomination.  

2.1.1Subject to this ARTICLE 2, AbbVie has the right to select a total of up to
two (2) Targets as Accepted Targets under this Agreement for purposes of
Development and Commercialization of AbbVie Probodies, Discovery PDCs and
Licensed Products.  The first such Target must be initially nominated by AbbVie
no later than the [***] anniversary of the Effective Date and the second such
Target must initially be nominated by AbbVie no later than [***] following the
Effective Date.  

2.1.2Licensor and the Gatekeeper shall maintain an up-to-date list of
unavailable Targets (“Unavailable Targets”) until the commencement of a GLP Tox
Study of an AbbVie Probody or Discovery PDC for the last existing Accepted
Target.  The list of Unavailable Targets shall be limited to [***].  Licensor
shall notify the Gatekeeper promptly, but in no event later than [***], if any
Targets that were unavailable pursuant to subclauses (a), (b), (c) or (d) of
this Section 2.1.2 become available for any reason, including [***].  Upon
receipt of such notification, the Gatekeeper shall remove such Targets from the
Unavailable Targets list.  

2.1.3At AbbVie’s discretion, for no more than [***] Targets per Calendar Year,
prior to nomination of a Target (whether pursuant to Section 2.1.4, 2.2 or 2.3),
AbbVie may disclose such Target to Licensor’s Alliance Manager and request in
writing that Licensor’s Alliance Manager provide in writing existing Information
that is Controlled by Licensor or its Affiliates, and not subject to any
obligations of confidentiality to any Third Party to the extent such Information
relates to the expression of the Target on tumor compared to normal cells,
expression of the Target on various tumors, and internalization propensity of
Target (the “Proposed Target Information”).  If AbbVie makes such a request, and
provided that such Target is not on the list of Unavailable Targets, Licensor
shall promptly make such Proposed Target Information available to AbbVie’s
Alliance Manager.  Upon AbbVie’s request, Licensor shall also consider in good
faith providing additional existing Information that is Controlled by Licensor
or its Affiliates to the extent such Information is related to the proposed
Target and would be useful to AbbVie in its evaluation of whether to nominate
such Target. Upon written request from AbbVie, Licensor shall make Licensor’s
Alliance Manager (or his/her designee) available to discuss such Proposed Target

- 17 -

 



--------------------------------------------------------------------------------

 

 

Information.  Unless and until such Target becomes an Accepted Target pursuant
to this Agreement, any Proposed Target Information will be Confidential
Information of Licensor; provided that in the event such Target becomes an
Accepted Target pursuant to this Agreement, then such Proposed Target
Information for such Accepted Target shall be used in accordance with the terms
and conditions of this Agreement, including the confidentiality obligations set
forth in ARTICLE 10.  In the event that AbbVie requests such Proposed Target
Information pursuant to this Section 2.1.3, AbbVie shall have no obligation to
nominate the Target as an Accepted Target pursuant to Section
2.1.4.  Notwithstanding anything herein to the contrary, in no way shall
AbbVie’s request for Proposed Target Information be deemed to be a nomination or
reservation of the Target as an Accepted Target until such Target is formally
nominated in accordance with the terms and conditions set forth in Section
2.1.4.

2.1.4To nominate a Target, AbbVie shall provide the Gatekeeper with a
confidential written description of each Target (the “Nominated Target”)
proposed for selection as an Accepted Target, including, to the extent
available, the NCBI Entrez Gene Symbol and NCBI RefSeq accession number (Gene
ID) for such Target (the “Target Notice”).  Within [***] following the
Gatekeeper’s receipt of the Target Notice with respect to a Nominated Target,
the Gatekeeper shall verify whether such Nominated Target is on the list of
Unavailable Targets and notify AbbVie in writing (“Gatekeeper Notice”) whether
such proposed Target is or is not on the Unavailable Target list.  If the
Gatekeeper Notice indicates that the Nominated Target is not on the Unavailable
Target list, the Nominated Target shall automatically be accepted as a Target
(“Accepted Target”) on the date of AbbVie’s receipt of such notice (the “Target
Acceptance Date”), and the Parties will have all rights and obligations
hereunder in connection with such Accepted Target (including exclusivity in
accordance with Section 6.8) as of the Target Acceptance Date.  If the
Gatekeeper Notice indicates that the Nominated Target is on the Unavailable
Target list, then (a) if such Nominated Target is subsequently removed from the
list of Unavailable Targets and at that time two Targets are not Accepted
Targets, the Gatekeeper shall provide written notice to AbbVie within [***] of
such Nominated Target’s removal therefrom and (b) AbbVie shall have the right to
nominate an alternative Nominated Target (or the same Nominated Target, if it
becomes available) in accordance with this Section 2.1.4 on or prior to the
later of (i) the deadline set forth in Section 2.1.1 or (ii) the date that is
[***] after AbbVie’s receipt of such Gatekeeper Notice notwithstanding the
deadline set forth in Section 2.1.1.  In the event that one or more Third
Parties has requested the same Unavailable Target and such Target is
subsequently removed from the list of Unavailable Targets, the Gatekeeper will
use reasonable best efforts to send notice to AbbVie and any such Third
Party(ies) at the same time.  In all cases, Licensor acknowledges and agrees
that if AbbVie is the first Person to submit a Target Notice for a Target,
AbbVie will be granted rights to such Target.  

2.1.5Notwithstanding Sections 2.1.3 and 2.1.4 to the contrary, AbbVie hereby
nominates [***] as the second Target, [***]. The Target Acceptance Date for
[***] shall be deemed to be June 28, 2019, upon which date [***] shall
automatically be accepted as an Accepted Target.  For the purpose of clarity,
the Target nomination and acceptance exception hereunder is only applicable to
[***] and, for all other Targets, [***], the requirements of Sections 2.1.3
or  2.1.4 shall apply as applicable.  

2.2[***]

- 18 -

 



--------------------------------------------------------------------------------

 

 

2.3[***]    

2.3.1[***]

2.3.2[***]

ARTICLE 3
COLLABORATION MANAGEMENT

3.1Joint Research Committee.

3.1.1Formation.  As soon as practical, but no later than [***], after the first
Target Acceptance Date, the Parties shall establish a joint research committee
(the “Joint Research Committee” or “JRC”).  The JRC shall consist of [***]
representatives from [***], each with the requisite experience and seniority to
enable such person to make decisions on behalf of the Parties with respect to
the issues falling within the jurisdiction of the JRC.  From time to time, each
Party may substitute one (1) or more of its representatives to the JRC on
written notice to the other Party.  The JRC shall be chaired on an annual
rotating basis by a JRC representative of either AbbVie or Licensor, as
applicable, with [***] providing the first such chairperson.  

3.1.2Specific Responsibilities.  The JRC shall develop the strategies for and
oversee the research and discovery related activities relating to the conversion
of Discovery Antibodies into Discovery Probodies and the conjugation of
Discovery Probodies into Discovery PDCs in accordance with the Discovery
Research Plan, and shall serve as a forum for the coordination of such
activities.  In particular, the JRC shall:  

(a)periodically (no less often than quarterly) review and serve as a forum for
discussing the Discovery Research Plan, and review and approve amendments
thereto;  

(b)serve as a forum for discussion of results from the conduct of activities
under the Discovery Research Plan;

(c)for each Accepted Target, serve as a forum for determining if a Discovery
Antibody has met the Antibody Criteria;  

(d)for each Accepted Target, serve as a forum for determining if the Discovery
Probody Success Criteria and Discovery PDC Success Criteria have been met;  

(e)establish secure access methods (such as secure databases) for each Party to
access research and discovery and other JRC related Information as contemplated
under this Agreement;

(f)determine whether a Discovery PDC or AbbVie Probody Failure has occurred; and

(g)perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.

3.1.3 Disbandment.  Upon completion of the Discovery Research Plan for a given
Accepted Target, the JRC shall have no further responsibilities or authority
under this

- 19 -

 



--------------------------------------------------------------------------------

 

 

Agreement with respect to that Accepted Target and the associated Discovery
Probodies, Discovery PDCs and Licensed Products.  Once the Discovery Research
Plan has been completed for the second Accepted Target (or, if a second Target
is not nominated prior to the deadline set forth in Section 2.1.1, the first
Accepted Target), the JRC shall have no further responsibilities or authority
under this Agreement with respect to that second Accepted Target and the
associated Discovery Probodies, Discovery PDCs and Licensed Products. Once the
Discovery Research Plan has been completed for both the first Accepted Target
and, if applicable, second Accepted Target and all of AbbVie’s rights to perform
a Target Exchange or to nominate a Substitute Target have expired or been
exercised, the JRC will be considered fully dissolved by the
Parties.  Additionally, in the event of an Acquisition by Licensor or Change in
Control of Licensor, in each case, involving a Competitor, AbbVie shall have the
right at any time and for any reason, effective upon written notice, to disband
the JRC pursuant to Section 14.2.2.

3.2General Provisions Applicable to JRC.

3.2.1Meetings and Minutes.  The JRC shall meet quarterly, or in each case as
otherwise agreed to by the Parties, with the location of such meetings
alternating between locations designated by Licensor and locations designated by
AbbVie.  The chairperson of the JRC shall be responsible for calling meetings on
no less than [***] notice.  Each Party shall make all proposals for agenda items
and shall provide all appropriate information with respect to such proposed
items at least [***] in advance of the applicable meeting; provided, that under
exigent circumstances requiring input by the JRC, a Party may provide its agenda
items to the other Party within a shorter period of time in advance of the
meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as the other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such meeting.  The
chairperson of the JRC shall prepare and circulate for review and approval of
the Parties minutes of each meeting within [***] after the meeting.  The Parties
shall agree on the minutes of each meeting promptly, but in no event later than
the next meeting of the JRC.  If the Parties cannot agree on the content of the
minutes, the objecting Party shall append a notice of objection with the
specific details of the objection to the proposed minutes.

3.2.2Procedural Rules.  The JRC shall have the right to adopt such standing
rules as shall be necessary for its work, to the extent that such rules are not
inconsistent with this Agreement.  A quorum of the JRC shall exist whenever
there is present at a meeting at least one (1) representative appointed by each
Party.  Representatives of the Parties on the JRC may attend a meeting either in
person or by telephone, video conference or similar means in which each
participant can hear what is said by, and be heard by, the other
participants.  Representation by proxy shall be allowed.  The JRC shall take
action by [***] of the representatives present at a meeting at which a quorum
exists, with each Party having a [***], or by a written resolution signed by at
least one (1) representative appointed by each Party.  Employees or consultants
of either Party that are not representatives of the Parties on the JRC may
attend meetings of the JRC; provided, that such attendees (i) shall not vote or
otherwise participate in the decision-making process of the JRC, and (ii) are
bound by obligations of confidentiality and non-disclosure equivalent to those
set forth in ARTICLE 10.

3.2.3JRC Dispute Resolution.  If the JRC cannot, or does not, reach consensus on
an issue at a meeting or within a period of [***] thereafter or such other
period as

- 20 -

 



--------------------------------------------------------------------------------

 

 

the Parties may agree, then the dispute shall first be referred to the Senior
Officers of the Parties, who shall confer in good faith on the resolution of the
issue.  Any final decision mutually agreed to by the Senior Officers shall be
conclusive and binding on the Parties.  If the Senior Officers are not able to
agree on the resolution of any such issue within [***] after such issue was
first referred to them, then:

(a) [***]

(b)[***]

(c)[***]  

3.2.4Limitations on Authority.  Each Party shall retain the rights, powers, and
discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JRC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.  The JRC shall not have the power to amend,
modify, or waive compliance with this Agreement, which may only be amended or
modified as provided in Section 14.9 or compliance with which may only be waived
as provided in Section 14.11.  

3.2.5Alliance Manager.   Each Party shall appoint an individual to be the point
of contact within each Party (the “Alliance Manager”) with responsibility for
facilitating communication between the Parties for all matters between meetings
of the JRC, including communication between the Parties regarding the Discovery
Activities and Party Development Activities. The Alliance Manager of each Party
may be a member of the JRC. If the Alliance Manager of each Party is not a JRC
member, then the Alliance Manager may attend JRC meetings as a non-voting
participant. The Alliance Manager shall facilitate resolution of potential and
pending issues and potential disputes to enable the JRC to try to reach
consensus and avert escalation of such issues or potential disputes, if
possible.

3.3Discontinuation of Participation on the JRC.   Subject to Sections 3.1.3, and
14.2.2, the JRC shall continue to exist until the Parties mutually agreeing to
disband the JRC.  

3.4Interactions Between a JRC and Internal Teams.   The Parties recognize that
each Party possesses an internal structure (including various committees, teams
and review boards) that will be involved in administering such Party’s
activities under this Agreement.  Nothing contained in this Article shall
prevent a Party from making routine day-to-day decisions relating to the conduct
of those activities for which it has a performance or other obligations
hereunder, in each case in a manner consistent with the then-current applicable
plan and the terms and conditions of this Agreement.  

3.5Working Groups.   From time to time, the JRC may establish and delegate
duties to sub-committees or directed teams (each, a “Working Group”) on an
“as-needed” basis to oversee particular projects or activities (for example,
joint project team, joint finance group, and/or joint intellectual property
group).  Each such Working Group shall be constituted and shall operate as the
JRC determines; provided that each Working Group shall have equal representation
from each Party, unless otherwise mutually agreed.  Working Groups may be
established on an ad hoc basis for purposes of a specific project or on such
other basis as the JRC may determine.  Each Working Group and its activities
shall be subject to the oversight, review and approval of, and shall report to,
the JRC that formed said Working Group.  In no event shall the authority of the

- 21 -

 



--------------------------------------------------------------------------------

 

 

Working Group exceed that specified for the JRC that formed the Working Group to
this Article.  All decisions of a Working Group shall be by consensus.  Any
disagreement between the designees of AbbVie and Licensor on a Working Group
shall be referred to the JRC that formed the Working Group for resolution.

3.6Expenses.    Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, a Committee or other Working Group.

ARTICLE 4
DEVELOPMENT AND REGULATORY

4.1Antibody Sequence Delivery.  For each Accepted Target, AbbVie will use
Commercially Reasonable Efforts to deliver to Licensor the sequence of an
Antibody Controlled by AbbVie that specifically binds to such Accepted Target
and that AbbVie believes meets the Antibody Criteria (the “Discovery Antibody”),
together with related materials and data as set forth in the Discovery Research
Plan.  Following such delivery, Licensor will promptly evaluate whether such
Discovery Antibody meets the Antibody Criteria in accordance with the Discovery
Research Plan and the timeline set forth therein.  If the JRC determines that a
Discovery Antibody does not meet the Antibody Criteria, the JRC will promptly
provide AbbVie with written notice identifying the deficiencies and AbbVie may,
in its sole discretion and upon written notice to Licensor, elect to either (a)
select a new Discovery Antibody for the existing Accepted Target or (b) select a
Substitute Target pursuant to Section 2.2.  Following AbbVie’s selection, this
Section 4.1 will apply with respect to the new Discovery Antibody.  

4.2Creation of Discovery Probodies.  For each Accepted Target (including any
Substitute Target or New Target), following delivery by AbbVie of the sequence
for a Discovery Antibody meeting the Antibody Criteria, Licensor will use
Commercially Reasonable Efforts to create Discovery Probodies containing the
Discovery Antibody in accordance with the Discovery Research Plan and the
timeline set forth therein.  As further detailed in the Discovery Research Plan,
for each Accepted Target Licensor will deliver to AbbVie by the Discovery
Probody Delivery Deadline sequences, materials and data for all Discovery
Probodies that Licensor believes meet the Discovery Probody Success
Criteria.  Following AbbVie’s receipt of the foregoing, AbbVie will promptly
evaluate whether the Discovery Probody Success Criteria have been met, and the
JRC shall determine whether such Discovery Probody Success Criteria have been
met.  If the JRC determines that the Discovery Probody Success Criteria have not
been met by the Discovery Probody Delivery Deadline AbbVie may, in its sole
discretion, (a) provide written notice to Licensor identifying the deficiencies
and Licensor will use Commercially Reasonable Efforts to create new Discovery
Probodies containing the same Discovery Antibody previously used for such
Accepted Target by the new Discovery Probody Delivery Deadline and submit the
sequences, materials and data for such Discovery Probodies to AbbVie in
accordance with this Section 4.2, (b) provide Licensor with the sequence,
materials and data of a new Discovery Antibody for such Accepted Target that
meets the Antibody Criteria pursuant to Section 4.1 and Licensor will use
Commercially Reasonable Efforts to create new Discovery Probodies containing the
new Discovery Antibody for such Accepted Target by the new Discovery Probody
Delivery Deadline and submit the sequences, materials and data for such
Discovery Probodies to

- 22 -

 



--------------------------------------------------------------------------------

 

 

AbbVie in accordance with this Section 4.2 or (c) select a Substitute Target
pursuant to Section 2.2.  

4.3Optional Development of AbbVie Probodies; Creation of Discovery PDCs.  

4.3.1Licensor hereby grants AbbVie an option to Develop and Commercialize either
Discovery PDCs or, subject to CytomX’s prior written consent (which may be
granted or withheld in CytomX’s sole discretion) as to AbbVie’s ability to
Develop an AbbVie Probody targeting [***], AbbVie Probodies with respect to the
AbbVie Probody Target (the “Option”).   Such Option may be exercised by AbbVie
in its sole discretion.  The Option shall be deemed to be exercised upon
AbbVie’s filing, and acceptance by the FDA, of an IND for either a Discovery PDC
or an AbbVie Probody to the AbbVie Probody Target, subject to CytomX’s prior
written consent (which may be granted or withheld in CytomX’s sole discretion)
as to AbbVie’s ability to Develop an AbbVie Probody targeting [***].  Upon
exercise of the Option, (a) the rights and obligations set forth in this
Agreement shall apply to (i) Discovery PDCs, to the extent such IND contemplates
investigation of a Discovery PDC, or (ii) AbbVie Probodies, to the extent such
IND contemplates investigation of an AbbVie Probody, and (b) the Option shall
expire with respect to (i) Discovery PDCs, to the extent such IND contemplates
investigation of an AbbVie Probody, or (ii) AbbVie Probodies, to the extent such
IND contemplates investigation of a Discovery PDC.  For the purpose of clarity,
to the extent that the AbbVie exercises the Option to Develop and Commercialize
Discovery PDCs, AbbVie’s rights to Develop and Commercialize AbbVie Probodies
targeting such AbbVie Probody Target shall cease, and the terms and conditions
of this Agreement relating to Discovery Probodies as a component of, or
precursor to, such Discovery PDCs shall remain in full force and effect.

4.3.2For each Accepted Target, following AbbVie’s receipt of Discovery Probody
sequences, materials and data pursuant to Section 4.2 and the JRC’s
determination that the Discovery Probody Success Criteria have been met by the
Discovery Probody Delivery Deadline, with respect to the AbbVie Probody Target,
AbbVie may elect to generate Discovery PDCs for such Accepted Target.  Upon
AbbVie’s election to generate such Discovery PDCs, AbbVie shall use Commercially
Reasonable Efforts to create at least one Discovery PDC containing a Discovery
Probody generated by Licensor in accordance with the Discovery Research
Plan.  Following AbbVie’s generation (or attempted generation) of such Discovery
PDC, AbbVie will evaluate whether the Discovery PDC Success Criteria have been
met, and the JRC shall determine whether such Discovery Probody Success Criteria
have been met.  If the JRC determines that the Discovery PDC Success Criteria
have not been met, AbbVie may, in its sole discretion, (a) provide written
notice to Licensor identifying the deficiencies and Licensor will, as soon as
reasonably practicable (but in no case later than the new Discovery Probody
Delivery Deadline), create new Discovery Probodies containing the same Discovery
Antibody previously used for such Accepted Target and submit the sequences,
materials and data for such Discovery Probodies to AbbVie in accordance with
Section 4.2, (b) provide Licensor with the sequence, materials and data of a new
Discovery Antibody for such Accepted Target that meets the Antibody Criteria
pursuant to Section 4.1 and Licensor will, as soon as reasonably practicable
(but in no case later than the new Discovery Probody Delivery Deadline), create
new Discovery Probodies containing the new Discovery Antibody for such Accepted
Target and submit the sequences, materials and data for

- 23 -

 



--------------------------------------------------------------------------------

 

 

such Discovery Probodies to AbbVie in accordance with Section 4.2 (c) select a
Substitute Target pursuant to Section 2.2.

4.4Development of AbbVie Probodies, Discovery PDCs and Licensed Products. For
each Accepted Target, following the applicable Target Acceptance Date, except
for Licensor’s responsibilities in the conduct of the Discovery Research Plan,
AbbVie shall have the sole right to Develop and Manufacture (and shall control
all aspects of Development and Manufacturing), including seeking Regulatory
Approvals for, AbbVie Probodies, Discovery PDCs and Licensed Products in the
Field and in the Territory and, for clarity, Licensor and its Affiliates shall
have no right to do so.  For each Accepted Target, following the creation of the
applicable AbbVie Probody or Discovery PDCs, AbbVie shall use Commercially
Reasonable Efforts to Develop a Licensed Product for at least one Indication for
use in each Major Market.   AbbVie shall have the right to satisfy its diligence
obligations under this Section 4.4 through its Affiliates or
Sublicensees.  [***]

4.5Supply of Technology for Development Purposes.  On an Accepted
Target-by-Accepted Target basis:

(a)Licensor shall, and shall cause its Affiliates to, without additional
compensation, disclose and make available to AbbVie, in whatever form AbbVie may
reasonably request, Regulatory Documentation, Licensor Background Know-How,
Licensor Program Know-How, Joint Program Know-How, and any other Information
claimed or covered by any Licensor Background Patent, Licensor Program Patent or
Joint Program Patent, in each case to the extent relating to the Discovery
Probodies (including sequence information), promptly following the creation of
the Discovery Probodies pursuant to Section 4.2, and otherwise promptly after
the development, making conception or reduction to practice of such
Information.  Notwithstanding the foregoing, Licensor shall have no obligation
to provide any Tools to AbbVie.  

(b)Licensor, at its sole cost and expense, shall provide AbbVie with reasonable
assistance required in order to transfer to AbbVie the Regulatory Documentation,
Licensor Background Know-How, Licensor Program Know-How, Joint Program Know-How,
and other Information required to be produced pursuant to clause (a) above, in
each case in a timely manner, and shall assist AbbVie with respect to the
Exploitation of any AbbVie Probody, any Discovery PDC and any Licensed
Products.  Without prejudice to the generality of the foregoing, if visits of
Licensor’s representatives to AbbVie’s facilities are reasonably requested by
AbbVie for purposes of transferring the Regulatory Documentation, Licensor
Background Know-How, Licensor Program Know-How, Joint Program Know-How, or other
Information to AbbVie or for purposes of AbbVie acquiring expertise on the
practical application of such Information or assisting on issues arising during
such Exploitation, Licensor shall send appropriate representatives to AbbVie’s
facilities for reasonable time periods.

4.6Expenses.  Except as expressly set forth in this Agreement, each Party shall
bear all costs and expenses associated with the Development activities for which
such Party is responsible under this Agreement and the Discovery Research
Plan.  

4.7Subcontracting.  Each Party shall have the right to subcontract any of its
Party Development Activities to a Third Party (a “Third Party Provider”);
provided, that Licensor must (a) furnish AbbVie with advanced written notice
thereof, which notice shall specify

- 24 -

 



--------------------------------------------------------------------------------

 

 

the work to be subcontracted, (b) secure AbbVie’s prior written consent to such
Third Party Provider and the activities to be subcontracted (including consent
through designating Third Party Providers in the Discovery Research Plan
approved by AbbVie) and (c) obtain a written undertaking from the Third Party
Provider that it shall be subject to the applicable terms and conditions of this
Agreement, including the confidentiality provisions of ARTICLE 10.  Licensor
shall include AbbVie in any discussions and negotiations with any such Third
Party Provider and shall follow AbbVie’s instructions with respect to any
decision pertaining to Licensor’s arrangement with such Third Party.  

4.8Regulatory Matters.  

4.8.1Regulatory Activities.  

(a)As between the Parties, AbbVie shall have the sole right to prepare, obtain,
and maintain the Drug Approval Applications (including the setting of the
overall regulatory strategy therefor), other Regulatory Approvals and other
submissions, and to conduct communications with the Regulatory Authorities, for
AbbVie Probodies, Discovery PDCs or Licensed Products in the Territory (which
shall include filings of or with respect to INDs and other filings or
communications with the Regulatory Authorities).  Licensor shall support AbbVie,
as may be reasonably necessary, in obtaining Regulatory Approvals for the
Licensed Products, and in the activities in support thereof, including providing
necessary documents or other materials required by Applicable Law to obtain
Regulatory Approvals, in each case in accordance with the terms and conditions
of this Agreement and the Discovery Research Plan.

(b)All Regulatory Documentation (including all Regulatory Approvals and Product
Labeling) relating to the AbbVie Probodies, Discovery PDCs or Licensed Products
with respect to the Territory shall be owned by, and shall be the sole property
and held in the name of, AbbVie or its designated Affiliate, Sublicensee or
designee.  Licensor shall duly execute and deliver, or cause to be duly executed
and delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary under, or as AbbVie may reasonably request in
connection with, or to carry out more effectively the purpose of, or to better
assure and confirm unto AbbVie its rights under, this Section.  

4.8.2Recalls.  AbbVie shall make every reasonable effort to notify Licensor
promptly following its determination that any event, incident, or circumstance
has occurred that may result in the need for a recall, market suspension, or
market withdrawal of a Licensed Product in the Territory, and shall include in
such notice the reasoning behind such determination, and any supporting
facts.  AbbVie (or its Sublicensee) shall have the right to make the final
determination whether to voluntarily implement any such recall, market
suspension, or market withdrawal in the Territory.  If a recall, market
suspension, or market withdrawal is mandated by a Regulatory Authority in the
Territory, AbbVie (or its Sublicensee) shall initiate such a recall, market
suspension, or market withdrawal in compliance with Applicable Law.  For all
recalls, market suspensions or market withdrawals undertaken pursuant to this
Section 4.8.2, AbbVie (or its Sublicensee) shall be solely responsible for the
execution thereof, and Licensor shall reasonably cooperate in all such recall
efforts.  Subject to ARTICLE 12, (i) in the event that a recall, market
suspension, or market withdrawal resulted from a Party’s or its Affiliate’s
breach of its obligations hereunder, or from such Party’s or its Affiliate’s
negligence or willful

- 25 -

 



--------------------------------------------------------------------------------

 

 

misconduct, such Party shall bear the expense of such recall, market suspension,
or market withdrawal and (ii) with respect to any recall, market suspension, or
market withdrawal not covered by clause (i), AbbVie shall be responsible for all
costs of such recall, market suspension, or market withdrawal.

4.9Compliance.  Licensor shall perform or cause to be performed, any and all of
its Party Development Activities under the Discovery Research Plan in good
scientific manner and in compliance with all Applicable Law.

4.10Records.

4.10.1 Each of Licensor and AbbVie shall, and shall ensure that its Third Party
Providers, maintain records in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, and in compliance with
Applicable Law, which shall be complete and accurate and shall properly reflect
all work done and results achieved in the performance of its designated Party
Development Activities which shall record only such activities and shall not
include or be commingled with records of activities outside the scope of this
Agreement.  Such records shall be retained by Licensor or AbbVie, as the case
may be, for at least [***] after the termination of this Agreement, or for such
longer period as may be required by Applicable Law.  Upon request, Licensor
shall provide copies of the records it has maintained pursuant to this Section
4.10.1 to AbbVie.

4.10.2AbbVie shall have the right, during normal business hours and upon
reasonable notice, to inspect and copy all records of Licensor maintained
pursuant to Section 4.10.1.  AbbVie shall maintain such records and the
information disclosed therein in confidence in accordance with ARTICLE 10.  

ARTICLE 5
COMMERCIALIZATION

5.1In General.  AbbVie (itself or through its Affiliates or Sublicensees) shall
have the sole right to Commercialize AbbVie Probodies, Discovery PDCs and
Licensed Products in the Territory at its own cost and expense.  

5.2Diligence.   On an Accepted Target-by-Accepted Target basis, AbbVie shall use
Commercially Reasonable Efforts to Commercialize one Licensed Product in each
Major Market following receipt of Regulatory Approval therefor in such Major
Market; provided, that such obligation is expressly conditioned upon Licensor’s
and its Affiliates’ performing their respective obligations hereunder.  Licensor
acknowledges and agrees that, in addition to the foregoing, (A) AbbVie shall
have the right to satisfy its diligence obligations hereunder through its
Affiliates or Sublicensees [***].  

5.3Statements and Compliance with Applicable Law.  AbbVie shall, and shall cause
its Affiliates to, comply with all Applicable Law with respect to the
Commercialization of Licensed Products.

5.4Booking of Sales; Distribution.  AbbVie shall have the sole right to invoice
and book sales, establish all terms of sale (including pricing and discounts)
and warehousing, and distribute the Licensed Products in the Territory and to
perform or cause to be performed all related

- 26 -

 



--------------------------------------------------------------------------------

 

 

services.  AbbVie shall handle all returns, recalls, or withdrawals, order
processing, invoicing, collection, distribution, and inventory management with
respect to the Licensed Products in the Territory.

5.5Product Trademarks.  Subject to Section 5.6, AbbVie shall have the sole right
to determine and own the Product Trademarks to be used with respect to the
Exploitation of the Licensed Products on a worldwide basis.  Licensor shall not,
and shall not permit its Affiliates to, (a) use in their respective businesses,
any Trademark that is confusingly similar to, misleading or deceptive with
respect to or that dilutes any (or any part) of the Product Trademarks, and
(b) do any act which endangers, destroys, or similarly affects, in any material
respect, the value of the goodwill pertaining to the Product
Trademarks.  Licensor agrees, and shall cause its Affiliates, to conform (i) to
the customary industry standards for the protection of Product Trademarks for
products and such guidelines of AbbVie with respect to manner of use (as
provided in writing by AbbVie) of the Product Trademarks, and (ii) to maintain
the quality standards of AbbVie with respect to the goods sold and services
provided in connection with such Product Trademarks.  Licensor shall not, and
shall not permit its Affiliates to, attack, dispute, or contest the validity of
or ownership of such Product Trademark anywhere in the Territory or any
registrations issued or issuing with respect thereto.

5.6Markings.  To the extent required by Applicable Law in a country or other
jurisdiction in the Territory, the promotional materials, packaging, and Product
Labeling for the Licensed Products used by AbbVie and its Affiliates in
connection with the Licensed Products in such country or other jurisdiction
shall contain (a) the Corporate Name of Licensor, and (b) the logo and corporate
name of the manufacturer (if other than AbbVie or an Affiliate) (collectively,
the “Markings”).

5.7Commercial Supply of AbbVie Probodies, Discovery PDCs or Licensed Products.  

5.7.1Commercial Supply of AbbVie Probodies, Discovery PDCs or Licensed
Products.  As between the Parties, AbbVie shall have the sole right, at its
expense, to Manufacture (or have Manufactured) and supply AbbVie Probodies,
Discovery PDCs and Licensed Products for commercial sale in the Territory by
AbbVie and its Affiliates and Sublicensees.

5.7.2Manufacturing Technology Transfer Upon AbbVie’s Request.  AbbVie shall have
the right, at any time and from time to time after the Effective Date, to
require Licensor to effect a full transfer to AbbVie or its designee (which
designee may be an Affiliate or a Third Party manufacturer, and which Third
Party manufacturer may be a backup manufacturer or a second manufacturer of
AbbVie Probody, Discovery PDC or Licensed Product) of all Licensor Background
Know-How, Licensor Program Know-How and Joint Program Know-How relating to the
then-current process necessary or useful for the Manufacture of the Discovery
Probodies, (the “Manufacturing Process”) and to implement the Manufacturing
Process at facilities designated by AbbVie (such transfer and implementation, as
more fully described in this Section 5.7.2, the “Manufacturing Technology
Transfer”).  Licensor shall provide, and shall cause its Third Party
manufacturers that have manufactured Discovery Probodies (“Third Party
Manufacturers”) to provide, all reasonable assistance requested by AbbVie to
enable AbbVie (or its Affiliate or designated Third Party manufacturer, as
applicable) to implement the

- 27 -

 



--------------------------------------------------------------------------------

 

 

Manufacturing Process at the facilities designated by AbbVie.  If requested by
AbbVie, such assistance shall include facilitating the entering into of
agreements with applicable Third Party Manufacturers relating to Discovery
Probodies.  Without limitation to the foregoing, in connection with each
Manufacturing Technology Transfer, Licensor shall, and shall cause its Third
Party Manufacturers to:

(a)make available to AbbVie (or its Affiliate or designated Third Party
manufacturer, as applicable) from time to time as AbbVie may request, all
Manufacturing-related Licensor Background Know-How, Licensor Program Know-How,
Joint Program Know-How, Information and materials relating to the Manufacturing
Process, and all documentation constituting material support, performance
advice, shop practice, standard operating procedures, specifications as to
materials to be used and control methods, that are reasonably necessary or
useful to enable AbbVie (or its Affiliate or designated Third Party
manufacturer, as applicable) to use and practice the Manufacturing Process;

(b)cause all appropriate employees and representatives of Licensor and its
Affiliates  and all appropriate employees and representatives of its Third Party
Manufacturers to meet with employees or representatives of AbbVie (or its
Affiliate or designated Third Party manufacturer, as applicable) at the
applicable manufacturing facility at mutually convenient times to assist with
the working up and use of the Manufacturing Process and with the training of the
personnel of AbbVie (or its Affiliate or designated Third Party manufacturer, as
applicable) to the extent reasonably necessary or useful to enable AbbVie (or
its Affiliate or designated Third Party manufacturer, as applicable) to use and
practice the Manufacturing Process;

(c)Without limiting the generality of clause (b) above, cause all appropriate
analytical and quality control laboratory employees and representatives of
Licensor and its Affiliates and all appropriate analytical and quality control
employees and representatives of its Third Party Manufacturers to meet with
employees or representatives of AbbVie (or its Affiliate or designated Third
Party manufacturer, as applicable) at the applicable manufacturing facility and
make available all necessary equipment, at mutually convenient times, to support
and execute the transfer of all applicable analytical methods and the validation
thereof (including, all applicable Licensor Background Know-How, Licensor
Program Know-How, Joint Program Know-How, methods, validation documents and
other documentation, materials and sufficient supplies of all primary and other
reference standards);

(d)take such steps as are reasonably necessary or useful to assist in reasonable
respects AbbVie (or its Affiliate or designated Third Party manufacturer, as
applicable) in obtaining any necessary licenses, permits or approvals from
Regulatory Authorities with respect to the Manufacture of Discovery Probodies at
the applicable facilities; and

(e)provide such other assistance as AbbVie (or its Affiliate or designated Third
Party manufacturer, as applicable) may reasonably request to enable AbbVie (or
its Affiliate or designated Third Party manufacturer, as applicable) to use and
practice the Manufacturing Process and otherwise to Manufacture Discovery
Probodies

5.7.3Subsequent Manufacturing Technology Transfer.  Without limiting the
foregoing, in the event that Licensor makes any invention, discovery, or
improvement relating to the Manufacture of a Discovery Probody, a Discovery PDC
or a Licensed Product after

- 28 -

 



--------------------------------------------------------------------------------

 

 

Licensor has conducted a technology transfer pursuant to Section 5.7.2, Licensor
shall, promptly disclose such invention, discovery, or improvement to AbbVie,
and shall, at AbbVie’s request and at AbbVie’s sole cost and expense, perform
technology transfer with respect to such invention, discovery, or improvement in
the same manner as provided in Section 5.7.2.  

ARTICLE 6
GRANT OF RIGHTS

6.1Grants to AbbVie.  

6.1.1Upon the Effective Date, Licensor (on behalf of itself and its Affiliates)
hereby grants to AbbVie, on an Accepted Target-by-Accepted Target basis:

(a)an exclusive (including with regard to Licensor and its Affiliates, except as
provided in Section 6.6) license (or sublicense), with the right to grant
sublicenses in accordance with Section 6.3, under the Licensor Background
Patents, the Licensor Program Patents, the Licensor Background Know-How, the
Licensor Program Know-How and Licensor’s interests in the Joint Program Patents
and the Joint Program Know-How, to (a) characterize and test Discovery
Probodies; (b) use Discovery Probodies to Manufacture and Develop Discovery PDCs
and (c) Exploit the AbbVie Probodies, Discovery PDCs and Licensed Products in
the Field in the Territory;

(b)an exclusive (including with regard to Licensor and its Affiliates, except as
provided in Section 6.6) license and right of reference, with the right to grant
sublicenses and further rights of reference in accordance with Section 6.3,
under the Regulatory Approvals and any other Regulatory Documentation that
Licensor or its Affiliates may Control with respect to the Discovery Probodies,
Discovery PDCs or Licensed Products as necessary for purposes of Exploiting the
AbbVie Probodies, Discovery PDCs and Licensed Products in the Field in the
Territory; and

(c)subject to Section 8.1.6, a non-exclusive license, with the right to grant
sublicenses in accordance with Section 6.3, to use (a) Licensor’s Corporate
Names solely as required to Exploit the AbbVie Probodies, Discovery PDCs or
Licensed Products in the Field in the Territory, or (b) the trademark “Probody”
to Exploit the AbbVie Probodies, Discovery PDCs or Licensed Products in the
Field in the Territory, and in each case for no other purpose.  

6.1.2The grants set forth in Section 6.1.1 will automatically come into full
force and effect on the Target Acceptance Date for such Accepted Target without
any further action required by either Party under this Agreement.

6.2Grants to Licensor.  

6.2.1Upon the Effective Date, AbbVie grants to Licensor, on an Accepted
Target-by-Accepted Target basis, a non-exclusive, royalty-free license, without
the right to grant sublicenses (other than to permitted subcontractors of
Licensor in accordance with Section 4.7), under the AbbVie Background Patents,
AbbVie Background Know-How, AbbVie Program Patents, and AbbVie Program Know-How,
claiming or covering Discovery Antibodies, to Develop and Manufacture the
Discovery Probodies in the Territory solely for purposes of performing its
obligations as set forth in, and subject to, the Discovery Research Plan.  

- 29 -

 



--------------------------------------------------------------------------------

 

 

6.2.2The grants set forth in Section 6.2.1 will automatically come into full
force and effect on the Target Acceptance Date for such Accepted Target without
any further action required by either Party under this Agreement.

6.3Sublicenses.  AbbVie shall have the right to grant sublicenses (or further
rights of reference), through multiple tiers of sublicensees, under the licenses
and rights of reference granted in Section 6.1, to its Affiliates and other
Persons; provided that AbbVie shall remain responsible for its obligations under
this Agreement and shall be responsible for the performance of the relevant
Sublicensee, and any such sublicenses shall be consistent with the terms and
conditions of this Agreement.  

6.4Distributorships. AbbVie shall have the right, in its sole discretion, to
appoint its Affiliates, and AbbVie and its Affiliates shall have the right, in
their sole discretion, to appoint any other Persons, in the Territory or in any
country or other jurisdiction of the Territory, to distribute, market, and sell
the Licensed Products (with or without packaging rights), in circumstances where
the Person purchases its requirements of Licensed Products from AbbVie or its
Affiliates.  Where AbbVie or its Affiliates appoints such a Person and such
Person is not an Affiliate of AbbVie, that Person shall be a “Distributor” for
purposes of this Agreement.  The term “packaging rights” in this Section means
the right for the Distributor to package Licensed Products supplied in
unpackaged bulk form into individual ready-for-sale packs.

6.5Co-Promotion Rights.  For purposes of clarity, AbbVie and its Affiliates
shall have the right, in their sole discretion, to co-promote the Licensed
Products with any other Person(s), or to appoint one (1) or more Third Parties
to promote the Licensed Products without AbbVie in all or any part of the
Territory.

6.6Retention of Rights.

6.6.1Notwithstanding the exclusive licenses granted to AbbVie pursuant to
Section 6.1, Licensor retains the right to practice under the Licensor
Background Patents, the Licensor Program Patents, the Licensor Background
Know-How, the Licensors Program Know-How, Licensor’s interests in the Joint
Program Patents and the Joint Program Know-How,  Regulatory Approvals and any
other Regulatory Documentation solely to perform (and to sublicense Third
Parties to perform as permitted hereunder) its obligations under this
Agreement.   Except as expressly provided herein, Licensor grants no other right
or license, including any rights or licenses to the Licensor Background Patents,
the Licensor Program Patents, the Licensor Background Know-How, the Licensor
Program Know-How, the Regulatory Documentation, the Licensor Corporate Names, or
any other Patent, Other Active Ingredient or intellectual property rights not
otherwise expressly granted herein.

6.6.2Except as expressly provided herein, AbbVie grants no other right or
license, including any rights or licenses to the AbbVie Background Patents, the
AbbVie Program Patents, the AbbVie Background Know-How, the AbbVie Program
Know-How, the Regulatory Documentation, or any other Patent or intellectual
property rights not otherwise expressly granted herein.

6.7Confirmatory Patent License.  Licensor shall if requested to do so by AbbVie
immediately enter into confirmatory license agreements in the form or
substantially the form reasonably requested by AbbVie for purposes of recording
the licenses granted under this

- 30 -

 



--------------------------------------------------------------------------------

 

 

Agreement with such patent offices in the Territory as AbbVie considers
appropriate.  Until the execution of any such confirmatory licenses, so far as
may be legally possible, Licensor and AbbVie shall have the same rights in
respect of the Licensor Background Patents, Licensor Program Patents and Joint
Program Patents and be under the same obligations to each other in all respects
as if the said confirmatory licenses had been executed.

6.8Exclusivity with Respect to the Territory.  

6.8.1Licensor Covenant.

(a)Licensor shall not, and shall cause its Affiliates not to, on an Accepted
Target-by-Accepted Target basis, beginning on the applicable Target Acceptance
Date until the termination or expiration of this Agreement with respect to the
applicable Accepted Target (including by Target Exchange or replacement with a
Substitute Target), (a) directly or indirectly, whether alone or together with a
Third Party, Develop for any purpose a Discovery Probody, Discovery PDC or
Licensed Products for any purpose, except as otherwise expressly provided in the
Discovery Research Plan, (b) directly or indirectly, develop, commercialize or
manufacture any Competing Product in any country or other jurisdiction in the
Territory, or (c) license, authorize, appoint, or otherwise enable any Third
Party to directly or indirectly, develop, commercialize or manufacture any
Competing Product in any country or other jurisdiction in the Territory.

(b)[***].

6.9In-License Agreements.   During the Term, neither Licensor nor any of its
Affiliates shall, without AbbVie’s prior written consent, enter into any
agreement with a Third Party related to Information, Regulatory Documentation,
material, Patents, or other intellectual other property rights directed
primarily to Discovery Probodies, Discovery PDCs or Licensed Products. Subject
to Section 8.6, if Licensor or any of its Affiliates are a party to a license,
sublicense or other agreement for additional rights, with the right to
sublicense, that is relevant to (i.e., not directed primarily to) Discovery
Probodies, Discovery PDCs or Licensed Products, or as permitted in the
aforementioned sentence, then Licensor shall inform AbbVie and shall provide
AbbVie with a copy of such license, sublicense, or other agreement (“Proposed
Future In-Licensed Rights”).  If AbbVie notifies Licensor in writing that it
wishes to be bound by and/or assume the rights and obligations of the Proposed
Future In-Licensed Rights as they apply to AbbVie and this Agreement, then the
Proposed Future In-Licensed Rights shall automatically be included in the
Licensor Background Patents and/or Licensor Background Know-How (as applicable)
hereunder and AbbVie agrees to abide by all applicable terms and conditions of
such license, sublicense or other agreement, as it relates to AbbVie and this
Agreement.  The amounts payable under any Licensor In-License Agreements and
Proposed Future In-Licensed Rights shall be the responsibility of one or both of
the Parties as follows:

6.9.1[***];

6.9.2[***]; and

6.9.3Other than as set forth in Sections 6.9.1 or 6.9.2 above, Licensor shall be
solely responsible for and shall bear all upfront payments, milestone payments,
royalties and other amounts payable to any Third Party in respect of any
Proposed Future In-Licensed Rights; provided, that if AbbVie notifies Licensor
in writing that it wishes to be bound by and/or

- 31 -

 



--------------------------------------------------------------------------------

 

 

assume certain rights and obligations of any Proposed Future In-Licensed Rights
and such Proposed Future In-Licensed Rights are automatically included in the
Licensor Background Patents and/or Licensor Background Know-How (as applicable)
hereunder, then AbbVie shall be responsible for [***] (but not any other
payments) that are payable to any Third Party under the provisions of any such
Licensor In-License Agreement that contains such Proposed Future In-Licensed
Rights to the extent that such [***] specifically pertain to the Exploitation of
an AbbVie Probody, Discovery PDC or Licensed Product by AbbVie or its Affiliates
(excluding the portion of any such [***] that are payable under such Licensor
In-License Agreement based on the cumulative effect of the Exploitation of an
AbbVie Probody, Discovery PDC or Licensed Product by AbbVie or its Affiliates
combined with the Exploitation of any other compounds or products by Licensor,
its Affiliates or any Third Party).  Licensor shall be solely responsible for
any other amounts that are payable under such Licensor In-License Agreement.

6.10Reverse Engineering.    During the Term and for a period of [***] following
the termination of this Agreement, Licensor hereby covenants and agrees that it
shall not, and shall cause it Affiliates to not, for itself or themselves, (a)
Develop, Commercialize or Manufacture in any country in the Territory, any
Antibody or pharmaceutical product containing or encoding any Antibody, in each
case that includes or contains an Antibody sequence provided by AbbVie or its
Affiliates to Licensor or its Affiliates hereunder, or (b) reverse engineer any
Antibody or pharmaceutical product containing or encoding any Antibody, in each
case that includes or contains an Antibody sequence provided by AbbVie or its
Affiliates to Licensor or its Affiliates hereunder.

ARTICLE 7
PAYMENTS AND RECORDS

7.1Upfront Payment.  No later than [***] following the Effective Date, AbbVie
shall pay Licensor a one-time upfront amount equal to Ten Million Dollars
($10,000,000).  Such payment shall be noncreditable against any other payments
due hereunder.

7.2Second Accepted Target Fee.    Subject to the  terms and conditions set forth
in this Agreement, within [***] after the Target Acceptance Date for a second
Accepted Target, if any (that is not a Substitute Target or a New Target),
AbbVie will pay Licensor a one-time fee of Ten Million Dollars ($10,000,000)
(the “Second Accepted Target Fee”); provided, that if, under the CD71 Agreement,
(a) AbbVie has determined that Licensor has not met the Preclinical POC Success
Criteria prior to the Preclinical POC Success Criteria Deadline (as each such
term is defined in the CD71 Agreement), and (b) pursuant to Section 3.1.3(c) and
Section 13.3.1 of the CD71 Agreement, AbbVie terminates the CD71 Agreement
following the conclusion of the Cessation Period (as such terms are defined in
the CD71 Agreement), then no Second Accepted Target Fee shall be required and
AbbVie may nominate a second Accepted Target under this Agreement for no
additional consideration.  

7.3Development Milestones.  In partial consideration of the rights granted by
Licensor to AbbVie hereunder and subject to the terms and conditions set forth
in this Agreement, AbbVie shall pay to Licensor a milestone payment within [***]
after the achievement of each of the following milestones for the first Licensed
Product for each Accepted Target, calculated as follows:

- 32 -

 



--------------------------------------------------------------------------------

 

 

7.3.1[***];

7.3.2[***]; and

7.3.3[***].

On an Accepted Target-by-Accepted Target basis, if a development milestone set
forth in this Section 7.3 for a Licensed Product becomes due before an earlier
listed development milestone for such Licensed Product, then the earlier listed
development milestone shall become payable upon the achievement of the later
listed development milestone.

Each milestone payment in this Section 7.3 shall be payable only upon the first
achievement of such milestone for each Accepted Target and no amounts shall be
due for subsequent or repeated achievements of such milestone, whether for the
same or a different Licensed Product targeting such Accepted Target.  The
maximum aggregate amount payable by AbbVie pursuant to this Section 7.3 for each
Accepted Target is [***] and for all Accepted Targets is [***].

7.4Regulatory Milestones.  In partial consideration of the rights granted by
Licensor to AbbVie hereunder and subject to the terms and conditions set forth
in this Agreement, AbbVie shall pay to Licensor a milestone payment within [***]
after the achievement of each of the following milestones for the first Licensed
Product for each Accepted Target, calculated as follows:

7.4.1[***];

7.4.2[***];

7.4.3[***];

7.4.4[***];

7.4.5[***]; and

7.4.6[***].

Each milestone payment in this Section 7.4 shall be payable only upon the first
achievement of such milestone for each Accepted Target and no amounts shall be
due for subsequent or repeated achievements of such milestone, whether for the
same or a different Licensed Product targeting such Accepted Target.  The
maximum aggregate amount payable by AbbVie pursuant to this Section 7.4 for each
Accepted Target is [***] and for all Accepted Targets is [***].

7.5Sales-Based Milestones.   In partial consideration of the rights granted by
Licensor to AbbVie hereunder and subject to the terms and conditions set forth
in this Agreement, AbbVie shall pay to Licensor the following milestone payments
due within [***] after the end of the Calendar Year in which such milestone was
achieved for the first Licensed Product for each Accepted Target, calculated as
follows:

7.5.1[***];

7.5.2[***]; and

- 33 -

 



--------------------------------------------------------------------------------

 

 

7.5.3[***].

Each milestone payment in this Section 7.5 shall be payable only upon the first
achievement of such milestone for each Accepted Target and no amounts shall be
due for subsequent or repeated achievements of such milestone, whether for the
same or a different Licensed Product targeting such Accepted Target.  The
maximum aggregate amount payable by AbbVie pursuant to this Section for each
Accepted Target is [***] and for all Accepted Targets is [***].

7.6Royalties.

7.6.1Royalty Rates.  As further consideration for the rights granted to AbbVie
hereunder, subject to Section 7.6.3, commencing upon the First Commercial Sale
of a Licensed Product in the Territory, on a Licensed Product-by-Licensed
Product basis, AbbVie shall pay to Licensor a royalty on Net Sales of each
Licensed Product in the Territory (excluding Net Sales of each Licensed Product
in any country or other jurisdiction in the Territory for which the Royalty Term
for such Licensed Product in such country or other jurisdiction has expired)
during each Calendar Year at the following rates:

Net Sales in the Territory of all Licensed Products containing the same AbbVie
Probody or Discovery PDC, as applicable, in a Calendar Year

Royalty Rate

[***]

[***]

[***]

[***]

[***]

[***]

The royalty tiers set forth in the table above shall apply separately to
Licensed Products [***].  For example, if [***] during a Calendar Year are
[***], and [***] are [***] during such Calendar Year, the Net Sales for both
Licensed Products shall bear a royalty rate of [***].

7.6.2Royalty Term.  AbbVie shall have no obligation to pay any royalty with
respect to Net Sales of any Licensed Product in any country or other
jurisdiction after the Royalty Term for such Licensed Product in such country or
other jurisdiction has expired.  

7.6.3Reductions.  Notwithstanding the foregoing:

(a)in the event that in any country or other jurisdiction in the Territory
during the Royalty Term for a Licensed Product there is Biosimilar Competition
resulting in [***];

(b)AbbVie shall be entitled to deduct from any royalties, milestones or other
amounts payable hereunder with respect to a country or other jurisdiction [***]
of all upfront payments, milestone payments, royalties and other amounts paid
under AbbVie In-License Agreements with respect to such country or other
jurisdiction  except to the extent such AbbVie Third Party Payments constitute
royalties under any agreement in which AbbVie obtained a right or license to
Exploit an Other Active Ingredient (for which the Net Sales calculation under
this Agreement excluded the value of such Other Active Ingredient); and provided
further that (i) AbbVie has the right to deduct [***] of all payments by AbbVie
in connection with Blocking

- 34 -

 



--------------------------------------------------------------------------------

 

 

Third Party Platform IP and (B) AbbVie shall be responsible for [***] of all
payments by AbbVie in connection with Blocking Third Party Payload IP;  

(c)in the event that a court or a governmental agency of competent jurisdiction
requires AbbVie or any of its Affiliates or Sublicensees to grant a compulsory
license to a Third Party permitting such Third Party to make and sell a Licensed
Product in a country or other jurisdiction in the Territory, then, for the
purposes of calculating the royalties payable with respect to such Licensed
Product under Section 7.6.1, [***] of Net Sales of such Licensed Product in such
country or other jurisdiction shall be disregarded;

(d)in the event that, and in such case from and after the date on which, a
Licensed Product is Exploited in a country or other jurisdiction and is not
covered by a Valid Claim of a Licensor Background Patent or Licensor Program
Patent that covers the Manufacture, use or sale of a Licensed Product in such
country or other jurisdiction, the royalty rate set forth in Section 7.6.1 with
respect to such country or other jurisdiction (for purposes of calculations
under Section 7.6.1), each shall be reduced by [***]; and

(e)AbbVie shall have the right to deduct costs in accordance with Section 8.3.7,
8.4 and 8.5.6.

(f)Notwithstanding anything to the contrary in this Section 7.6.3, in no event
will the royalties payable to Licensor under this Section 7.6 be reduced to less
than [***] of the royalties set forth in Sections 7.6.1 and any balance of such
deductions then remaining would be carried over to subsequent [***] and applied
against any royalties due with respect to such subsequent
[***].  Notwithstanding the foregoing, the foregoing limitation on current
reductions of the royalty rate below [***] shall not apply to (i) Section
7.6.3(b)(i), or (ii) deductions in accordance with Section 8.3.7, 8.4 (relating
to Blocking Third Party Platform IP), and Section 8.5.6.

(g)The Parties acknowledge and agree that the royalty payments (including the
royalty rates and term for such royalty payments) set forth in ARTICLE 7 are to
be made in consideration for the licenses and rights granted by Licensor to
AbbVie with respect to both the Patents and Know-How, and have been agreed to by
the Parties for the purpose of reflecting and advancing their mutual
convenience, including the ease of calculation of such royalties and the payment
of such royalties by AbbVie to Licensor.

7.7Royalty Payments and Reports.  AbbVie shall calculate all amounts payable to
Licensor pursuant to Section 7.6 at the end of each Calendar Quarter, which
amounts shall be converted to Dollars, in accordance with Section 7.8.  AbbVie
shall pay to Licensor the royalty amounts due with respect to a given Calendar
Quarter within [***] after the end of such Calendar Quarter.  Each payment of
royalties due to Licensor shall be accompanied by a statement of the amount of
Net Sales of each Licensed Product in each country or other jurisdiction in the
Territory during the applicable Calendar Quarter (including such amounts
expressed in local currency and as converted to Dollars) and a calculation of
the amount of royalty payment due on such Net Sales for such Calendar Quarter.

7.8Mode of Payment; Offsets.  All payments to either Party under this Agreement
shall be made by deposit of Dollars in the requisite amount to such bank account
as the receiving Party may from time to time designate by notice to the paying
Party.  For the purpose

- 35 -

 



--------------------------------------------------------------------------------

 

 

of calculating any sums due under, or otherwise reimbursable pursuant to, this
Agreement (including the calculation of Net Sales expressed in currencies other
than Dollars), a Party shall convert any amount expressed in a foreign currency
into Dollar equivalents using its, its Affiliate’s or Sublicensee’s standard
conversion methodology consistent with Accounting Standards.  AbbVie shall have
the right to offset any payment that is owed by Licensor but not paid against
any payments owed by AbbVie, if any, under this Agreement.  

7.9Withholding Taxes.   Where any sum due to be paid to either Party hereunder
is subject to any withholding or similar tax, the Parties shall use their
commercially reasonable efforts to do all such acts and things and to sign all
such documents as will enable them to take advantage of any applicable double
taxation agreement or treaty.  In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, the payor
shall remit such withholding or similar tax to the appropriate government
authority, deduct the amount paid from the amount due to payee and secure and
send to payee the best available evidence of such withholding or similar tax. 
If withholding or similar taxes are paid to a government authority, each Party
will provide the other such assistance as is reasonably required to obtain a
refund of the withheld or similar taxes, or obtain a credit with respect to such
taxes paid. In the event that a government authority retroactively determines
that a payment made by a Party to the other pursuant to this Agreement should
have been subject to withholding or similar (or to additional withholding or
similar) taxes, and such Party (the “Withholding Party”) remits such withholding
or similar taxes to the government authority, the Withholding Party will have
the right (a) to offset such amount, including any interest and penalties that
may be imposed thereon (except to the extent any such interest or penalties
result from the negligence of the Withholding Party), against future payment
obligations of the Withholding Party under this Agreement, (b) to invoice the
other Party for such amount (which shall be payable by the other Party within
[***] of its receipt of such invoice) or (c) to pursue reimbursement by any
other available remedy.

7.10Indirect Taxes.   All payments are exclusive of value added taxes, sales
taxes, consumption taxes and other similar taxes (the “Indirect Taxes”).  If any
Indirect Taxes are chargeable in respect of any payments, the paying Party shall
pay such Indirect Taxes at the applicable rate in respect of such payments
following receipt, where applicable, of an Indirect Taxes invoice in the
appropriate form issued by the receiving Party in respect of those payments. The
Parties shall issue invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes.  If the Indirect Taxes originally paid or
otherwise borne by the paying Party are in whole or in part subsequently
determined not to have been chargeable, all necessary steps will be taken by the
receiving Party to receive a refund of these undue Indirect Taxes from the
applicable governmental authority or other fiscal authority and any amount of
undue Indirect Taxes repaid by such authority to the receiving Party will be
transferred to the paying Party within [***] of receipt. In the event that a
government authority retroactively determines that a payment made by the paying
Party to the receiving Party pursuant to this Agreement should have been subject
to Indirect Taxes, and the receiving Party is required to remit such Indirect
Taxes to the government authority, the receiving Party will have the right (a)
to invoice the paying Party for such amount (which shall be payable by the
paying Party within [***] of its receipt of such invoice) or (b) to pursue
reimbursement by any other available remedy.

- 36 -

 



--------------------------------------------------------------------------------

 

 

7.11Interest on Late Payments.  If any payment due to either Party under this
Agreement is not paid when due, then such paying Party shall pay interest
thereon (before and after any judgment) at an annual rate (but with interest
accruing on a daily basis) of [***], such interest to run from the date on which
payment of such sum became due until payment thereof in full together with such
interest.

7.12Financial Records.  AbbVie shall, and shall cause its Affiliates to, keep
complete and accurate books and records pertaining to Net Sales of Licensed
Products in sufficient detail to calculate all amounts payable hereunder and to
verify compliance with its obligations under this Agreement.  Such books and
records shall be retained by AbbVie and its Affiliates until the later of
(a) [***] after the end of the period to which such books and records pertain,
and (b) the expiration of the applicable tax statute of limitations (or any
extensions thereof), or for such longer period as may be required by Applicable
Law.

7.13Audit.  At the request of Licensor, AbbVie shall, and shall cause its
Affiliates to, permit an independent public accounting firm of nationally
recognized standing designated by Licensor and reasonably acceptable to AbbVie,
at reasonable times during normal business hours and upon reasonable notice, to
audit the books and records maintained pursuant to Section 7.12 to ensure the
accuracy of all reports and payments made hereunder.  Such examinations may not
(a) be conducted for any Calendar Quarter more than [***] after the end of such
quarter, (b) be conducted more than once in any [***] period (unless a previous
audit during such [***] period revealed an underpayment with respect to such
period) or (c) be repeated for any Calendar Quarter.  The accounting firm shall
disclose to Licensor only whether the reports are correct or not, and the
specific details concerning any discrepancies.  No other Confidential
Information of the audited Party shall be shared.  Except as provided below, the
cost of this audit shall be borne by Licensor, unless the audit reveals a
variance of more than [***] from the reported amounts, in which case AbbVie
shall bear the cost of the audit.  Unless disputed pursuant to Section 7.14
below, if such audit concludes that (i) additional amounts were owed by AbbVie,
AbbVie shall pay the additional amounts, with interest from the date originally
due as provided in Section 7.11, or (ii) excess payments were made by AbbVie,
Licensor shall reimburse such excess payments, in either case ((i) or (ii)),
within [***] after the date on which such audit is completed by the Licensor.

7.14Audit Dispute.  In the event of a dispute with respect to any audit under
Section 7.13, Licensor and AbbVie shall work in good faith to resolve the
disagreement.  If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [***], the dispute shall be submitted for
resolution to a certified public accounting firm jointly selected by each
Party’s certified public accountants or to such other Person as the Parties
shall mutually agree (the “Audit Arbitrator”).  The decision of the Audit
Arbitrator shall be final and the costs of such arbitration as well as the
initial audit shall be borne between the Parties in such manner as the Audit
Arbitrator shall determine.  Not later than [***] after such decision and in
accordance with such decision, AbbVie shall pay the additional amounts, with
interest from the date originally due as provided in Section 7.10, or Licensor
shall reimburse the excess payments, as applicable.

7.15Confidentiality.  Licensor shall treat all information subject to review
under this ARTICLE 7 in accordance with the confidentiality provisions of
ARTICLE 10 and the Parties shall cause the Audit Arbitrator to enter into a
reasonably acceptable confidentiality

- 37 -

 



--------------------------------------------------------------------------------

 

 

agreement with AbbVie obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement.

7.16Diagnostic or Veterinary Products.  The development milestones, regulatory
milestones, sales-based milestones and royalties in Sections 7.3, 7.4, 7.5, and
7.6 shall not apply to Development and Commercialization of AbbVie Probodies,
Discovery PDCs or Licensed Products for diagnostic or veterinary use, or for
uses solely for screening patients who have been diagnosed with a disease,
state, or condition for eligibility to be treated for such disease, state, or
condition with an AbbVie Probody, Discovery PDC or Licensed Product, as
applicable, or for monitoring patients who are or have been treated with an
AbbVie Probody, Discovery PDC or Licensed Product, as applicable.  In the event
that an AbbVie Probody, Discovery PDC or Licensed Product, as applicable, is
Developed for any such purposes, the Parties shall negotiate a downward
adjustment to royalties for the sale of such Licensed Product that reflects the
commercial potential of such Licensed Product and standard commercial terms in
the industry for diagnostic or veterinary products, as applicable.

7.17No Other Compensation.   Each Party hereby agrees that the terms of this
Agreement fully define all consideration, compensation and benefits, monetary or
otherwise, to be paid, granted or delivered by one (1) Party to the other Party
in connection with the transactions contemplated herein. Neither Party
previously has paid or entered into any other commitment to pay, whether orally
or in writing, any of the other Party’s employees, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transaction contemplated herein.

ARTICLE 8
INTELLECTUAL PROPERTY

8.1Ownership of Intellectual Property.

8.1.1Licensor Ownership.  As between the Parties, Licensor shall own all right,
title and interest in and to any and all Licensor Background Patents, Licensor
Background Know-How, Licensor Program Patents and Licensor Program Know-How.  

8.1.2AbbVie Ownership.  As between the Parties, AbbVie or an Affiliate
designated by AbbVie shall own and retain all right, title, and interest in and
to any and all AbbVie Background Patents, AbbVie Background Know-How, AbbVie
Program Patents and AbbVie Program Know-How.

8.1.3Ownership of Joint Program Patents and Joint Program Know-How.  Subject to
Section 4.8.1(b), as between the Parties, each Party shall own an equal,
undivided interest in any and all Joint Program Patents and Joint Program
Know-How.  Within [***], each Party shall disclose to the other Party in
writing, and shall cause its Affiliates, its licensees and sublicensees to so
disclose, the development, making, conception or reduction to practice of any
Joint Program Know-How or Joint Program Patents.  Subject to the licenses and
rights of reference granted under Sections 6.1 and 6.2 and Licensor’s
exclusivity obligations hereunder, each Party shall have the right to Exploit
the Joint Intellectual Property Rights without a duty of seeking consent or
accounting to the other Party.  

- 38 -

 



--------------------------------------------------------------------------------

 

 

8.1.4United States Law. The determination of whether Information and inventions
are conceived, discovered, developed, or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States as such law exists
as of the Effective Date irrespective of where such conception, discovery,
development or making occurs.

8.1.5Assignment Obligation.

(a)Each Party shall cause all Persons who perform activities for such Party
under this Agreement to be under an obligation to assign (or, if such Party is
unable to cause such Person to agree to such assignment obligation despite such
Party using commercially reasonable efforts to negotiate such assignment
obligation, provide a license under) their rights in any Information and
inventions resulting therefrom to such Party, except where Applicable Law
requires otherwise and except in the case of governmental, not-for-profit and
public institutions which have standard policies against such an assignment (in
which case a suitable license, or right to obtain such a license, shall be
obtained).

(b)AbbVie will promptly disclose to Licensor in writing, the conception,
discovery, development or making of any Licensor Program Know-How or Licensor
Program Patents by Persons who perform activities for AbbVie under this
Agreement.  AbbVie, for itself and on behalf of its Affiliates, hereby assigns
(and to the extent such assignment can only be made in the future hereby agrees
to assign), to Licensor all its right, title and interest in and to any Licensor
Program Know-How and its right, title and interest in and to Licensor Program
Patents.  AbbVie will execute and record assignments and other necessary
documents consistent with such ownership.  

(c)Licensor will promptly disclose to AbbVie in writing, the conception,
discovery, development or making of any AbbVie Program Know-How or AbbVie
Program Patents by Persons who perform activities for Licensor under this
Agreement.  Licensor, for itself and on behalf of its Affiliates, hereby assigns
(and to the extent such assignment can only be made in the future hereby agrees
to assign), to AbbVie all its right, title and interest in and to any AbbVie
Program Know-How and its right, title and interest in and to AbbVie Program
Patents.  Licensor will execute and record assignments and other necessary
documents consistent with such ownership.  

(d)Each Party will promptly disclose to the other Party in writing, the
conception, discovery, development or making of any Joint Program Know-How or
Joint Program Patents by Persons who perform activities for it under this
Agreement.  Each Party, for itself and on behalf of its Affiliates, hereby
assigns (and to the extent such assignment can only be made in the future hereby
agrees to assign), to the other Party such right, title and interest in and to
any Joint Program Know-How and Joint Program Patents as is necessary to achieve
the joint ownership set forth in Section 8.1.3.  Each party will execute and
record assignments and other necessary documents consistent with such
ownership.  

8.1.6Ownership of Corporate Names.  As between the Parties, Licensor shall
retain all right, title and interest in and to its Corporate Names.

- 39 -

 



--------------------------------------------------------------------------------

 

 

8.2Maintenance and Prosecution of Patents.

8.2.1Patent Cooperation.  During the term of the Agreement, a patent attorney or
agent (the “Patent Representatives”) from each of Licensor and AbbVie shall meet
regularly, in person or by teleconference, to coordinate and discuss Patent
filings, prosecution and maintenance of the Licensor Program Patents, AbbVie
Program Patents, and Joint Program Patents. Each Party’s Patent Representative
also may include such Party’s outside patent counsel in any such meeting.  The
Patent Representatives shall review and coordinate responsibilities and
obligations in connection with Patents arising from the performance of the
activities under this Agreement by either Party or jointly by the Parties, their
Affiliates or, in each such case, Third Parties acting on their behalf.  The
Patent Representatives may attend JRC quarterly meetings (as mutually agreed by
the Parties).  The Patent Representatives shall have no decision making
authority, and shall serve primarily as a forum for communication and
coordination of activities between the Parties with respect to the matters
described in this Section 8.2.1.  

8.2.2Patent Prosecution and Maintenance of Licensor Background
Patents.  Licensor shall have the sole right, but not the obligation, through
the use of internal or outside counsel, to prepare, file, prosecute, and
maintain the Licensor Background Patents worldwide, at Licensor’s sole cost and
expense.   Licensor shall keep AbbVie informed regarding each Licensor
Background Patent that Licensor is prosecuting, and shall provide copies to
AbbVie of all material communications from any patent office, and copies of all
material correspondence sent to such patent offices by or on behalf of
Licensor.  

8.2.3Patent Prosecution and Maintenance of Licensor Program Patents. In
consultation with AbbVie, Licensor shall have the right, but not the obligation,
through the use of internal or outside counsel, to prepare, file, prosecute, and
maintain the Licensor Program Patents worldwide, at Licensor’s sole cost and
expense.  Licensor shall keep AbbVie fully informed of all steps with regard to
the preparation, filing, prosecution, and maintenance of Licensor Program
Patents, including by providing AbbVie with a copy of material communications to
and from any patent authority in the Territory regarding such Licensor Program
Patents, and by providing AbbVie drafts of any material filings or responses to
be made to such patent authorities in the Territory sufficiently in advance of
submitting such filings or responses so as to allow for a reasonable opportunity
for AbbVie to review and comment thereon. Licensor shall consider in good faith
the requests and suggestions of AbbVie with respect to such Licensor drafts and
with respect to strategies for filing and prosecuting the Licensor Program
Patents in the Territory.  Notwithstanding the foregoing, Licensor shall
promptly inform AbbVie of any adversarial patent office proceeding or sua sponte
filing, including a request for, or filing or declaration of, any interference,
opposition, or reexamination relating to any Licensor Program Patents in the
Territory.  The Parties shall thereafter consult and cooperate to determine a
course of action with respect to any such proceeding in the Territory relating
to a Discovery Probody and Licensor shall consider in good faith all comments,
requests and suggestions provided by AbbVie.

8.2.4Patent Prosecution and Maintenance of AbbVie Background Patents, AbbVie
Program Patents and Joint Program Patents. AbbVie shall have the right, but not
the obligation, to prepare, file, prosecute, and maintain the AbbVie Background
Patents, AbbVie Program Patents and the Joint Program Patents worldwide, at
AbbVie’s sole cost and expense.  AbbVie shall keep Licensor fully informed of
all steps with regard to the preparation,

- 40 -

 



--------------------------------------------------------------------------------

 

 

filing, prosecution, and maintenance of Joint Program Patents and AbbVie Program
Patents, including by providing Licensor with a copy of material communications
to and from any patent authority in the Territory regarding such Joint Program
Patents and AbbVie Program Patents, and by providing Licensor drafts of any
material filings or responses to be made to such patent authorities in the
Territory sufficiently in advance of submitting such filings or responses so as
to allow for a reasonable opportunity for Licensor to review and comment
thereon.  AbbVie shall consider in good faith the requests and suggestions of
Licensor with respect to such AbbVie drafts and with respect to strategies for
filing and prosecuting the Joint Program Patents and AbbVie Program Patents in
the Territory.  In the event that AbbVie decides not to prepare, file,
prosecute, or maintain a Joint Program Patent in a country or other jurisdiction
in the Territory, AbbVie shall provide reasonable prior written notice to
Licensor of such intention (which notice shall, in any event, be given no later
than [***] prior to the next deadline for any action that may be taken with
respect to such Joint Program Patent in such country or other jurisdiction), and
Licensor shall thereupon have the option, in its sole discretion, to assume the
control and direction of the preparation, filing, prosecution, and maintenance
of such Joint Program Patent at its expense in such country or other
jurisdiction.  Upon Licensor’s written acceptance of such option, Licensor shall
assume the responsibility and control for the preparation, filing, prosecution,
and maintenance of such specific Joint Program Patent.  In such event, AbbVie
shall reasonably cooperate with Licensor in such country or other jurisdiction
as provided under Section 8.2.5.  Notwithstanding the foregoing, AbbVie shall
promptly inform Licensor of any adversarial patent office proceeding or sua
sponte filing, including a request for, or filing or declaration of, any
interference, opposition, or reexamination relating to any AbbVie Program
Patents or Joint Program Patents in the Territory.  The Parties shall thereafter
consult and cooperate to determine a course of action with respect to any such
proceeding in the Territory relating to a Discovery Probody and AbbVie shall
consider in good faith all comments, requests and suggestions provided by
Licensor.  

8.2.5Cooperation.  The Parties agree to cooperate fully in the preparation,
filing, prosecution, and maintenance of the Licensor Program Patents, AbbVie
Program Patents, and Joint Program Patents in the Territory under this
Agreement.  Cooperation shall include:  

(a)without limiting any other rights and obligations of the Parties under this
Agreement, cooperating with respect to the timing, scope and filing of such
Patents to preserve and enhance the patent protection for AbbVie Probodies,
Discovery PDCs and Licensed Products, including the manufacture and use thereof.

(b)executing all papers and instruments, or requiring its employees or
contractors to execute such papers and instruments, so as to (i) effectuate the
ownership of intellectual property set forth in Section 8.1.1, 8.1.2 and 8.1.3;
(ii) enable the other Party to apply for and to prosecute Patent applications in
the Territory; and (iii) obtain and maintain any Patent extensions,
supplementary protection certificates, and the like with respect to the Licensor
Program Patents, AbbVie Program Patents and Joint Program Patents in the
Territory, in each case ((i), (ii), and (iii)) to the extent provided for in
this Agreement;

- 41 -

 



--------------------------------------------------------------------------------

 

 

(c)consistent with this Agreement, assisting in any license registration
processes with applicable governmental authorities that may be available in the
Territory for the protection of a Party’s interests in this Agreement; and

(d)promptly informing the other Party of any matters coming to such Party’s
attention that may materially affect the preparation, filing, prosecution, or
maintenance of any such Patents in the Territory.

8.2.6Patent Term Extension and Supplementary Protection Certificate. AbbVie
shall be responsible for making decisions regarding patent term extensions,
including supplementary protection certificates and any other extensions that
are now or become available in the future, wherever applicable, for AbbVie
Background Patents, AbbVie Program Patents and Joint Program Patents in any
country or other jurisdiction.  AbbVie shall have the responsibility of applying
for any extension or supplementary protection certificate with respect to such
Patents in the Territory.  AbbVie shall keep Licensor fully informed of its
efforts to obtain such extension or supplementary protection
certificate.  Licensor shall provide prompt and reasonable assistance, as
requested by AbbVie, including by taking such action as patent holder as is
required under any Applicable Law to obtain such patent extension or
supplementary protection certificate.  AbbVie shall pay all expenses in regard
to obtaining the extension or supplementary protection certificate in the
Territory.

8.2.7Patent Listings.  

(a)AbbVie shall have the sole right to make all filings with Regulatory
Authorities in the Territory with respect to AbbVie Background Patents, AbbVie
Program Patents and Joint Program Patents, including as required or allowed (i)
in the United States, in the FDA’s Orange Book if in the future legislation
employs the Orange Book for biologics, or its alternative, and (ii) outside the
United States, under the national implementations of Article 10.1(a)(iii) of
Directive 2001/EC/83 or other international equivalents.  Licensor shall
cooperate with AbbVie’s reasonable requests in connection therewith, including
meeting any submission deadlines, to the extent required or permitted by
Applicable Law.

(b)The Parties will negotiate in good faith regarding filings with Regulatory
Authorities in the Territory with respect to Licensor Background Patents and
Licensor Program Patents, including as required or allowed (i) in the United
States, in the FDA’s Orange Book if in the future legislation employs the Orange
Book for biologics, or its alternative, and (ii) outside the United States,
under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 or other international equivalents.

8.3Enforcement of Patents.

8.3.1Enforcement of Licensor Program Patents.  

(a)Each Party shall promptly notify the other Party in writing of any alleged or
threatened infringement of the Licensor Background Patents by a Third Party in
respect of a Competing Product or Licensor Program Patent (regardless of whether
or not related to a Competing Product) in the Territory and of which such Party
becomes aware (including alleged or threatened infringement based on the
development, commercialization, or an application to market a product containing
a Discovery Probody, Discovery PDC or any Licensed Product in the Territory (the
“Product Infringement”)).  

- 42 -

 



--------------------------------------------------------------------------------

 

 

(b)With respect to any Product Infringement in the Territory, Licensor shall
have the first right, but not the obligation, to prosecute any Product
Infringement in the Territory involving any Licensor Program Patents (the
“Licensor Prosecuted Infringements”) at its sole expense and Licensor shall
retain control of the prosecution of such claim, suit or proceeding.  In the
event Licensor prosecutes any Licensor Prosecuted Infringement, AbbVie shall
have the right to join as a party to such claim, suit, or proceeding in the
Territory and participate with its own counsel at its own expense; provided that
Licensor shall retain control of the prosecution of such claim, suit, or
proceeding.  During any such claim, suit, or proceeding, Licensor shall:
(i) provide AbbVie with drafts of all official papers and statements (whether
written or oral) prior to their submission in such claim, suit, or proceeding,
in sufficient time to allow AbbVie to review, consider and substantively comment
thereon; (ii) allow AbbVie the opportunity to participate in the preparation of
witnesses and other participants in such claim, suit, or proceeding at its own
expense; and (iii) not settle any such claim, suit, or proceeding except in a
manner that it believes in good faith is in the best interests of the Discovery
Probodies, Discovery PDCs or Licensed Products.  If Licensor does not take
commercially reasonable steps to prosecute a Licensor Prosecuted Infringement
(A) within [***] following the first notice provided above with respect to the
Licensor Prosecuted Infringement, or (B) provided such date occurs after the
first such notice of the Licensor Prosecuted Infringement is provided, [***]
before the time limit, if any, set forth in appropriate laws and regulations for
filing of such actions, whichever comes first, then AbbVie may prosecute the
Licensor Prosecuted Infringement at its own expense.

8.3.2Enforcement of AbbVie Background Patents, AbbVie Program Patents and Joint
Program Patents.  

(a)Each Party shall promptly notify the other Party in writing of any alleged or
threatened infringement of the AbbVie Background Patents in respect of a
Competing Product, the AbbVie Program Patents or the Joint Program Patents by a
Third Party in the Territory and of which such Party becomes aware (including
alleged or threatened infringement based on the development, commercialization,
or an application to market a product containing a Discovery Probody, Discovery
PDC or any Licensed Product in the Territory).  

(b)AbbVie shall have the sole right, but not the obligation, to prosecute any
Product Infringement in the Territory involving any AbbVie Background Patents
and AbbVie Program Patents in the Territory at its sole expense and AbbVie shall
retain control of the prosecution of such claim, suit or proceeding. During any
such claim, suit, or proceeding, to enforce any AbbVie Program Patents, AbbVie
shall: (i) provide Licensor with drafts of all official papers and statements
(whether written or oral) prior to their submission in such claim, suit, or
proceeding, in sufficient time to allow Licensor to review, consider and
substantively comment thereon; (ii) allow Licensor the opportunity to
participate in the preparation of witnesses and other participants in such
claim, suit, or proceeding at its own expense; and (iii) not settle any such
claim, suit, or proceeding except in a manner that it believes in good faith is
in the best interests of the AbbVie Probodies, Discovery PDCs and Licensed
Products.

(c)AbbVie shall have the first right, but not the obligation, to prosecute any
such infringement of Joint Program Patents in the Territory at its sole expense
and AbbVie shall retain control of the prosecution of such claim, suit or
proceeding.  In the event AbbVie prosecutes any such infringement, Licensor
shall have the right to join as a party to such

- 43 -

 



--------------------------------------------------------------------------------

 

 

claim, suit or proceeding in the Territory and participate with its own counsel
at its own expense; provided that AbbVie shall retain control of the prosecution
of such claim, suit or proceeding.  If AbbVie does not take commercially
reasonable steps to prosecute the alleged or threatened infringement in the
Territory with respect to such Joint Program Patents (i) within [***] following
the first notice provided above with respect to such alleged infringement, or
(ii) provided such date occurs after the first such notice of infringement is
provided, [***] before the time limit, if any, set forth in appropriate laws and
regulations for filing of such actions, whichever comes first, then Licensor may
prosecute the alleged or threatened infringement in the Territory at its own
expense.  

8.3.3Patent Exclusivity Listings.  If either Party receives a copy of an
application submitted to the FDA under subsection (k) of Section 351 of the PHSA
(a “Biosimilar Application”) naming a Licensed Product as a reference product or
otherwise becomes aware that such a Biosimilar Application has been filed (such
as in an instance described in Section 351(l)(9)(C) of the PHSA), either Party
shall, within [***], notify the other Party so that the other Party may seek
permission to view the application and related confidential information from the
filer of the Biosimilar Application under Section 351(l)(1)(B)(iii) of the
PHSA.  If either Party receives any equivalent or similar certification or
notice in any other jurisdiction in the Territory, either Party shall, within
[***], notify and provide the other Party with copies of such
communication.  Regardless of the Party that is the “reference product sponsor”
for purposes of such Biosimilar Application, (a) AbbVie shall have the sole
right to designate pursuant to Section 351(l)(1)(B)(ii) of the PHSA the outside
counsel and in-house counsel who shall receive confidential access to the
Biosimilar Application; (b) AbbVie shall have the sole right to list any AbbVie
Background Patent, AbbVie Program Patent and Joint Program Patents (and, with
the agreement of Licensor, any Licensor Background Patents or Licensor Program
Patents), insofar as they claim or cover the applicable Licensed Product as
required pursuant to Section 351(l)(3)(A), Section 351(l)(5)(b)(i)(II), or
Section 351(l)(7) of the PHSA, to respond to any communications with respect to
such lists from the filer of the Biosimilar Application, and to negotiate with
the filer of the Biosimilar Application as to whether to utilize a different
mechanism for information exchange than that specified in Section 351(l) of the
PHSA; and (c) AbbVie shall have the sole right to identify Patents or respond to
communications under any equivalent or similar listing in any other jurisdiction
in the Territory.  If required pursuant to Applicable Law, Licensor shall
prepare such lists and make such responses at AbbVie’s direction.  Licensor
shall (i) provide to AbbVie, within [***] of AbbVie’s request, all Information,
including a correct and complete list of Licensor Background Patents or Licensor
Program Patents covering any Licensed Product, that is necessary or reasonably
useful to enable AbbVie to make such lists and communications with respect to
the Licensor Background Patents or Licensor Program Patents, and (ii) cooperate
with AbbVie’s reasonable requests in connection therewith, including meeting any
submission deadlines, in each case, to the extent required or permitted by
Applicable Law.  AbbVie shall (A) reasonably consult with Licensor prior to
identifying any Licensor Background Patents or Licensor Program Patents to a
Third Party as contemplated by this Section 8.3.3 and shall consider in good
faith Licensor’s advice and suggestions with respect thereto, and (B) notify
Licensor of any such lists or communications promptly after they are made.

8.3.4Conduct of Patent Litigation Under the Biologics Price Competition and
Innovation Act.  Notwithstanding anything to the contrary in this Section 8.3,
AbbVie shall have the first right to bring an action for infringement of the
Licensor Program

- 44 -

 



--------------------------------------------------------------------------------

 

 

Patents, AbbVie Background Patents, AbbVie Program Patents or Joint Program
Patents as required under Section 351(l)(6) of the PHSA following the agreement
on a list of patents for litigation under Section 351(l)(4) or exchange of
Patent lists pursuant to Section 351(l)(5)(B) of such act, or as required
following any equivalent or similar certification or notice in any other
jurisdiction.  The Parties’ rights and obligations with respect to the foregoing
legal actions shall be as set forth in Sections 8.3.1 through 8.3.5; provided,
that within [***] of reaching agreement on a list of Patents for litigation
under Section 351(l)(4) or exchange of Patent lists pursuant to Section
351(l)(5)(B), AbbVie shall notify Licensor as to whether or not it elects to
prosecute such infringement.  Either Party shall, within [***], notify and
provide the other Party with copies of any notice of commercial marketing
provided by the filer of a Biosimilar Application pursuant to Section
351(l)(8)(A) of the PHSA, or any equivalent or similar certification or notice
in any other jurisdiction.  Thereafter, the Party controlling any Patent
infringement litigation pursuant to this Section 8.3.4 shall have the first
right to seek an injunction against such commercial marketing as permitted
pursuant to Section 351(l)(8)(B) of the PHSA.  If no such litigation is ongoing
at the time of such notice, then AbbVie shall have the first right to seek such
an injunction.

8.3.5Cooperation.  The Parties agree to cooperate fully in any infringement
action pursuant to this Section 8.3.  Where a Party brings such an action, the
other Party shall, where necessary, furnish a power of attorney solely for such
purpose or shall join in, or be named as a necessary party to, such
action.  Unless otherwise set forth herein, the Party entitled to bring any
patent infringement litigation in accordance with this Section 8.3 shall have
the right to settle such claim; provided that neither Party shall have the right
to settle any patent infringement litigation under this Section 8.3 in a manner
that diminishes or has a material adverse effect on the rights or interest of
the other Party, or in a manner that imposes any costs or liability on, or
involves any admission by, the other Party, without the express written consent
of such other Party.  The Party commencing the litigation shall provide the
other Party with copies of all pleadings and other documents filed with the
court and shall consider reasonable input from the other Party during the course
of the proceedings.

8.3.6Recovery. Except as otherwise agreed by the Parties in connection with a
cost sharing arrangement, any recovery realized as a result of such litigation
described in Section 8.3.1, 8.3.2, or 8.3.4 (whether by way of settlement or
otherwise) shall be first, allocated to reimburse the Parties for their costs
and expenses in making such recovery (which amounts shall be allocated pro rata
if insufficient to cover the totality of such expenses).  [***]

8.3.7Costs and Expenses.  AbbVie shall be entitled to deduct [***] of the
reasonable out-of-pocket costs borne by AbbVie in connection with such
litigation in a given Calendar Quarter from any amounts due to Licensor under
this Agreement for such Calendar Quarter, with any balance then remaining to be
carried over to subsequent Calendar Quarters and applied against any amounts due
with respect to such subsequent Calendar Quarters.  

8.4Infringement Claims by Third Parties.  If the manufacture, sale, or use of a
Discovery Probody, Discovery PDC or Licensed Product in the Territory pursuant
to this Agreement results in, or may result in, any claim, suit, or proceeding
by a Third Party alleging patent infringement by AbbVie (or its Affiliates or
Sublicensees), AbbVie shall promptly notify Licensor thereof in writing.  AbbVie
shall have the first right, but not the obligation, to defend and control the
defense of any such claim, suit, or proceeding at its own expense (but subject
to

- 45 -

 



--------------------------------------------------------------------------------

 

 

deduction as provided below), using counsel of its own choice.  Licensor may
participate in any such claim, suit, or proceeding with counsel of its choice at
its own expense.  Without limitation of the foregoing, if AbbVie finds it
necessary or desirable to join Licensor as a party to any such action, Licensor
shall execute all papers and perform such acts as shall be reasonably required,
provided that AbbVie reimburses any out-of-pocket costs incurred by Licensor as
a result.  If AbbVie elects (in a written communication submitted to Licensor
within a reasonable amount of time after notice of the alleged patent
infringement) not to defend or control the defense of, or otherwise fails to
initiate and maintain the defense of, any such claim, suit, or proceeding,
within such time periods so that Licensor is not prejudiced by any delays,
Licensor may conduct and control the defense of any such claim, suit, or
proceeding at its own expense.  Each Party shall keep the other Party reasonably
informed of all material developments in connection with any such claim, suit,
or proceeding.  [***]

8.5Invalidity or Unenforceability Defenses or Actions.

8.5.1Notice.  Each Party shall promptly notify the other Party in writing of any
alleged or threatened assertion of invalidity or unenforceability of any of the
Licensor Background Patents, Licensor Program Patents, AbbVie Background
Patents, AbbVie Program Patents or Joint Program Patents by a Third Party, in
each case in the Territory and of which such Party becomes aware.

8.5.2Licensor Background Patents.  Licensor shall have the sole right, but not
the obligation, to defend and control the defense of the validity and
enforceability of the Licensor Background Patents at its own expense in the
Territory.

8.5.3Licensor Program Patents.  Licensor shall have the first right, but not the
obligation, to defend and control the defense of the validity and enforceability
of the Licensor Program Patents at its own expense in the Territory.  AbbVie may
participate in any such claim, suit, or proceeding in the Territory with counsel
of its choice at its own expense; provided that Licensor shall retain control of
the defense in such claim, suit, or proceeding.  If Licensor elects not to
defend or control the defense of the Patents in a suit brought in the Territory,
or otherwise fails to initiate and maintain the defense of any such claim, suit,
or proceeding, then AbbVie may conduct and control the defense of any such
claim, suit, or proceeding at its own expense.

8.5.4AbbVie Background Patents, AbbVie Program Patents and Joint Program
Patents.

(a)AbbVie shall have the sole right, but not the obligation, to defend and
control the defense of the validity and enforceability of the AbbVie Background
Patents and AbbVie Program Patents at its own expense in the Territory.

(b)AbbVie shall have the first right, but not the obligation, to defend and
control the defense of the validity and enforceability of the Joint Program
Patents at its own expense in the Territory.  Licensor may participate in any
such claim, suit, or proceeding in the Territory related to the Joint Program
Patents with counsel of its choice at its own expense; provided that AbbVie
shall retain control of the defense in such claim, suit, or proceeding.  If
AbbVie elects not to defend or control the defense of the Joint Program Patents
in a suit brought in the Territory, or otherwise fails to initiate and maintain
the defense of any such claim, suit, or

- 46 -

 



--------------------------------------------------------------------------------

 

 

proceeding, then Licensor may conduct and control the defense of any such claim,
suit, or proceeding, at its own expense; provided, that Licensor shall obtain
the written consent of AbbVie prior to settling or compromising such defense.  

8.5.5Cooperation. Each Party shall assist and cooperate with the other Party as
such other Party may reasonably request from time to time in connection with its
activities set forth in this Section 8.5, including by being joined as a party
plaintiff in such action or proceeding, providing access to relevant documents
and other evidence, and making its employees available at reasonable business
hours.  In connection with any such defense or claim or counterclaim, the
controlling Party shall consider in good faith any comments from the other Party
and shall keep the other Party reasonably informed of any steps taken, and shall
provide copies of all documents filed, in connection with such defense, claim,
or counterclaim.  In connection with the activities set forth in this Section
8.5, each Party shall consult with the other as to the strategy for the defense
of the Licensor Program Patents, AbbVie Program Patents and Joint Program
Patents.  

8.5.6Costs and Expenses.  AbbVie shall be entitled to offset up to [***] of the
reasonable out-of-pocket costs of defending such claim, suit, or proceeding
under this Section 8.5 that are borne by AbbVie in a given Calendar Quarter
against any amounts owed to Licensor under this Agreement for such Calendar
Quarter, with any balance then remaining to be carried over to amounts due with
respect to such subsequent Calendar Quarters.

8.6Third Party Licenses.  If in the reasonable opinion of AbbVie, the
Development, Manufacture, or Commercialization of any AbbVie Probody, Discovery
PDC or Licensed Product by AbbVie, any of its Affiliates, or any of its or their
Sublicensees infringes or misappropriates any Patent, trade secret, or other
intellectual property right of a Third Party in any country or other
jurisdiction in the Territory, such that AbbVie, any of its Affiliates or any of
its or their Sublicensees cannot Develop, Manufacture, or Commercialize such
AbbVie Probody, Discovery PDC or Licensed Product in such country or other
jurisdiction without infringing such Patent, trade secret, or other intellectual
property right of such Third Party, then AbbVie shall provide notice of such
potential infringement or misappropriation, and the Parties shall agree to meet
within [***] after such notice to determine whether a license to such Third
Party intellectual property is necessary, and, if the Parties agree a license is
necessary, which Party should obtain a license to such Third Party intellectual
property; provided, however that if the Parties cannot agree as to either the
necessity of such a license or as to which Party should seek such license in
such meeting, then (a) if such Patent, trade secret or other intellectual
property right covers or is necessary to Exploit other Probodies in addition to
Discovery Probodies, then Licensor shall have the right for a period of [***]
following the date of such meeting between the Parties to negotiate a license
for such intellectual property, which license shall include the right of
Licensor to sublicense such intellectual property to AbbVie; provided if
Licensor is not able to obtain such license within such [***] period, then
AbbVie shall have the sole right to obtain such license to Develop, Manufacture,
and Commercialize AbbVie Probodies, Discovery PDCs and Licensed Products; and
(b) otherwise, AbbVie shall have the sole right, but not the obligation, to
negotiate and obtain a license from such Third Party as necessary for AbbVie and
its Affiliates, and its and their Sublicensees to Develop, Manufacture, and
Commercialize AbbVie Probodies, Discovery PDCs and Licensed Products in such
country or other jurisdiction, and in each case any amounts due under such Third
Party license shall be allocated in accordance with Section 7.6.3(b).

- 47 -

 



--------------------------------------------------------------------------------

 

 

8.7Product Trademarks.

8.7.1Ownership and Prosecution of Product Trademarks.  AbbVie shall own all
right, title, and interest to the Product Trademarks in the Territory, and shall
be responsible for the registration, prosecution, and maintenance thereof.  All
costs and expenses of registering, prosecuting, and maintaining the Product
Trademarks shall be borne solely by AbbVie.  Licensor shall provide all
assistance and documents reasonably requested by AbbVie in support of its
prosecution, registration, and maintenance of the Product Trademarks.

8.7.2Enforcement of Product Trademarks.  AbbVie shall have the sole right and
responsibility for taking such action as AbbVie, after consultation with
Licensor, deems necessary against a Third Party based on any alleged,
threatened, or actual infringement, dilution, misappropriation, or other
violation of, or unfair trade practices or any other like offense relating to,
the Product Trademarks by a Third Party in the Territory.  AbbVie shall bear the
costs and expenses relating to any enforcement action commenced pursuant to this
Section 8.7.2 and any settlements and judgments with respect thereto, and shall
retain any damages or other amounts collected in connection therewith.  

8.7.3Third Party Claims.  AbbVie shall have the sole right and responsibility
for defending against any alleged, threatened, or actual claim by a Third Party
that the use or registration of the Product Trademarks in the Territory
infringes, dilutes, misappropriates, or otherwise violates any Trademark or
other right of that Third Party or constitutes unfair trade practices or any
other like offense, or any other claims as may be brought by a Third Party
against a Party in connection with the use of the Product Trademarks with
respect to a Licensed Product in the Territory.  AbbVie shall bear the costs and
expenses relating to any defense commenced pursuant to this Section 8.7.3 and
any settlements and judgments with respect thereto, and shall retain any damages
or other amounts collected in connection therewith.  

8.7.4Notice and Cooperation.  Each Party shall provide to the other Party prompt
written notice of any actual or threatened infringement of the Product
Trademarks in the Territory and of any actual or threatened claim that the use
of the Product Trademarks in the Territory violates the rights of any Third
Party.  Each Party agrees to cooperate fully with the other Party with respect
to any enforcement action or defense commenced pursuant to this Section 8.7.

8.8Inventor's Remuneration.   Each Party shall be solely responsible for any
remuneration that may be due such Party's inventors under any applicable
inventor remuneration laws.

ARTICLE 9
PHARMACOVIGILANCE AND SAFETY  

9.1Pharmacovigilance.  On an Accepted Target-by-Accepted Target basis, no later
than the filing of an IND for an AbbVie Probody, Discovery PDC or Licensed
Product, the Parties shall, unless otherwise agreed, enter into an agreement to
initiate a process for the exchange of safety data (including post-marketing
spontaneous reports received by each Party and its Affiliates) in a mutually
agreed format in order to monitor the safety of the AbbVie Probodies, Discovery
PDCs or Licensed Products and to meet reporting requirements with any applicable
Regulatory Authority.

- 48 -

 



--------------------------------------------------------------------------------

 

 

9.2Global Safety Database. On an Accepted Target-by-Accepted Target basis, no
later than the filing of an IND for an AbbVie Probody, Discovery PDC or Licensed
Product, AbbVie shall set up, hold, and maintain (at AbbVie’s sole cost and
expense) the global safety database for AbbVie Probodies, Discovery PDCs or
Licensed Products.  Licensor shall provide AbbVie with all information necessary
or desirable for AbbVie to comply with its pharmacovigilance responsibilities in
the Territory, including, as applicable, any adverse drug experiences, from
pre-clinical or clinical laboratory, animal toxicology and pharmacology studies,
Clinical Studies, and commercial experiences with an AbbVie Probody, Discovery
PDC or Licensed Product, in each case in the form reasonably requested by
AbbVie.  

ARTICLE 10
Confidentiality AND Non-Disclosure

10.1Product Information.  Licensor recognizes that by reason of, inter alia,
AbbVie’s status as an exclusive licensee pursuant to the grants under Section
6.1, AbbVie has an interest in Licensor’s maintaining the confidentiality of
certain information of Licensor.  Accordingly, on an Accepted Target-by-Accepted
Target basis, from the applicable Target Acceptance Date and for the remainder
of the Term, Licensor shall, and shall cause its Affiliates and its and their
respective officers, directors, employees, and agents to, keep completely
confidential, and not publish or otherwise disclose, and not use directly or
indirectly for any purpose other than to fulfill Licensor’s obligations
hereunder any Information owned or Controlled by Licensor or any of its
Affiliates solely relating to any AbbVie Probody, Discovery PDC or Licensed
Product, or the Exploitation of any of the foregoing (the “Product
Information”); except to the extent (a) the Product Information is in the public
domain through no fault of Licensor, its Affiliates or any of its or their
respective officers, directors, employees, or agents; (b) such disclosure or use
is expressly permitted under Section 10.3, (c) such disclosure or use is
otherwise expressly permitted by the terms of this Agreement, or (d) such
disclosure or use is reasonably necessary for Licensor to perform its
obligations or exercise its rights under this Agreement  and is subject to
confidentiality and non-use provisions consistent with those contained in this
Agreement.  For purposes of clarity, Licensor may use general learnings that are
broadly applicable to the Licensor Platform for its products, including
Probodies, other than Discovery Probodies and Discovery PDCs to the extent
reasonably necessary to Develop, Manufacture or Exploit such products, and, in
connection with such activities may disclose such general learnings to outside
consultants, contractors, advisory boards, managed care organizations, and
non-clinical and clinical investigators, under reasonable obligations of
confidentiality; provided that such general learnings expressly exclude Product
Information, any results or data generated in connection with Development
Activities and the Confidential Information of AbbVie.  For purposes of Section
10.3, AbbVie shall be deemed to be the disclosing Party with respect to Product
Information under Section 10.3 and Licensor shall be deemed to be the receiving
Party with respect thereto.  For further clarification, (i) without limiting
this Section 10.1, to the extent Product Information is disclosed by Licensor to
AbbVie pursuant to this Agreement, such information shall, subject to the other
terms and conditions of this ARTICLE 10, also constitute Confidential
Information of Licensor with respect to the use and disclosure of such
Information by AbbVie, but (ii) the disclosure by Licensor to AbbVie of Product
Information shall not cause such information to cease to be subject to the
provisions of this Section 10.1 with respect to the use and disclosure of such

- 49 -

 



--------------------------------------------------------------------------------

 

 

Confidential Information by Licensor. In the event this Agreement is terminated
in its entirety or with respect to the Terminated Territory or Terminated
Target, this Section 10.1 shall have no continuing force or effect with respect
to the use or disclosure of such information solely in connection with the
Exploitation of the AbbVie Probody, Discovery PDC or Licensed Product for the
benefit of the Terminated Territory or Terminated Target, as applicable, but the
Product Information, to the extent Controlled and disclosed by AbbVie to
Licensor hereunder, shall continue to be Confidential Information of AbbVie,
subject to the terms of Sections 10.2, 10.3, and 10.5 for purposes of the
surviving provisions of this Agreement.

10.2Confidentiality Obligations.  At all times during the Term and for a period
of [***] following termination or expiration hereof in its entirety, each Party
shall, and shall cause its officers, directors, employees and agents to, keep
confidential and not publish or otherwise disclose to a Third Party and not use,
directly or indirectly, for any purpose, any Confidential Information furnished
or otherwise made known to it, directly or indirectly, by the other Party,
except to the extent such disclosure or use is expressly permitted by the terms
of this Agreement or is reasonably necessary or useful for the performance of,
or the exercise of such Party’s rights under, this Agreement.  Notwithstanding
the foregoing, the Parties acknowledge the practical difficulty of policing the
use of information in the unaided memory of the receiving Party or its
Affiliates and its and their officers, directors, employees, and agents, and as
such each Party agrees that the receiving Party shall not be liable for the use
by any of its or its Affiliates’ officers, directors, employees, or agents of
specific Confidential Information of the disclosing Party that is retained in
the unaided memory of such officer, director, employee or agent; provided that
(a) such officer, director, employee, or agent is not aware that such
Confidential Information is the confidential information of the disclosing Party
at the time of such use; (b) the foregoing is not intended to grant, and shall
not be deemed to grant, the receiving Party, its Affiliates, or its officers,
directors, employees, and agents (i) a right to disclose the disclosing Party’s
Confidential Information, or (ii) a license under any Patents or other
intellectual property right of the disclosing Party; and (c) such officer,
director, employee, or agent has not intentionally memorized such Confidential
Information for use outside this Agreement.  Notwithstanding the foregoing, to
the extent the receiving Party can demonstrate by documentation or other
competent proof, the confidentiality and non-use obligations under this Section
10.2 with respect to any Confidential Information shall not include any
information that:

10.2.1has been published by a Third Party or otherwise is or hereafter becomes
part of the public domain by public use, publication, general knowledge or the
like through no wrongful act, fault or negligence on the part of the receiving
Party;

10.2.2have been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to such
information;

10.2.3is subsequently received by the receiving Party from a Third Party without
restriction and without breach of any agreement between such Third Party and the
disclosing Party;

10.2.4that is generally made available to Third Parties by the Disclosing Party
without restriction on disclosure; or

- 50 -

 



--------------------------------------------------------------------------------

 

 

10.2.5have been independently developed by or for the receiving Party without
reference to, or use or disclosure of, the disclosing Party’s Confidential
Information;

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

10.3Permitted Disclosures.  Each Party may disclose Confidential Information to
the extent that such disclosure is:

10.3.1in the reasonable opinion of the receiving Party’s legal
counsel,  required to be disclosed pursuant to law, regulation or a valid order
of a court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial and local governmental body of competent
jurisdiction,  (including by reason of filing with securities regulators, but
subject to Section 10.4); provided, that the receiving Party shall first have
given prompt written notice (and to the extent possible, at least [***] notice)
to the disclosing Party and given the disclosing Party a reasonable opportunity
to take whatever action it deems necessary to protect its Confidential
Information (for example, quash such order or to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or governmental body or, if
disclosed, be used only for the purposes for which the order was issued) and in
any case the receiving Party shall use Commercially Reasonable Efforts to obtain
confidential treatment of such Confidential Information. In the event that no
protective order or other remedy is obtained, or the disclosing Party waives
compliance with the terms of this Agreement, the receiving Party shall furnish
only that portion of  Confidential Information which the receiving Party is
advised by counsel is legally required to be disclosed;

10.3.2made by or on behalf of the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval in accordance with the terms of this Agreement; provided, that
reasonable measures shall be taken to assure confidential treatment of such
Confidential Information to the extent practicable and consistent with
Applicable Law;

10.3.3made by or on behalf of the receiving Party to a patent authority as may
be reasonably necessary or useful for purposes of obtaining, defending or
enforcing a Patent in accordance with the terms of this Agreement; provided,
that reasonable measures shall be taken to assure confidential treatment of such
Confidential Information, to the extent such protection is available;

10.3.4made to its or its Affiliates’ financial and legal advisors who have a
need to know such disclosing Party’s Confidential Information and are either
under professional codes of conduct giving rise to expectations of
confidentiality and non-use or under written agreements of confidentiality and
non-use, in each case, at least as restrictive as those set forth in

- 51 -

 



--------------------------------------------------------------------------------

 

 

this Agreement; provided that the receiving Party shall remain responsible for
any failure by such financial and legal advisors, to treat such Confidential
Information as required under this Article;

10.3.5made by the receiving Party or its Affiliates to potential or actual
investors, financers, or acquirers as may be necessary in connection with their
evaluation of such potential or actual investment, financing, or acquisition;
provided, that such Persons shall be subject to obligations of confidentiality
and non-use with respect to such Confidential Information substantially similar
to the obligations of confidentiality and non-use of the receiving Party
pursuant to this ARTICLE 10;

10.3.6made by AbbVie or its Affiliates or Sublicensees to its or their advisors,
consultants, clinicians, vendors, service providers, contractors, existing or
prospective collaboration partners, licensees, sublicensees, or other Third
Parties as may be necessary or useful in connection with the Exploitation of the
AbbVie Probodies, the Discovery PDCs, the Licensed Products, or otherwise in
connection with the performance of its obligations or exercise of its rights as
contemplated by this Agreement; provided, that such Persons shall be subject to
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this ARTICLE 10 (with a duration of
confidentiality and non-use obligations as appropriate that is no less than
[***] from the date of disclosure); or

10.3.7made by Licensor or its Affiliates, to its or their advisors, consultants,
clinicians, vendors, service providers, contractors, and the like to the extent
necessary in assisting with Licensor’s activities contemplated by this
Agreement; provided, that such Persons shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information of
AbbVie substantially similar to the obligations of confidentiality and non-use
of Licensor pursuant to this ARTICLE 10 (with a duration of confidentiality and
non-use obligations as appropriate that is no less than [***] from the date of
disclosure).

10.3.8Use of Name.  Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo, or Trademark of the other Party or any
of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material, or other form of
publicity without the prior written approval of such other Party in each
instance.  The restrictions imposed by this Section 10.3.8 shall not prohibit
either Party from making any disclosure identifying the other Party that, in the
opinion of the disclosing Party’s counsel, is required by Applicable Law;
provided, that such Party shall submit the proposed disclosure identifying the
other Party in writing to the other Party as far in advance as reasonably
practicable (and in no event less than [***] prior to the anticipated date of
disclosure, to the extent practicable) so as to provide a reasonable opportunity
to comment thereon.    

10.4Public Announcements. The Parties have agreed upon the content of a press
release which shall be issued substantially in the form attached hereto as
Schedule 10.4, upon execution of this Agreement; thereafter Licensor and AbbVie
may each disclose to Third Parties the information contained in such press
release without the need for further approval by the other Party.  Except for
the press release attached hereto, neither Party shall issue any other public
announcement, press release, or other public disclosure regarding this Agreement
or its subject matter without the other Party’s prior written consent, except
for any such disclosure that is, in the opinion of the disclosing Party’s
counsel, required by Applicable Law or the rules of a stock

- 52 -

 



--------------------------------------------------------------------------------

 

 

exchange on which the securities of the disclosing Party are listed.  In the
event a Party is, in the opinion of its counsel, required by Applicable Law or
the rules of a stock exchange on which its securities are listed to make such a
public disclosure, such Party shall submit the proposed disclosure in writing to
the other Party as far in advance as reasonably practicable (and in no event
less than [***] prior to the anticipated date of disclosure) so as to provide a
reasonable opportunity to comment thereon.  Notwithstanding the foregoing,
AbbVie, its Sublicensees and its and their respective Affiliates shall have the
right to publicly disclose research, development and commercial information
(including with respect to regulatory matters) regarding the AbbVie Probodies,
Discovery PDCs and Licensed Products; provided that if any such research,
development or commercial information is materially adverse to the Exploitation
of a Discovery Probody, Discovery PDC or a Licensed Product, AbbVie shall submit
the proposed disclosure in writing to Licensor as far in advance as reasonably
practicable (and in no event less than [***] prior to the anticipated date of
disclosure); and further provided, that (a) such disclosure is subject to the
provisions of ARTICLE 10 with respect to Licensor’s Confidential Information and
(b) AbbVie shall not use the name of Licensor (or insignia, or any contraction,
abbreviation or adaptation thereof) without Licensor’s prior written permission.

10.5Publications.   

10.5.1Licensor shall not publish, present, or otherwise disclose, and shall
cause its Affiliates and Third Party Providers and its and their employees and
agents not to disclose any material containing AbbVie Confidential Information
or related to the Exploitation of the Discovery Probodies, Discovery PDCs or
Licensed Products, including any materials that contain Clinical Data or pertain
to results of Clinical Studies, or other studies with respect to the Discovery
Probodies, Discovery PDCs or Licensed Products, without the prior written
consent of AbbVie.  Licensor shall submit any proposed publication or
presentation to AbbVie in accordance with Section 10.5.3 (unless Licensor is
required by Applicable Law to publish such information sooner).  For clarity,
Licensor may, without AbbVie’s prior approval, make publications or
presentations related to the Licensor Platform provided that such publications
and presentations do not to disclose any AbbVie Confidential Information or
Information specifically related to the Exploitation of the Discovery Probodies,
Discovery PDCs or Licensed Products, or Clinical Data, non-clinical data or
results of any Clinical Study or other study results with respect to the
Discovery Probodies, Discovery PDCs or Licensed Products.

10.5.2AbbVie, its Sublicensees and its and their respective Affiliates shall
have the right to publish, present or otherwise disclose research, development
and commercial information (including with respect to regulatory matters)
regarding the AbbVie Probodies, Discovery PDCs and Licensed Products; provided,
that (a) such disclosure is subject to the provisions of ARTICLE 10 with respect
to Licensor’s Confidential Information, (b) AbbVie shall not use the name of
Licensor (or insignia, or any contraction, abbreviation or adaptation thereof)
without Licensor’s prior written permission and (c) AbbVie has provided Licensor
with the opportunity to review pursuant to Section 10.5.3.  

10.5.3Each Party shall have the right to review any paper or other publication
relating to the Discovery Probodies, Discovery PDCs or Licensed Products or that
includes Confidential Information of the other Party that is proposed for
publication by the other Party, including any oral presentation or abstract,
that contains Clinical Data or pertains to results

- 53 -

 



--------------------------------------------------------------------------------

 

 

of Clinical Studies, or other studies.  Before any such proposed publication is
submitted for publication or an oral presentation is made, the publishing or
presenting Party shall deliver a then-current copy of the paper or materials for
oral presentation to the other Party at least [***] prior to submitting the
paper to a publisher or making the presentation.  The other Party shall review
any such paper and give its comments to the publishing Party within [***] of the
delivery of such paper to the other Party.  With respect to oral presentation
materials and abstracts, the other Party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the publishing or presenting Party with appropriate
comments, if any, but in no event later than [***] from the date of delivery to
the other Party.  Notwithstanding the foregoing, the publishing or presenting
Party shall comply with AbbVie’s consent rights under Section 10.5.1 and the
other Party’s request to delete references to such other Party’s Confidential
Information in any such paper and will withhold publication of any such paper or
any presentation of same for an additional [***] in order to permit the Parties
to obtain Patent protection if either Party deems it necessary.  Any publication
shall include recognition of the contributions of the other Party according to
standard practice for assigning scientific credit, either through authorship or
acknowledgement, as may be appropriate.

10.6Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, either Party may request in
writing, and the other Party shall either, with respect to Confidential
Information (in the event of termination of this Agreement with respect to one
(1) or more Terminated Territories or Terminated Targets but not in its
entirety, solely to the extent relating specifically and exclusively to such
Terminated Territories or Terminated Targets, as applicable) to which such first
Party does not retain rights under the surviving provisions of this Agreement:
(a) as soon as reasonably practicable, destroy all copies of such Confidential
Information in the possession of the other Party and confirm such destruction in
writing to the requesting Party; or (b) as soon as reasonably practicable,
deliver to the requesting Party, at the other Party’s expense, all copies of
such Confidential Information in the possession of the other Party; provided,
that the other Party shall be permitted to retain one (1) copy of such
Confidential Information for the sole purpose of performing any continuing
obligations hereunder, as required by Applicable Law, or for archival
purposes.  Notwithstanding the foregoing, such other Party also shall be
permitted to retain such additional copies of or any computer records or files
containing such Confidential Information that have been created solely by such
Party’s automatic archiving and back-up procedures, to the extent created and
retained in a manner consistent with such other Party’s standard archiving and
back-up procedures, but not for any other use or purpose.  

10.7Survival.   All Confidential Information shall continue to be subject to the
terms of this Agreement for the period set forth in Section 10.2.

ARTICLE 11
REPRESENTATIONS AND Warranties

11.1Mutual Representations and Warranties.  Licensor and AbbVie each represents
and warrants to the other, as of the Effective Date, as follows:

- 54 -

 



--------------------------------------------------------------------------------

 

 

11.1.1Organization. It is a corporation duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver,
and perform this Agreement.

11.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (a) such
Party’s charter documents, bylaws, or other organizational documents, (b) in any
material respect, any agreement, instrument, or contractual obligation to which
such Party is bound, (c) any requirement of any Applicable Law, or (d) any
order, writ, judgment, injunction, decree, determination, or award of any court
or governmental agency presently in effect applicable to such Party.

11.1.3Binding Agreement.  This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

11.1.4No Inconsistent Obligation.  It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement, or that would impede the
diligent and complete fulfillment of its obligations hereunder.

11.2Additional Representations, Warranties and Covenants of Licensor.  Licensor
further represents and warrants to AbbVie, as of the Effective Date, and
covenants as follows:

11.2.1All Licensor Background Patents existing as of the Effective Date are
listed on Schedule 11.2.1 (the “Existing Patents”).  To the Knowledge of
Licensor, all Existing Patents are subsisting and are not invalid or
unenforceable, in whole or in part.  

11.2.2There are no claims, judgments, or settlements against, or amounts with
respect thereto, owed by Licensor or any of its Affiliates relating to the
Existing Patents, or the Licensor Background Know-How.  No claim or litigation
has been brought or threatened by any Person alleging, and Licensor has no
Knowledge of any claim, whether or not asserted that (a) the Existing Patents or
the Licensor Background Know-How are invalid or unenforceable, or (b)  the
Development, Manufacturing or Commercialization of the Discovery Probodies as
contemplated herein, in each case as a result of such Discovery PDCs or Licensed
Products containing a Discovery Probody (other than the Discovery Antibody
portion thereof), does or will violate, infringe, misappropriate or otherwise
conflict or interfere with, any Patent or other intellectual property or
proprietary right of any Person.  

11.2.3Licensor is (a) the sole and exclusive owner or, where noted, co-owner of
the entire right, title and interest in the Existing Patents listed on Schedule
11.2.1, Part A (the “Owned Patents”) and the Licensor Background Know-How and
(b)  the sole and exclusive licensee of the Existing Patents listed on Schedule
11.2.1, Part B (the “In-Licensed Patents”), in each case (a) and (b) free of any
encumbrance, lien, or claim of ownership by any Third Party.  

- 55 -

 



--------------------------------------------------------------------------------

 

 

Licensor is entitled to grant the licenses specified herein.  The Owned Patents
and In-Licensed Patents constitute all of the Existing Patents.

11.2.4To Licensor’s Knowledge, Licensor has the right to (a) use all
Information, and Patents necessary to conduct the Discovery Research Plan, and
(b) permit AbbVie to use all such Information and Patents to conduct its
Development activities under this Agreement.    

11.2.5Except as expressly allowed under ARTICLE 2, neither Licensor nor any of
its Affiliates have encumbered or diminished, and during the Term, neither
Licensor nor any of its Affiliates shall, encumber or diminish, the rights
granted to AbbVie hereunder with respect to the Licensor Background Patents or
Licensor Program Patents, including by (a) committing any acts or permitting the
occurrence of any omissions that would cause the breach or termination of any
Licensor In-License Agreement, or (b) amending or otherwise modifying or
permitting to be amended or modified, any Licensor In-License Agreement, where
such amendment or modification would  adversely affect the rights granted to
AbbVie hereunder.  Licensor shall promptly provide AbbVie with notice of any
alleged, threatened, or actual material breach of any Licensor In-License
Agreement.  As of the Effective Date, none of Licensor, its Affiliates and, to
Licensor’s Knowledge, none of the counterparties thereto is in breach of any
Licensor In-License Agreement.  No party to any Licensor In-License Agreement
has threatened to terminate, or has otherwise alleged any material breach under,
such agreement.  Each Licensor In-License Agreement is in full force and effect
in accordance with its terms.

11.2.6The Existing Patents are being diligently prosecuted in the respective
patent offices in the Territory in accordance with Applicable Law.  The Existing
Patents have been filed and maintained properly and correctly and all applicable
fees have been paid on or before the due date for payment.

11.2.7 Neither Licensor nor its Affiliates has, and neither will during the
Term, enter into any agreements or grant any right, title, or interest to any
Person that is inconsistent with the rights and licenses granted to AbbVie under
this Agreement.

11.2.8True, complete, and correct copies of all existing Licensor In-License
Agreements have been provided or made available to AbbVie prior to the Effective
Date.  Except for the UCSB Agreement, there is no other agreement pursuant to
which Licensor in-licenses any other Existing Patent.

11.2.9To Licensor’s Knowledge, no Person is infringing or threatening to
infringe or misappropriating or threatening to misappropriate the Existing
Patents or the Licensor Background Know-How.

11.2.10In respect of the pending patent applications included in the Existing
Patents, Licensor and its Affiliates have presented all references, documents,
or information of which it and the inventors are aware and is otherwise material
to patentability to the relevant patent examiner at the relevant patent office.

11.2.11To Licensor’s Knowledge, the conduct of the Discovery Research Plan and
AbbVie’s Development, Manufacture and Commercialization of the Licensed Products
as contemplated herein will not infringe any Patent or other intellectual
property or

- 56 -

 



--------------------------------------------------------------------------------

 

 

proprietary right of any Person, in each case as a result of such Licensed
Product containing a Discovery Probody (other than the Discovery Antibody
portion thereof).

11.2.12To Licensor’s Knowledge, the conception, development, and reduction to
practice of the Existing Patents, and Licensor Background Know-How existing as
of the Effective Date have not constituted or involved the misappropriation of
trade secrets or other rights or property of any Person.  

11.2.13The Existing Patents represent all Patents within Licensor’s or its
Affiliates’ ownership or Control relating to the Discovery PDCs or the Licensed
Products, or the Exploitation thereof, as of the Effective Date.

11.2.14To Licensor’s Knowledge, each of the Existing Patents properly identifies
each and every inventor of the claims thereof as determined in accordance with
the laws of the jurisdiction in which such Existing Patent is issued or such
application is pending.

11.2.15Each Person who has or has had any rights in or to any Existing Patents
or any Licensor Background Know-How, has assigned and has executed an agreement
assigning its entire right, title, and interest in and to such Existing Patents
and Licensor Background Know-How to Licensor or to Licensor’s Knowledge, to the
licensor under existing Licensor In-License Agreements, as applicable.  To
Licensor’s Knowledge, no current officer, employee, agent, or consultant of
Licensor or any of its Affiliates is in violation of any term of any assignment
or other agreement regarding the protection of Patents or other intellectual
property or proprietary information of Licensor or such Affiliate or of any
employment contract or any other contractual obligation relating to the
relationship of any such Person with Licensor.

11.2.16No rights or licenses are required under the Existing Patents or Licensor
Background Know-How for the conduct of the Discovery Research Plan or for AbbVie
to Develop and Commercialize the Discovery PDCs and the Licensed Products as
contemplated herein other than those granted under Section 6.1.

11.2.17The Licensor Background Know-How that constitutes a trade secret has been
kept confidential or has been disclosed to Third Parties only under terms of
confidentiality.  To the Knowledge of Licensor, no material breach of a
confidentiality obligation to Licensor with respect to any Licensor Background
Know-How has been committed by any Third Party.

11.2.18Licensor has made available to AbbVie all Licensor Background Know-How
and other Information in its possession or Control regarding or related to the
Discovery Probodies, Discovery PDCs or the Licensed Products that has been
requested by AbbVie, and all such Licensor Background Know-How and other
Information are true, complete, and correct.

11.2.19Other than the existing Licensor In-License Agreements, to Licensor’s
Knowledge, there are no amounts that will be required to be paid to a Third
Party as a result of the Development, Manufacture or Commercialization of the
Discovery PDCs or Licensed Products that arise out of any agreement to which
Licensor or any of its Affiliates is a party.

11.2.20Except as listed on Schedule 11.2.1, the inventions claimed or covered by
the Existing Patents (a) were not conceived, discovered, developed, or otherwise

- 57 -

 



--------------------------------------------------------------------------------

 

 

made in connection with any research activities funded, in whole or in part, by
the federal government of the United States or any agency thereof, (b) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(f), and
(c) are not otherwise subject to the provisions of the Bayh-Dole Act.

11.3Debarment. Neither Party nor any of its employees nor agents performing
hereunder, have ever been, are currently, or are the subject of a proceeding
that could lead to it or such employees or agents becoming, as applicable, a
Debarred Entity or Debarred Individual, an Excluded Entity or Excluded
Individual or a Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List.  If, during the Term, either Party, or any of its
employees or agents performing hereunder, become or are the subject of a
proceeding that could lead to a Person becoming, as applicable, a Debarred
Entity or Debarred Individual, an Excluded Entity or Excluded Individual or a
Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, such Party shall immediately notify the other
Party, and if Licensor is the notified Party, Licensor shall have the right to
prohibit such Person from performing work under this Agreement, and if AbbVie is
the notified Party AbbVie shall have the option, at its sole discretion, to
either: (a) prohibit such Person from performing work under this Agreement or
(b) terminate all work being performed or to be performed by the notifying Party
pursuant to this Agreement. This provision shall survive termination or
expiration of this Agreement. For purposes of this provision, the following
definitions shall apply:  

11.3.1A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a Person that has an approved or pending drug or biological product
application.

11.3.2A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or a
subsidiary or affiliate of a Debarred Entity.

11.3.3An “Excluded Individual” or “Excluded Entity” is (A) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (B) is an individual or entity,
as applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal procurement and non-procurement programs,
including those produced by the U.S. General Services Administration (GSA).

11.3.4A “Convicted Individual” or “Convicted Entity” is an individual or entity,
as applicable, who has been convicted of a criminal offense that falls within
the ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not yet
been excluded, debarred, suspended or otherwise declared ineligible.

11.3.5“FDA’s Disqualified/Restricted List” is the list of clinical investigators
restricted from receiving investigational drugs, biologics, or devices if the
FDA has determined that the investigators have repeatedly or deliberately failed
to comply with regulatory requirements for studies or have submitted false
Information to the study sponsor or the FDA.

- 58 -

 



--------------------------------------------------------------------------------

 

 

11.4Obtainment of Rights.  Each Party has or will obtain from each of its
Affiliates, sublicensees, employees and agents, and from the employees and
agents of its Affiliates, sublicensees and agents, who are performing tests or
studies, or are otherwise participating in the Exploitation of the AbbVie
Probodies, Discovery PDCs or Licensed Products or who otherwise have access to
any the other Party’s Information or other Confidential Information of the other
Party, and shall obtain from such Persons during the Term, the licenses and
other rights necessary for such Party to grant to the other Party the rights and
licenses provided herein and for the other Party to perform its obligations
hereunder, without payments beyond those required by ARTICLE 7.  

11.5DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 12
Indemnity

12.1Indemnification of Licensor.  AbbVie shall indemnify Licensor, its
Affiliates and its and their respective directors, officers, employees, and
agents (the “Licensor Indemnitees”) and defend and save each of them harmless,
from and against any and all losses, damages, liabilities, penalties, costs, and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) in connection with any and all suits, investigations, claims, or
demands of Third Parties (collectively, “Third Party Claims”) incurred by or
rendered against the Licensor Indemnitees arising from or occurring as a result
of: [***].

12.2Indemnification of AbbVie.   Licensor shall indemnify AbbVie, its Affiliates
and its and their respective directors, officers, employees, and agents (the
“AbbVie Indemnitees”), and defend and save each of them harmless, from and
against any and all Losses in connection with any and all Third Party Claims
incurred by or rendered against the AbbVie Indemnitees arising from or occurring
as a result of: [***].

12.3Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates, or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”).  The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under this
ARTICLE 12, but in no event shall the indemnifying Party be liable for any
Losses that result from any delay in providing such notice.  Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time).  The Indemnified Party shall furnish promptly to
the

- 59 -

 



--------------------------------------------------------------------------------

 

 

indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.  

12.4Control of Defense.

12.4.1In General.  Subject to the provisions of Sections 8.4, 8.5 and 8.7, at
its option, the indemnifying Party may assume the defense of any Third Party
Claim by giving written notice to the Indemnified Party within [***] after the
indemnifying Party’s receipt of an Indemnification Claim Notice.  The assumption
of the defense of a Third Party Claim by the indemnifying Party shall not be
construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.  Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party which shall be reasonably acceptable to the Indemnified
Party.  In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 12.4.2, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim
unless specifically requested in writing by the indemnifying Party.  In the
event that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless the Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
indemnifying Party for any Losses incurred by the indemnifying Party in its
defense of the Third Party Claim.

12.4.2Right to Participate in Defense.  Without limiting Section 12.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, that such employment shall be at the Indemnified Party’s own
expense unless (a) the employment thereof, and the assumption by the
indemnifying Party of such expense, has been specifically authorized by the
indemnifying Party in writing, (b) the indemnifying Party has failed to assume
the defense and employ counsel in accordance with Section 12.4.1 (in which case
the Indemnified Party shall control the defense), or (c) the interests of the
Indemnified Party and the indemnifying Party with respect to such Third Party
Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Law, ethical rules or equitable
principles.  

12.4.3Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the Indemnified Party’s becoming subject to injunctive or other relief, and
as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate.  With
respect to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.4.1, the indemnifying Party shall

- 60 -

 



--------------------------------------------------------------------------------

 

 

have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss.  If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim.  Regardless of
whether the indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnified Party shall admit any liability with respect to, or
settle, compromise or dispose of, any Third Party Claim without the prior
written consent of the indemnifying Party.  The indemnifying Party shall not be
liable for any settlement, compromise or other disposition of a Loss by an
Indemnified Party that is reached without the written consent of the
indemnifying Party.

12.4.4Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

12.4.5Expenses.  Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a Calendar Quarter basis in arrears by the indemnifying Party, without
prejudice to the indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

12.5Special, Indirect, and Other Losses.  EXCEPT (A) FOR WILLFUL MISCONDUCT, (B)
FOR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 10 OR SECTION 6.8 OR
SECTION 6.10, (C) AS PROVIDED UNDER SECTION 14.7.7, AND (D) TO THE EXTENT ANY
SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 12, NEITHER PARTY NOR
ANY OF ITS AFFILIATES SHALL BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR
BUSINESS INTERRUPTION, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN CONNECTION
WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE USE OF THE ABBVIE PROBODY, DISCOVERY PDC
OR LICENSED PRODUCT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

12.6Insurance.  Each Party shall obtain and carry in full force and effect the
minimum insurance requirements set forth herein.  Such insurance (a) shall be
primary insurance with respect to AbbVie’s own participation under this
Agreement, (b) shall be issued by a

- 61 -

 



--------------------------------------------------------------------------------

 

 

recognized insurer rated by [***] (or its equivalent) or better, or an insurer
pre-approved in writing by Licensor and (c) shall require [***] written notice
to be given to the other Party prior to any cancellation, non-renewal or
material change thereof.

12.6.1Types and Minimum Limits.  The types of insurance, and minimum limits
shall be:

(a)Worker’s Compensation with statutory limits in compliance with the Worker’s
Compensation laws of the state or states in which the Party has employees in the
United States (excluding Puerto Rico).

(b)Employer’s Liability coverage with a minimum limit of [***] per occurrence;
provided, that a Party has employees in the United States (excluding Puerto
Rico).

(c)General Liability Insurance with a minimum limit of [***] per occurrence and
[***] in the aggregate.  General Liability Insurance shall include, at a
minimum, Professional Liability, and, solely with respect to AbbVie (i) Clinical
Trial Insurance and, (ii) beginning at least [***] prior to First Commercial
Sale of a Licensed Product, product liability insurance.

12.6.2Certificates of Insurance.  Upon request by a Party, the other Party shall
provide Certificates of Insurance evidencing compliance with this Section.  The
insurance policies shall be under an occurrence form, but if only a claims-made
form is available to a Party, then such Party shall continue to maintain such
insurance after the expiration or termination of this Agreement for the longer
of (a) a period of [***] following termination or expiration of this Agreement
in its entirety, or (b) with respect to a particular Party, last sale of a
Licensed Product (or but for expiration or termination, would be considered a
Licensed Product) sold under this Agreement by a Party.

12.6.3Self-Insurance.  Notwithstanding the foregoing, AbbVie may self-insure, in
whole or in part, the insurance requirements described above; provided, that
AbbVie continues to be investment grade determined by reputable and accepted
financial rating agencies.

ARTICLE 13
Term and Termination

13.1Term.  

13.1.1Term.  This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect
until the date of expiration of the last Royalty Term for the last Licensed
Product (such period, the “Term”).

13.1.2Effect of Expiration of the Term.  Following the expiration of the Term,
the grants in Section 6.1 shall become exclusive, fully-paid, royalty-free and
irrevocable.

13.2Termination for Material Breach.  

13.2.1Material Breach.  If either Party (the “Non-Breaching Party”) believes
that the other Party (the “Breaching Party”) has materially breached one (1) or
more of its material obligations under this Agreement, then the Non-Breaching
Party may deliver notice of

- 62 -

 



--------------------------------------------------------------------------------

 

 

such material breach to the Breaching Party (a “Default Notice”).  If the
Breaching Party does not dispute that it has committed a material breach of one
(1) or more of its material obligations under this Agreement, then if the
Breaching Party fails to cure such breach, or fails to take steps as would be
considered reasonable to effectively cure such breach, within [***] after
receipt of the Default Notice, or if such compliance cannot be fully achieved
within such [***] period and the Breaching Party has failed to commence
compliance or has failed to use diligent efforts to achieve full compliance as
soon thereafter as is reasonably possible, the Non-Breaching Party may terminate
this Agreement upon written notice to the Breaching Party.  If the Breaching
Party disputes that it has materially breached one (1) of its material
obligations under this Agreement, the dispute shall be resolved pursuant to
Section 14.7.  If, as a result of the application of such dispute resolution
procedures, the Breaching Party is determined to be in material breach of one
(1) or more of its material obligations under this Agreement (an “Adverse
Ruling”), then if the Breaching Party fails to complete the actions specified by
the Adverse Ruling to cure such material breach within [***] after such ruling,
or if such compliance cannot be fully achieved within such [***] period and the
Breaching Party has failed to commence compliance or has failed to use diligent
efforts to achieve full compliance as soon thereafter as is reasonably possible,
then the Non-Breaching Party may terminate this Agreement upon written notice to
the Breaching Party.

13.2.2Material Breach Related to Diligence in a Major Market.  Notwithstanding
Section 13.2.1, if the material breach and failure to cure contemplated by
Section 13.2.1 is with respect to AbbVie’s Commercialization diligence
obligations under Section 5.2 with respect to any Major Market, Licensor shall
not have the right to terminate this Agreement in its entirety, but shall have
the right to terminate this Agreement solely with respect to such Major
Market.    

13.2.3Material Breach Related to an Accepted Target. Notwithstanding Section
13.2.1, if the material breach and failure to cure contemplated by Section
13.2.1 is primarily with respect to AbbVie’s obligations under this Agreement
with respect to any particular Accepted Target, Licensor shall not have the
right to terminate this Agreement in its entirety, but shall have the right to
terminate this Agreement solely with respect to such Accepted Target.

13.3Additional Termination Rights by AbbVie.   

13.3.1For Cause.  AbbVie may terminate this Agreement in its entirety or on an
Accepted Target-by-Accepted Target basis effective immediately upon written
notice to Licensor in the event that AbbVie in good faith believes (a) a
Discovery PDC or AbbVie Probody Failure has occurred or (b) it is not advisable
for AbbVie to continue to Develop or Commercialize the AbbVie Probodies,
Discovery PDCs or Licensed Products as a result of a perceived serious safety
issue regarding the use of any Licensed Product.

13.3.2Termination for Convenience by AbbVie.   At any time after the [***] of
the Effective Date, AbbVie may terminate this Agreement in its entirety, or on a
country or other jurisdiction -by-country or other jurisdiction basis, or on an
Accepted Target-by-Accepted Target basis for any or no reason, upon [***] prior
written notice to Licensor.

13.4Termination for Insolvency.  In the event that either Party (a) files for
protection under bankruptcy or insolvency laws, (b) makes an assignment of
substantially all of its

- 63 -

 



--------------------------------------------------------------------------------

 

 

assets for the benefit of creditors, (c) appoints or suffers appointment of a
receiver or trustee over substantially all of its property that is not
discharged within [***] after such filing, (d) proposes or is a party to any
dissolution or liquidation, (e) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within [***] of the filing thereof, or (f) admits in writing its inability
generally to meet its obligations as they fall due in the general course, then
the other Party may terminate this Agreement in its entirety effective
immediately upon written notice to such Party.

13.5Rights in Bankruptcy.   

13.5.1Applicability of 11 U.S.C. § 365(n).  All rights and licenses
(collectively, the “Intellectual Property”) granted under or pursuant to this
Agreement, including all rights and licenses to use improvements or enhancements
developed during the Term, are intended to be, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”) or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The Parties agree that the licensee of
such Intellectual Property under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, including
Section 365(n) of the Bankruptcy Code, or any analogous provisions in any other
country or jurisdiction.  All of the rights granted to either Party under this
Agreement shall be deemed to exist immediately before the occurrence of any
bankruptcy case in which the other Party is the debtor.  

13.5.2Rights of non-Debtor Party in Bankruptcy.  If a bankruptcy proceeding is
commenced by or against either Party under the Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, the non-debtor Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
Intellectual Property and all embodiments of such Intellectual Property, which,
if not already in the non-debtor Party’s possession, shall be delivered to the
non-debtor Party within [***] of such request; provided, that the debtor Party
is excused from its obligation to deliver the Intellectual Property to the
extent the debtor Party continues to perform all of its obligations under this
Agreement and the Agreement has not been rejected pursuant to the Bankruptcy
Code or any analogous provision in any other country or jurisdiction.  

13.6Termination in Entirety.  

13.6.1In the event of a termination of this Agreement in its entirety by AbbVie
pursuant to Section 13.3 or by Licensor pursuant to Section 13.2.1 or 13.4:

(a)all rights and licenses granted by Licensor hereunder shall immediately
terminate;

(b)all rights and licenses granted by AbbVie hereunder shall immediately
terminate;

(c)AbbVie shall grant Licensor [***], effective as of the effective date of such
termination; and

(d)solely in the case of termination pursuant to Section 13.3.2, upon the
effective date of AbbVie’s notice of termination (i) AbbVie will have no further

- 64 -

 



--------------------------------------------------------------------------------

 

 

diligence obligations under this Agreement and (ii) AbbVie will not be required
to make any milestone payments to Licensor under this Agreement for milestones
achieved during the period between the notice of termination by AbbVie under
Section 13.3.2 and the effective date of termination or thereafter.

13.6.2In the event of a termination of this Agreement in its entirety by AbbVie
pursuant to Section 13.2.1 or 13.4:

(a)all rights and licenses granted by AbbVie hereunder shall immediately
terminate; and

(b)all rights and licenses granted to AbbVie hereunder shall become exclusive or
non-exclusive (at AbbVie’s sole option), irrevocable, and perpetual rights and
licenses and the Parties shall mutually agree, in good faith, in writing the
consideration Licensor shall receive for the aforementioned license, taking into
consideration: (i) lost time in the Development and/or Commercialization of an
AbbVie Probody, Discovery PDC or Licensed Product due to termination; (ii)
AbbVie’s contributions made in Exploitation of an AbbVie Probody, Discovery PDC
or Licensed Product; and (iii) the reasons why the termination occurred.  If,
despite good faith discussions, the Parties are unable to agree on the
consideration, then the dispute shall be resolved pursuant to Section 14.7.

13.7Termination of Terminated Territory. In the event of a termination of this
Agreement with respect to a country or other jurisdiction by AbbVie pursuant to
Section 13.3.2 or with respect to a Terminated Territory by Licensor pursuant to
Section 13.2.2 (but not in the case of any termination of this Agreement in its
entirety) all rights and licenses granted by Licensor hereunder (a) shall
automatically be deemed to be amended to exclude, if applicable, the right to
market, promote, detail, distribute, import, sell, offer for sale, file any Drug
Approval Application for, or seek any Regulatory Approval for AbbVie Probodies,
Discovery PDCs or Licensed Products in such Terminated Territory, and (b) shall
otherwise survive and continue in effect in such Terminated Territory solely for
the purpose of furthering any Commercialization of the AbbVie Probodies,
Discovery PDCs or Licensed Products in the Territory or any Development or
Manufacturing in support thereof.

13.8Termination of Accepted Target.   In the event of a termination of this
Agreement with respect to one Accepted Target (the “Terminated Target”) pursuant
to Section 13.2.3  or 13.3 (but not in the case of any termination of this
Agreement in its entirety) then:

13.8.1 all rights and licenses granted by Licensor hereunder shall automatically
be deemed to be amended to exclude the Terminated Target but shall otherwise
survive and continue in effect for any remaining Accepted Target;

13.8.2all rights and licenses granted by AbbVie hereunder shall automatically be
deemed to be amended to exclude the Terminated Target but shall otherwise
survive and continue in effect for any remaining Accepted Target;

13.8.3AbbVie shall grant Licensor [***], effective as of the effective date of
such termination; and

13.8.4solely in the case of termination pursuant to Section 13.3.2, upon the
effective date of AbbVie’s notice of termination (i) AbbVie will have no further
diligence

- 65 -

 



--------------------------------------------------------------------------------

 

 

obligations under this Agreement with respect to the Terminated Target and (ii)
AbbVie will not be required to make any milestone payments to Licensor under
this Agreement for milestones achieved with respect to the Terminated Target
during the period between the notice of termination by AbbVie under Section 13.3
and the effective date of termination and thereafter.

13.9Remedies.  Except as otherwise expressly provided herein, termination of
this Agreement (either in its entirety or with respect to one (1) or more
country(ies) or other jurisdiction(s) or with respect to a Terminated Target) in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available in law or equity.

13.10Accrued Rights; Surviving Obligations.  

13.10.1Termination or expiration of this Agreement (either in its entirety or
with respect to one (1) or more country(ies) or other jurisdiction(s) or with
respect to a Terminated Target) for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of a Party prior to such
termination or expiration.  Such termination or expiration shall not relieve a
Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.  Without limiting the foregoing, the last
sentence of Section 2.2, Sections 2.3.2, 3.6, 4.6, 4.8.1(b), 4.8.2, and Sections
4.10 and 6.10 (in accordance with the time periods set forth therein), Sections
7.8 through 7.15, Sections 8.1.1 through 8.1.4 (with respect to any writing,
conception, discovery, development or making that occurred prior to expiration
or termination of this Agreement), Sections 12.1 through 12.5, Sections
13.5  and 13.10, subparagraph (iii) of Section 14.2.2, Sections 14.3, 14.5
through 14.12, 14.14, 14.17 and 14.18 and ARTICLE 1 and ARTICLE 10 (other than
Section 10.5) shall survive the termination or expiration of this Agreement for
any reason, Sections 13.6 and 13.9 shall survive termination of this Agreement
but not expiration, and Sections 13.1.1 and Sections 6.1 and 6.3 shall survive
expiration of this Agreement but not termination.  If this Agreement is
terminated with respect to the Terminated Territory or a Terminated Target but
not in its entirety, then following such termination the foregoing provisions of
this Agreement shall remain in effect with respect to the Terminated Territory
or Terminated Target, as applicable (to the extent they would survive and apply
in the event the Agreement expires or is terminated in its entirety), and all
provisions not surviving in accordance with the foregoing shall terminate upon
termination of this Agreement with respect to the Terminated Territory or
Terminated Target, as applicable, and be of no further force and effect (and,
for purposes of clarity, all provisions of this Agreement shall remain in effect
with respect to all countries in the Territory other than the Terminated
Territory or with respect to the Accepted Target other than the Terminated
Target).

13.10.2Notwithstanding the termination of AbbVie’s licenses and other rights
under this Agreement or with respect to a particular Major Market or country or
other jurisdiction or with respect to a Terminated Target, as the case may be,
AbbVie shall have the right for [***] after the effective date of such
termination with respect to each Major Market or country or other jurisdiction
or Terminated Target with respect to which such termination applies to sell or
otherwise dispose of all AbbVie Probodies, Discovery PDCs or Licensed Product
then in its inventory and any in-progress inventory, in each case that is
intended for sale or disposition in such Major Market or country or other
jurisdiction or, in the case of a Terminated Target, in the Territory, as though
this Agreement had not terminated with respect to such Major Market or country
or other jurisdiction or Terminated Target, as applicable, and such sale or
disposition shall

- 66 -

 



--------------------------------------------------------------------------------

 

 

not constitute infringement of Licensor’s or its Affiliates’ Patent or other
intellectual property or other proprietary rights.  For purposes of clarity,
AbbVie shall continue to make payments thereon as provided in ARTICLE 7 (as if
this Agreement had not terminated with respect to such Major Market or country
or other jurisdiction or Terminated Target, as applicable).  

ARTICLE 14
Miscellaneous

14.1Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts, or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God or
acts, omissions or delays in acting by any governmental authority (except to the
extent such delay results from the breach by the non-performing Party or any of
its Affiliates of any term or condition of this Agreement).  The non-performing
Party shall notify the other Party of such force majeure within [***] after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.  

14.2Change in Control of Licensor.

14.2.1[***]

14.2.2[***]  

14.3Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

14.4Assignment.  

14.4.1Without the prior written consent of the other Party, neither Party shall
sell, transfer, assign, delegate, pledge, or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Agreement or
any of its rights or duties hereunder; provided, that (i) either Party may make
such an assignment without the other Party’s consent to its Affiliate or to a
successor, whether in a merger, sale of stock, sale of assets or any other
transaction, of all or substantially all of the business to which this Agreement
relates; and [***].  With respect to an assignment to an Affiliate, the
assigning Party shall remain responsible for the performance by such Affiliate
of the rights and obligations hereunder.  Any attempted

- 67 -

 



--------------------------------------------------------------------------------

 

 

assignment or delegation in violation of this Section 14.4 shall be void and of
no effect.  All validly assigned and delegated rights and obligations of the
Parties hereunder shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of Licensor or
AbbVie, as the case may be.  The permitted assignee or transferee shall assume
all obligations of its assignor or transferor under this Agreement.  Without
limiting the foregoing, the grant of rights set forth in this Agreement shall be
binding upon any successor or permitted assignee of Licensor, and the
obligations of AbbVie, including the payment obligations, shall run in favor of
any such successor or permitted assignee of Licensor’s benefits under this
Agreement.  

14.4.2[***]

14.4.3[***]

14.4.4As used in this Section 14.4, “assignee” means the Third Party involved in
the Change in Control transaction, and any Affiliate of such Third Party that
was not an Affiliate of the Acquired Party immediately prior to the Change in
Control; and “Acquired Party” means the Party that was the subject of such
Change in Control, together with any entity that was its Affiliate immediately
prior to the Change in Control.

14.5Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and reasonably acceptable
to the Parties.  To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid, or unenforceable in any respect.

14.6Governing Law, Jurisdiction and Service.

14.6.1Governing Law.  This Agreement or the performance, enforcement, breach or
termination hereof shall be interpreted, governed by and construed in accordance
with the laws of the State of Delaware, United States, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction;
provided, that all questions concerning (a) inventorship of Patents under this
Agreement shall be determined in accordance with Section 8.1.4 and (b) the
construction or effect of Patents shall be determined in accordance with the
laws of the country or other jurisdiction in which the particular Patent has
been filed or granted, as the case may be.  The Parties agree to exclude the
application to this Agreement of the United Nations Convention on Contracts for
the International Sale of Goods.

14.6.2Service.  Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 14.8.2
shall be effective service of process for any action, suit, or proceeding
brought against it under this Agreement in any such court.

- 68 -

 



--------------------------------------------------------------------------------

 

 

14.7Dispute Resolution. Except for disputes resolved by the procedures set forth
in Section 3.2.3 or 7.14, if a dispute arises between the Parties in connection
with or relating to this Agreement or any document or instrument delivered in
connection herewith (a “Dispute”), it shall be resolved pursuant to this Section
14.7.

14.7.1General.  Any Dispute shall first be referred to the Senior Officers of
the Parties, who shall confer in good faith on the resolution of the issue.  Any
final decision mutually agreed to by the Senior Officers and documented in a
written agreement shall be conclusive and binding on the Parties.  If the Senior
Officers are not able to agree on the resolution of any such issue within [***]
(or such other period of time as mutually agreed by the Senior Officers) after
such issue was first referred to them, then, except as otherwise set forth in
Section 14.7.2, either Party may, by written notice to the other Party, elect to
initiate an alternative dispute resolution (“ADR”) proceeding pursuant to the
procedures set forth in Section 14.7.3 for purposes of having the matter
settled.

14.7.2Intellectual Property Disputes.  In the event that a Dispute arises with
respect the validity, scope, enforceability, inventorship or ownership of any
Patent, Trademark or other intellectual property rights, and such Dispute cannot
be resolved in accordance with Section 14.7.1, unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to an ADR proceeding in
accordance with Section 14.7.3 and instead, either Party may initiate litigation
in a court of competent jurisdiction, in any country or other jurisdiction in
which such rights apply.  

14.7.3ADR.  Any ADR proceeding under this Agreement shall take place pursuant to
the procedures set forth in Schedule 14.7.3.

14.7.4Expert Arbitration.  Any dispute expressly stated in this Agreement to be
resolved pursuant to this Section 14.7.4 shall take place pursuant to the
following procedures:

(a) Arbitration Supervision.  The expert arbitration shall be overseen by and
conducted as a binding arbitration by a single arbitrator agreed to by both
parties in accordance with the procedure set forth in Schedule 14.7.3(2) for the
selection of a Neutral, and conducted pursuant to Schedule 14.7.3, sections 3 to
12, except as modified under this Section 14.7.4  The arbitrator may, upon
agreement by the Parties, modify the procedures under Schedule 14.7.3, sections
3-12 as appropriate solely to expedite a “baseball” arbitration.  The hearing to
resolve each of the issues identified by the parties in the Parties shall be had
no later than [***] after selection of the expert panel described in Section
14.7.4(b).  All references to the Neutral in Schedule 14.7.3 shall refer to the
expert panel described in Section 14.7.4(b).  

(b)promptly following receipt of any notice requiring dispute resolution
pursuant to this Section 14.7.4, the Parties shall meet and discuss in good
faith and agree on an expert panel to resolve the issue under the supervision of
an arbitrator as provided in Section 14.7.4(a), which expert panel shall consist
of three (3) members and shall be neutral and independent of both Parties and
all of their respective Affiliates, shall have significant experience and
expertise in the substantive area in question, and shall have some experience in
mediating or arbitrating issues relating to such agreements. If the Parties
cannot agree on such expert panel within [***] of request by a Party for
arbitration, then each Party shall select one (1) expert for

- 69 -

 



--------------------------------------------------------------------------------

 

 

such panel within [***] as from the expiration of the aforementioned [***]
period and the two (2) experts selected by the Parties shall select a third
expert for the panel within [***] as from the appointment of the second expert;
provided, that all such three (3) experts must meet the foregoing criteria, and
further provided that if the Parties’ experts cannot agree as to a third expert,
the arbitrator (as described in Section 14.7.4(a)) shall appoint the third
expert panel member. Any legal questions referred to the expert panel or raised
by the expert panel shall be resolved by the arbitrator.  

14.7.5Adverse Ruling.  Any determination pursuant to this Section 14.7 that a
Party is in material breach of its material obligations hereunder shall specify
a (nonexclusive) set of actions to be taken to cure such material breach, if
feasible.

14.7.6Interim Relief.  Notwithstanding anything herein to the contrary, nothing
in this Section 14.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party.  This Section shall be specifically
enforceable.

14.7.7Equitable Relief.  Each Party acknowledges and agrees that the
restrictions set forth in Section 6.8, Section 6.10 and ARTICLE 8 and ARTICLE 10
are reasonable and necessary to protect the legitimate interests of the other
Party and that such other Party would not have entered into this Agreement in
the absence of such restrictions, and that any breach or threatened breach of
any provision of such Section or Articles may result in irreparable injury to
such other Party for which there will be no adequate remedy at law.  In the
event of a breach or threatened breach of any provision of such Section or
Articles, the non-breaching Party shall be authorized and entitled to seek from
any court of competent jurisdiction injunctive relief, whether preliminary or
permanent, specific performance, and an equitable accounting of all earnings,
profits, and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity.  Both Parties agree to
waive any requirement that the other (a) post a bond or other security as a
condition for obtaining any such relief, and (b) show irreparable harm,
balancing of harms, consideration of the public interest, or inadequacy of
monetary damages as a remedy.  

14.8Notices.

14.8.1Notice Requirements.  Any notice, request, demand, waiver, consent,
approval, or other communication permitted or required under this Agreement
shall be in writing, shall refer specifically to this Agreement and shall be
deemed given only if (a) delivered by hand, (b) sent by facsimile transmission
(with transmission confirmed), or (c) by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 14.8.2 or to such other address
as the Party to whom notice is to be given may have provided to the other Party
in accordance with this Section 14.8.1.  Such notice shall be deemed to have
been given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 14.8.1 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.

- 70 -

 



--------------------------------------------------------------------------------

 

 

14.8.2Address for Notice.

If to AbbVie, to:

AbbVie Ireland Unlimited Company

Clarendon House

2 Church Street

Hamilton, HM11

Bermuda

Attention:  Codan Services Limited

[***]

 

with a copy (which shall not constitute notice) to:

AbbVie Inc.

1 North Waukegan Road

North Chicago, Illinois 60064 U.S.

Attention: Executive Vice President, External

Affairs and General Counsel

[***]

 

If to Licensor, to:

 

CytomX Therapeutics, Inc.

151 Oyster Point Blvd., #400

South San Francisco, CA, 94080

Attention:  General Counsel

[***]  

 

with a copy (which shall not constitute notice) to:

Mark Roeder and Judith Hasko

Latham & Watkins

140 Scott Drive

Menlo Park 94025

[***]

 

14.9Entire Agreement; Amendments.  This Agreement, together with the Schedules
attached hereto, and the Services Agreement among the Parties and [***], set
forth and constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof and all prior agreements,
understandings, promises, and representations, whether written or oral, with
respect thereto are superseded hereby (including that certain Confidential
Disclosure Agreement between the Parties or their respective Affiliates dated
November 25, 2013, as amended (the “Prior CDA”)).  Each Party confirms that it
is not relying on any representations or warranties of the other Party except as
specifically set forth in this Agreement.  No amendment, modification, release,
or discharge shall be binding upon the Parties unless in writing and duly
executed by authorized representatives of both Parties.

- 71 -

 



--------------------------------------------------------------------------------

 

 

14.10English Language.  This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.11Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

14.12No Benefit to Third Parties.  Except as provided in ARTICLE 12, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

14.13Further Assurance.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

14.14Relationship of the Parties.  It is expressly agreed that Licensor, on the
one hand, and AbbVie, on the other hand, shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture, or agency including for all tax purposes.  Neither Licensor, on
the one hand, nor AbbVie, on the other hand, shall have the authority to make
any statements, representations, or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior written consent
of the other Party to do so.  All persons employed by a Party shall be employees
of such Party and not of the other Party and all costs and obligations incurred
by reason of any such employment shall be for the account and expense of such
Party.

14.15Performance by Affiliates.   AbbVie may use one (1) or more of its
Affiliates to perform its obligations and duties hereunder and such AbbVie
Affiliates are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of AbbVie and, subject
to an assignment to such Affiliate pursuant to Section 14.4, AbbVie shall remain
liable hereunder for the prompt payment and performance of all their respective
obligations hereunder.

14.16Counterparts; Facsimile Execution.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one (1) and the same instrument.  This Agreement
may be executed by facsimile

- 72 -

 



--------------------------------------------------------------------------------

 

 

or electronically transmitted signatures and such signatures shall be deemed to
bind each Party hereto as if they were original signatures.

14.17References.  Unless otherwise specified, (a) references in this Agreement
to any Article, Section or Schedule shall mean references to such Article,
Section or Schedule of this Agreement, (b) references in any Section to any
clause are references to such clause of such Section, and (c) references to any
agreement, instrument, or other document in this Agreement refer to such
agreement, instrument, or other document as originally executed or, if
subsequently amended, replaced, or supplemented from time to time, as so
amended, replaced, or supplemented and in effect at the relevant time of
reference thereto.  

14.18Construction.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days.  The captions
of this Agreement are for convenience of reference only and in no way define,
describe, extend, or limit the scope or intent of this Agreement or the intent
of any provision contained in this Agreement.  The term “including,” “include,”
or “includes” as used herein shall mean “including, but not limited to,” and
shall not limit the generality of any description preceding such term.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.  Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS]

 

- 73 -

 



--------------------------------------------------------------------------------

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.

 

 

 

CYTOMX THERAPEUTICS, INC.  

ABBVIE IRELAND UNLIMITED COMPANY

 

 

By: /s/ Lloyd Rowland

 

Name: Lloyd Rowland

 

Title: General Counsel

 

By: /s/ Ronald Robison

 

Name: Ronald Robison

 

Title: Director

 

 

 

[Signature Page to Amended and Restated Discovery Collaboration and License
Agreement]

 



--------------------------------------------------------------------------------

 

Schedule 1.19

 

Announced Reserved Programs

 

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

Schedule 1.19-1



--------------------------------------------------------------------------------

 

Schedule 1.21

 

Antibody Criteria

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

Schedule 1.21-1



--------------------------------------------------------------------------------

 

Schedule 1.52

 

Corporate Name

 

 

 

 

CytomX Therapeutics, Inc.

 

 

CYTOMX

 

PROBODY

 

 

[gmbmcmh3igtn000001.jpg]

 

 

[gmbmcmh3igtn000002.jpg]

 

 

 

 

 

Schedule 1.52-1



--------------------------------------------------------------------------------

 

Schedule 1.60

 

Discovery PDC Success Criteria

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

Schedule 1.60-1



--------------------------------------------------------------------------------

 

Schedule 1.63

 

Discovery Probody Success Criteria

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

Schedule 1.63-1



--------------------------------------------------------------------------------

 

Schedule 1.64

 

Discovery Research Plan

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

Schedule 1.64-1



--------------------------------------------------------------------------------

 

Schedule 1.178

 

Tool Patents

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

Schedule 1.178-1



--------------------------------------------------------------------------------

 

Schedule 7.4.4

 

Peer-Reviewed Publications

 

 

American Journal of Clinical Oncology

Kantar Health (syndicate data)

CA: Cancer Journal for Clinicians

Nature Reviews Cancer

Lancet Oncology

 

 

 

 

 

Schedule 7.4.4-1



--------------------------------------------------------------------------------

 

Schedule 10.4

 

Form of Press Release




 

Schedule 10.4-1



--------------------------------------------------------------------------------

 

PRESS RELEASE

CytomX and AbbVie Announce Strategic Collaboration for Probody Drug Conjugates

 

-  Companies to Jointly Develop and Commercialize Probody Drug Conjugates
Directed Against CD71

-  AbbVie to Receive the Right to License Probody Drug Conjugates for up to Two
Additional Undisclosed Targets

-  CytomX to Receive $30 Million Upfront Payment

 

NORTH CHICAGO, Ill. and SOUTH SAN FRANCISCO, Calif., April 21, 2016 – AbbVie
(NYSE: ABBV)  and Cytomx Therapeutics, Inc. (Nasdaq: CTMX) today announced that
they have entered into a collaboration to co-develop and co-commercialize
Probody™ Drug Conjugates against CD71, also known as transferrin receptor 1
(TfR1). CD71 is highly expressed in a number of solid and hematologic cancers
and has attractive molecular properties for efficient delivery of cytotoxic
payloads to tumor cells. Probody therapeutics are designed to take advantage of
unique conditions in the tumor microenvironment to enhance the tumor-targeting
features of an antibody and reduce drug activity in healthy tissues.

 

"We believe that the Probody platform provides a differentiated opportunity to
combine with our strength in antibody drug conjugates," said Steve Davidsen,
Ph.D., vice president, oncology drug discovery, AbbVie. "We are encouraged by
the promising preclinical data that CytomX has generated for their Probody drug
conjugate programs to-date and look forward to working closely with their team.
This collaboration will enable us to expand our innovative pipeline in antibody
drug conjugates and leverage our strength in that area to previously unexplored
targets."

 

"This collaboration is another important step toward achieving CytomX's vision
of transforming lives with safer, more effective therapies and allows us to
further advance our broad pipeline of Probody therapeutics," stated Sean
McCarthy, D.Phil., president and chief executive officer at CytomX. "AbbVie has
demonstrated leadership in developing antibody drug conjugates and we look
forward to collaborating with their team to realize the full potential of our
CD71 Probody drug conjugate program and additional oncology targets."

 

 




Schedule 10.4-2



--------------------------------------------------------------------------------

 

Probody therapeutics are designed to remain inactive until they are activated by
proteases in the tumor microenvironment. As a result, Probody therapeutics bind
selectively to tumors and avoid binding to healthy tissue, to minimize toxicity
and potentially create safer, more effective therapies.  CytomX has generated
preclinical data that demonstrates that Probody drug conjugates can safely and
effectively target tumor antigens, such as CD71, that are not addressable by
conventional antibody-drug conjugates.

 

Under the terms of the agreement, CytomX and AbbVie will co-develop a Probody
drug conjugate against CD71, with CytomX leading pre-clinical and early clinical
development. AbbVie will lead later development and commercialization, with
global late-stage development costs shared between the two companies. CytomX
will receive an upfront payment of $30 million and is eligible to receive up to
$470 million in development, regulatory and commercial milestones, pending the
achievement of pre-determined outcomes.  AbbVie will lead global commercial
activities with CytomX eligible to receive a profit share in the U.S. and tiered
double-digit royalties on net product sales outside of the U.S.  CytomX retains
an option to co-promote in the U.S.  

 

AbbVie also receives exclusive worldwide rights to develop and commercialize
Probody drug conjugates against up to two additional, undisclosed
targets.  Should AbbVie ultimately pursue these targets, CytomX is eligible to
receive additional milestone and royalty payments per target on any resulting
products.

 

Conference Call / Webcast Information

CytomX will host a teleconference today at 5:00 p.m. EDT to discuss the
strategic collaboration. Sean McCarthy, D.Phil., president and chief executive
officer and Bob Goeltz, chief financial officer, will lead the teleconference. A
live audio webcast of the presentation will be available through the Investor
and News page of CytomX's website at http://ir.cytomx.com. An archived replay
will be available for 90 days following the event.

 

About AbbVie

AbbVie is a global, research-based biopharmaceutical company formed in 2013
following separation from Abbott Laboratories. The company’s mission is to use
its expertise, dedicated people and unique approach to innovation to develop and
market advanced therapies that address some of the world’s most complex and
serious diseases. Together with its wholly-owned subsidiary, Pharmacyclics,
AbbVie employs more than 28,000 people worldwide and markets medicines in more
than 170 countries. For further information on the company and its people,
portfolio and commitments, please visit www.abbvie.com. Follow @abbvie on
Twitter or view careers on our Facebook or LinkedIn page.




Schedule 10.4-3



--------------------------------------------------------------------------------

 

About CytomX Therapeutics

CytomX is an oncology-focused biopharmaceutical company pioneering a novel class
of investigational antibody therapeutics based on its Probody technology
platform. The company uses the platform to create development-stage proprietary
cancer immunotherapies against clinically-validated targets, as well as to
develop first-in-class investigational cancer therapeutics against novel
targets. CytomX believes that its Probody platform has the potential to improve
the combined efficacy and safety profile of monoclonal antibody modalities,
including cancer immunotherapies, antibody drug conjugates and T-cell-recruiting
bispecific antibodies. Probody therapeutics are designed to take advantage of
unique conditions in the tumor microenvironment to enhance the tumor-targeting
features of an antibody and reduce drug activity in healthy tissues.
Investigational Probody therapeutics are being developed that address
clinically-validated cancer targets in immuno-oncology, such as PD-L1, against
which clinical candidate CX-072 is directed, as well as novel targets, such as
CD166, that are difficult to drug without causing damage to healthy tissues, or
toxicities. In addition to its proprietary programs, CytomX is collaborating
with strategic partners including AbbVie Inc., Bristol-Myers Squibb Company,
Pfizer Inc., MD Anderson Cancer Center, and ImmunoGen, Inc. For more
information, visit www.cytomx.com.

 

Forward-Looking Statements

CytomX

This press release includes forward-looking statements. Such forward-looking
statements involve known and unknown risks, uncertainties and other important
factors that are difficult to predict, may be beyond CytomX’s control, and may
cause the actual results, performance or achievements to be materially different
from any future results, performance or achievements expressed or implied in
such statements. Accordingly, you should not rely on any of these
forward-looking statements. Our Probody platform is in preclinical development,
and the process by which a preclinical technology could potentially lead to an
approved product is long and subject to significant risks and uncertainties.
Applicable risks and uncertainties include those relating to our preclinical
research and development and other risks identified under the heading "Risk
Factors" included in CytomX’s filings with the SEC. The forward-looking
statements contained in this press release are based on information currently
available to CytomX and speak only as of the date on which they are made. CytomX
does not undertake and specifically disclaims any obligation to update any
forward-looking statements, whether as a result of any new information, future
events, changed circumstances or otherwise.

 




Schedule 10.4-4



--------------------------------------------------------------------------------

 

AbbVie

Some statements in this news release may be forward-looking statements for
purposes of the Private Securities Litigation Reform Act of 1995. The words
"believe," "expect," "anticipate," "project" and similar expressions, among
others, generally identify forward-looking statements. AbbVie cautions that
these forward-looking statements are subject to risks and uncertainties that may
cause actual results to differ materially from those indicated in the
forward-looking statements. Such risks and uncertainties include, but are not
limited to, challenges to intellectual property, competition from other
products, difficulties inherent in the research and development process, adverse
litigation or government action, and changes to laws and regulations applicable
to our industry. Additional information about the economic, competitive,
governmental, technological and other factors that may affect AbbVie's
operations is set forth in Item 1A, "Risk Factors," of AbbVie's 2015 Annual
Report on Form 10-K, which has been filed with the Securities and Exchange
Commission. AbbVie undertakes no obligation to release publicly any revisions to
forward-looking statements as a result of subsequent events or developments,
except as required by law.

 

###

 

CytomX

 

Corporate Communications:Investors:

Canale CommunicationsTrout Group

Ian StonePete Rahmer

ian@canalecomm.comprahmer@troutgroup.com

619-849-5388646-378-2973

 

AbbVie

 

Media:

Adelle Infante
(847) 938-8745

Investors:

Liz Shea

(847) 935-2211

 

 

Schedule 10.4-5



--------------------------------------------------------------------------------

 

Schedule 11.2.1

 

Existing Patents

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

Schedule 11.2.1-1

 



--------------------------------------------------------------------------------

 

 

Schedule 14.7.3

 

ADR Procedures

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

